Mr President, yesterday a terrible tragedy took place in the Spanish city of Melilla, where a water tower ruptured and flooded whole sections of the city, resulting in the tragic deaths of nine people, with many others wounded, and substantial material losses. I would like this Parliament's sympathy to be conveyed to Mr Ignacio Velázquez, the President of that city's autonomous authorities, together with our solidarity with the victims, and with those who have suffered such terrible losses.
Mr Hernández Mollar, that message will be passed on.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr Wynn may speak.
Mr President, on item 8 of the Minutes, the order of business. The agenda we voted yesterday says for yesterday evening at 7 p.m. "urgent committee meetings authorized by the President' . I attended two of those which were the Committee on Budgets and the Committee on Budgetary Control. Both committees took items off their agenda because they were not considered to be urgent. Can I ask you, Mr President, when you give authorizations for committee meetings in Strasbourg to be extremely strict in defining what is urgent.
I will be, Mr Wynn.
Just on the record of attendance, Mr President, I was here yesterday, I think you may have noticed that.
(Laughter )
I heard you so it will be corrected.
Mr President, yesterday I tried to raise the issue of Roisín McAliskey and her continued detention in a secure psychiatric unit in England. The purpose of the exercise, as recorded in the Minutes, was to bring to the attention of the British and German Members the iniquity of her detention. You asked me to write you a letter on the matter which I will do. But that precludes me from asking the British and German Members to request their governments to release Roisín McAliskey on humanitarian grounds alone. I do not want to go into the details of her continued detention. She is in a secure psychiatric mother and baby unit in England, and it seems to me that if the decent English people who fought hard for the release of Louise Woodward were to consider the inequity of the imprisonment of this young woman on very flimsy evidence, they would call on their government for her release.
Your letter will be sent to all German and British colleagues so you will achieve your objective.
Mr President, this is a comment on the Minutes, too. My name does not appear on the attendance register, perhaps through a mistake of my own. I attended other meetings yesterday, of both my group and my committee, and perhaps I forgot to sign myself in for the sitting in the Chamber.
Mr President, on page 14, in the last paragraph, it says that the Scapagnini report has been postponed to the next part-session. Yesterday I listened to the reasoning behind this and asked for the floor, but it seems I was unable to attract your attention. I am taking this opportunity now because I can see it written in the Minutes. It has, I see, been deferred until the next part-session. No essential reason provided for in the Rules is given for this. Mr Scapagnini and a certain group were simply not happy with the day and time agreed for the debate of this report. The point, Mr President, ...
(The President cut off the speaker)
Mr Ephremidis, I could not give you the floor yesterday because the relevant provisions of the Rules allow only one person to speak against such a request, and somebody had already done so. The House was fully aware of the issue at the time of the vote. We are not going to reconsider the matter.
(The Minutes were approved)
Decision on urgency
Proposal for a Council Regulation (EC) on the conclusion of the Protocol establishing, for the period 1 July 1997 to 30 June 2000, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea (COM(97)0522 - C4-0567/97-97/0268(CNS)).
Fraga Estévez (PPE), Chairman of the Committee on Fisheries. (ES) Mr President, I just want to say that the Committee on Fisheries is in favour of these three requests for urgent procedure.
I want to state the following on behalf of the Committee on Budgets. We have again agreed to the urgency, but we would like to point out urgently to the Council - at least through the Minutes, even if it is not present - that we have established in an interinstitutional agreement that a financial sheet is submitted at the right time with the relevant protocols. But for all three protocols, it has only been possible to have the corresponding financial sheet supplied after more resistance by the Chamber. This is an intolerable situation! We insist that the interinstitutional agreement should be respected, and if that does not happen, this house must actually ensure that urgencies are rejected even if they are genuinely important. It cannot be right that one side always gives way in order to push the urgency through, whereas the other side simply does not fulfil its own obligations!
Mr President, on a minor point of order. Could you remind the House of the rule regarding mobile phones within this Chamber? It would seem that some people forget that we have a rule on this matter.
Thank you very much, Mr Thomas.
(Parliament agreed to urgent procedure)
Annual report and statement of assurance by Court of Auditors for the 1996 general  budget
The next item is the presentation of the annual report and statement of assurance for the 1996 general budget.
Mr Friedmann has the floor.
Mr President, ladies and gentlemen, I am very grateful for the honour of being permitted to speak to you this morning. I know that you have long night sittings behind you, and I value your presence all the more.
70 % of European taxpayers are of the opinion that fraudulent and incorrect dealings with tax money should be judged much more critically than tax evasion. This means that the task which is set for the European Court of Auditors corresponds more than ever to the expectations of taxpayers.
I will start with the revenue side of the budget. As you know, customs revenue, as the largest item in traditional own resources, represents an important source of finance for the European Union. It is therefore important to all of us that this customs revenue flows into the European Union as fully as possible. Even though this customs revenue is falling because of the GATT negotiations, it still funds about 15 % of the entire budget. We have repeatedly pointed out in previous years that there is a considerable risk in transit trade. You, ladies and gentlemen, therefore devoted the first committee of inquiry after Maastricht to this subject. We are grateful to you, particularly to the chairman, Mr Tomlinson, for bringing such important results to light. Here we are dealing with the risks which exist in free zones, which include most ports, and we are also dealing with active processing trade. That there are too many customs failures here, and the existence of these risks is linked to the fact that current regulations are often not applied at all, or are often applied incompletely and above all inconsistently. We should be concerned to ensure that this evil is removed, and incidentally I would like to point out that the Member States also lose tax revenue if goods evade customs duties. So in our opinion this is an important area.
In this connection, certificates of origin have an important role to play. About half of all imports to the European Union take place under tariff preference conditions, and it is therefore not surprising that precisely this fact repeatedly results in irregularities. More than half of all irregularities which occur in connection with the European budget concern this area of tariff preferences. For instance, we established that a third country exported three times as much orange juice to the European Union as it produces itself. In another case, of textiles, we established that the certificates of origin were forged - it could be seen in the stamps, which were quite different from the originals. In one case, even the name of the capital was wrongly spelt, and when we enquired, the country of origin still documented the correctness of these certificates!
So great care is needed here to secure Community income, and considerable amounts are involved. For the period from 1986 to 1996, we checked 700 cases, and that is 700 out of several thousand. We established that in the 700 cases there were about ECU1 billion of subsequent claims because of irregularities, but very often the limitation period applies. Even if the original determinations begin at the right time, the necessary subsequent surveys stretch out, so that the limitation period applies. 23 cases, which we checked from the point of view of the limitation period, resulted in losses of ECU 80 million to the European Union.
I now come to the output side, and start with agricultural policy. As you know, within the McSharry reform the guaranteed price for cereals was significantly lowered. The purpose of this action was to avoid giving an unnecessary stimulus to overproduction through prices. Guaranteed prices no longer covered costs. Of course farmers cannot survive on losses. Direct, area-related assistance was therefore introduced. That was all right as long as the guaranteed prices were very low. However, meanwhile the supply of cereals within the European Union has dropped, because of the actions which were taken. On the world market too, the supply of cereals dropped, partly for climatic reasons. The result was that world prices rose steeply first, and consequently market prices in the European Union also rose far above guaranteed prices. It was really no longer necessary to pay direct subsidies at that level, but the appropriate orders did not provide for reducing direct subsidies in such cases, and the result was payments of ECU 3 billion, which in our opinion were unnecessary. I do not say that these payments were incorrect, but ideally they were unnecessary. In future, in a new programming period, it will be necessary to ensure that variations downward and upward are possible.
In the field of agricultural policy, we again considered the tobacco and wine sectors in the last year, after we submitted special reports in 1993. Then as now, European tobacco cultivation does not satisfy the taste of European smokers, so these tobaccos are mostly exported. It is worrying that four-fifths of producer income consists of subsidies. Even bearing in mind that there are many jobs in the tobacco industry, on the other hand we must recognize that smoking kills people. It is also difficult to see how the European Union can finance a campaign against smoking and at the same time encourage tobacco cultivation.
In the case of wine-growing, we came to the conclusion that neither the grubbing-up nor the distillation premium met expectations. Admittedly the supply of wine fell, but this was essentially related to climatic conditions. Wine is still being produced especially for distillation, and that was never in the mind of the inventor. To that extent, we must declare our reservations.
In the field of structural measures, things have improved to the extent that both commitments and payments were put into effect to a large extent according to what was provided in the budget. 98 % of commitments and 95 % of payments took place to budget, but closer inspection reveals the commitments and payments mostly took place in the last quarter, and two-thirds in December. This means that many advances were paid, and advances do not mean that the intended measures were put into effect.
An example of this is given by the programming period from 1989 to 1993, which is long over. Three-quarters of all measures which fall into this programming period are not yet concluded. We must still complain that the necessary evaluations in the structural field are not done. To the extent that reports exist, they are rather state descriptions, but particularly now, when the new programming period from 2000 is being negotiated, it is important that appropriate evaluations should be available.
As you know, structural assistance is always opposed to some extent to competitive conditions. The European internal market is based on the principle of competition, and in general subsidies interfere with competition. Article 92/93 of the EU Treaty therefore provides that such subsidies may only be given with the approval of the Commission, and only over a limited period and for specified purposes. We have here pointed out some cases which in our opinion do not sufficiently follow the regulations.
In the field of structural assistance, we obviously also checked on the social fund. It can be established that in the case of the social fund resources have sometimes been paid out to people who were not at all entitled to receive the money. Sometimes the expected cofinancing did not materialize. In other cases, no preference was given to small and medium-sized companies.
The field of structural assistance includes encouragement of small and medium-sized companies. We have not yet been satisfied with the way that this occurs through the Commission. Our opinion is that small and mediumsized companies are particularly important from the point of view of employment - incidentally this is surely a subject for the employment summit next week - and that in this context they must be encouraged more strongly. Yet the Commission cannot even state the exact amount which is given to these companies. There is still not even a definition of what is considered to be a medium-sized or small company. We checked a sample of 33 so-called small and medium-sized companies, and established that only 11 were really small or medium-sized. The other two-thirds of the selected companies belonged to groups. In one case, even a company with 2, 000 employees was defined as a small company. That cannot be right!
The Community initiative for small and medium-sized companies, which is to be controlled by the Commission itself, is also not functioning properly. ECU 910 million were provided in the budget for this Community initiative, but until now only ECU 140 million have been paid out in advances. Only one State, Germany, has submitted one expenditure certificate, for only DM 3 million, and even that was only an advance. This means that the European Commission must develop more activities in the field of small and medium-sized companies.
Structural assistance also includes fisheries policy. We came to the conclusion that the desired goal is still not being reached. The fishing fleets of the Member States still fail to show the necessary adjustment of capacity, nor does their structure conform to expectations.
In the field of structural policy, I must also mention the Phare and Tacis programmes, which are also structural programmes. We must continue to complain in connection with these two programmes that the flow of resources is too small. Nevertheless, there is certainly a good deal to be said for these programmes. For instance, by using the resources which are provided in the programmes, the administrations of the states of central and eastern Europe can learn to work with the Member States of the EU and the Commission. These are states which previously cooperated within COMECON. This is certainly an important education process, but there are absorption difficulties for the administrations of central and eastern Europe, which is incidentally an important point for the coming expansion negotiations.
It must also be seen that, in the field of agricultural policy within the Phare and Tacis programmes, the goal has not yet been reached by a long way. As long as the ownership structure in these states remains unclear, as long as there is no land register and thus no basis for security for credits, privatization of agriculture is hardly possible, because new private agriculture is based on credit. In this respect, it is important to continue working in this field, and I also think that Phare and Tacis must be used more intensively in connection with the expansion to central and eastern Europe. In our assessment, the finances must be organized more strongly than before for this purpose.
We also examined the field of development aid. As far as cooperation with the developing countries which do not belong to the Lomé Convention is concerned, we established that in at least one case a bank which was not particularly successful in this field was involved, so that in our opinion ECU 1 million were wrongly paid. In the context of the development fund, in other words the Lomé Convention, we also checked public order placing for the period from 1988 to 1993. There is much to complain about, because, for example, the most-favoured-nation clause was not applied, tax regulations were not observed and tenders and invitations to tender did not agree.
As you know, we also had to prepare an auditor's certificate for the whole budget. The Treaty of Maastricht provides for this. We are submitting the third auditor's certificate this year. This time, the auditor's certificate is part of our report, as Volume II. As far as the general budget is concerned, we came to the following conclusion. The financial statements of the Community reflect correctly the income and expenditure, and thus the financial state, of the Community, apart from insignificant exceptions. The events on which the income is based generally correspond to the principles of legality and adequacy. The same applies to commitments. However, with reference to the events on which payments are based, in our understanding there are far too many substantial errors. We came to the conclusion that in 1996 5.4 % of the events on which payments were based were associated with serious errors, and we point out that the error rate in the field of structural assistance is above average, and in the field of agricultural policy it is below average. I would also like to establish one thing. This 5.4 % does not mean that only cases of fraud are involved. It also includes other cases such as application of a wrong exchange rate in the social fund, and so on. For instance, on on occasion our auditors could not carry out an audit because an angry farmer set vicious dogs on them!
We also come to the conclusion that there are 4.3 % of so-called non-opinion cases, in which we could make no judgment, perhaps because there was a strike in the state concerned, or the public prosecutor had seized documents, when we wanted to take the audit. In the field of formal errors, our opinion is also that there are far too many, but for us formal errors are those that do not have a recognizably adverse effect on the budget.
Regarding the Lomé Convention, for which we give a separate auditor's certificate, this year we come to the conclusion that all the categories which I have indicated in the case of the general budget are in order, so that altogether, apart from a few exceptions, we can say that our auditor's certificate for the Lomé Convention is positive.
Allow me to make a few quick remarks about the effect of the Treaty of Amsterdam, which is not yet ratified. As a result of the Treaty of Amsterdam, the European Court of Auditors has now become the court of auditors for the whole Community. It is thus made formally equal to the other Community institutions.
We must now report on irregularities, the treaty says. An appropriate clause was inserted. However, here I would like to define our role. Our primary task is prevention, that is, contributing to ensuring that irregularities do not occur. We do not believe that we are police or the public prosecution service, but if we come across irregularities or even fraud while carrying out our normal tasks, we follow it up and then involve the appropriate authorities.
We see our task as making our contribution in the context of budgetary control as I said, not as a police force or public prosecution service. The treaty also provides that we should work in close cooperation with the national courts of auditors. The treaty further provides that we should audit the European Investment Bank within the framework of the existing Tripartite Agreement. Even when the agreement is no longer in force, our right of audit continues.
The time for which I was allowed to speak to you is over. Let me thank you for your good cooperation. These thanks apply to the Committee on Budgetary Control and its chair, Mrs Diemut Theato. We are grateful for the exchange of opinions which we always have in your committee, and we know that this time too you will surely make the necessary decisions on the basis of our work. We also thank the Committee on Budgets under Mr Detlev Samland, in which our work is debated with great expertise. I also thank the chief rapporteur, Mr James Elles. Thanks for his trouble! I would also like to thank the Commission, particularly Commissioner Liikanen.
I would like to recognize that much of what we report is taken up by the Commission. The reform efforts of the Commission concentrate on SEM 2000. It is already possible to recognize that the resulting administration and information system allows improvements to be expected. We also recognize that the new settlement procedure in the field of agricultural policy allows positive results to be expected. We are also grateful that the Commission shares our view. A new budget order is due, we have already made the appropriate contributions to it, and we are grateful that in the structural field too, definitions which may prevent irregularities have been made. Mr Liikanen, hearty thanks to you, also representing your colleagues. I thank you for your attention.
(Applause)
Mr President, the annual report and the statement of assurance relating to activities in connection with the general budget for the financial year 1996 identifies a list of shortcomings in the use of Community funds. In key areas it will help the Commission make progress towards fulfilling its joint responsibility for significantly improving the impact of Community funds in achieving the Union's objectives.
First of all, the Court observes that a generous allocation of budgetary appropriations may discourage rigorous financial management. Such a potential risk is clearly reduced for the 1998 budget. However you measure it - in terms of growth rates, margins below the financial perspectives or in relation to the own-resources ceiling - the forthcoming 1998 budget is rigorous.
The Commission, like the Court and Mr Friedmann, has identified overcompensation of cereal producers in the context of the 1992 agricultural reforms. The Commission has made a proposal for a partial correction. To its great regret, this has not been adopted, either by the Council or the European Parliament. The Commission therefore will come back to this question in the context of Agenda 2000.
As far as the common agricultural policy in general is concerned, all observations of the Court are valuable for the clearing of accounts, and the Commission will make full use of them.
I have also noted with interest the conclusion of the Court that for the EAGGF guarantee section there are indications that the new financial arrangements for clearance of accounts are having some beneficial impact.
With regard to the structural funds, the number of significant errors affecting payments remains too high. This is the area where the most important decisions were taken in 1997. The rules of eligibility were agreed last April. In October the Commission adopted a regulation on minimum standards for financial control by Member States. These minimum standards apply to those operations which are cofinanced by the structural funds. Last month the Commission also took note of the internal guidelines on application of net financial corrections. I reported on the measures taken to Ecofin yesterday. The support of the Court of Auditors and the European Parliament for this process has been vital. It has not always been easy.
Attention now shifts to framing regulations for the next programming period. This must permit a qualitative leap towards enhancing cost-effectiveness. Concentration, simplification, decentralization, combined with more stringent checks and verification of results, are the leitmotifs here.
The discussions on the Court of Auditors' 1996 report and the discharge procedure coincide with the Commission proposal and will make it possible to draw the best possible conclusions for the next period.
Here I would like to make a plea to the Court of Auditors. It would be valuable if, with the additional resources for the statement of assurance, the Court could in the future provide more sectoral information. This would help identify the source of the problem and the responsibilities, and this, in turn, would allow us to target the reform activities better.
Briefly, some other observations. This report reinforces the conviction that in many areas of the Community budget there are too many projects which are too small and have too many objectives. Concentration and simplification need to be pursued throughout the Community budget.
In several chapters the Court criticizes the management of Community subsidies. In line with the observations of its own Inspectorate-General and the continuous insistence of the European Parliament, the Commission is working towards general standards in this area. It will adopt an interim report later today, and I will inform the Committee on Budgets of the European Parliament about this report next week.
Finally, the Court has convinced the Commission of the advantages of a general overhaul of the Communities' financial regulations. The Commission should be able to provide a first reflection document in the first half of 1998.
In conclusion, let me assure you that the Commission will carefully follow up all the Court's remarks in the 1996 annual report. The future presidency has also indicated its particular commitment in this respect.
The reform of the management of Community finances is a continuous process. A number of reforms have been decided, as I informed you. Their implementation must be persistent and rigorous . Improving financial management is a continuous process. It is our duty and also the duty of the Member States. Only in this way will our efforts bear fruit, improve the regularity of Community spending and increase value for money.
I congratulate Mr Friedmann on this annual report. The Commission is fully committed to working with the chairman of the Committee on Budgetary Control, Mrs Theato, the rapporteur, Mr Ellis, and all parliamentarians involved to draw the required conclusions.
Thank you very much, Mr Liikanen.
We now come to the debate on the report, and I would ask you to keep your questions concise please.
Mr President, I have four questions. My first is a general one: to what extent are we talking about fraud, Mr Friedmann, as opposed to mismanagement of funds? Can you give us some idea of that?
The next three questions are all on the DASS. Paragraph 19.30 of the report talks about substantive errors - which you also referred to in your speech - where the EAGGF guarantee funds are below average. Does this mean that we have a positive DASS for agriculture? Does it also mean that we only have a negative DASS in the structural funds?
In paragraph 19.27 where the Commission talks about limitations to their work, we are given two areas: one concerning public storage and one unforeseen legal and physical circumstances. We are not told what these are in the report or in the Commission's response. Could you explain what they are, Mr Friedmann?
Finally, in the response to paragraphs 19.28 to 19.36 the Commission makes a statement which I seem to have seen now for the third time. It says it believes that because of the degree of uncertainty inherent in any statistical method and because it will be some years before the DASS has required sufficient maturity, the Court's findings must be interpreted with caution. What is your response to that?
Mr President, Mr President of the European Court of Auditors, first cordial thanks for your explanations, for a constructive report which the Commission will also follow up, as we have just heard from Commissioner Liikanen. We too are interested in protecting tax revenue, and will therefore go constructively to work.
However, there are some points that obviously cause us great concern, particularly in the field of cooperation with the Member States. When I hear that nine out of ten errors happen in the Member States, as you showed, that is very disturbing.
My question concerns the field of customs, which you addressed. Do you see similar risks in the case of VAT and also of the fourth income source, GNP? Could the necessary controls be carried out more effectively, even if we still have no country of origin certificate, but the VAT is levied in the other countries? I also have a question on small and medium-sized companies: do you have any recommendations on how fragmentation could be avoided, and above all how the information deficit, which obviously exists, could be made up? We would be very pleased! We have little time, so I am being brief. Finally, however, I would like to emphasize that we are now getting to work very energetically, and counting on cooperation with the Court and the Commission, as we do every year!
Mr President, Mr President of the Court of Auditors, with regard to individual programmes, in particular Phare and Tacis, last year you emphasized the difficulties of both monitoring use of funds and underutilization of open accounts. I believe the work of the Court of Auditors will be particularly useful when the time comes to develop financial procedures for the Agenda 2000 budget aimed at countries who are candidates for membership.
But I would like to ask your opinion on a subject which particularly concerns me, as I am the rapporteur for the budget. It relates to the reconstruction of former Yugoslavia. Mr President, have you any particular information concerning the utilization of funds for this purpose? Can you, in particular, tell us if you have effective ways of ensuring with certainty that the open accounts for rehabilitation and reconstruction are not being used for other purposes? Lastly, given that management responsibility has been largely delegated to the World Bank, can you give us any information regarding your relations with this organization and, in particular, with regard to way in which control is exercised in the award of contracts?
Mr President, once again, the Court of Auditors has severely criticized the way in which the Community's resources are managed, and for example the Economic and Social Committee has been severely criticised for fraud in connection with travelling expenses refunded without proper documentation, and the meeting lists are not reliable. I would like to ask the chairman of the Court of Auditors when we will actually get an investigation into the European Parliament? How come we did not get a report on the situation in Parliament long ago, so we can sort out our own management of resources and hence, ladies and gentlemen, also sort out our image, because presumably the Court of Auditors is not negotiating with the President of the European Parliament on whether there should be a review of Parliament at all? My second question, Mr President, concerns the ruling by the Court, where I think we are still not answering the question of why there are so many errors in the payments. We are failing to have it clarified whether it is actually the Court of Appeal's method which is at fault, whether it is the Commission's system of controls which is at fault or whether it is simply the Member States. Who is responsible for the way things are, and how large a margin of error does the Court of Auditors think is acceptable in the first place?
Mr President, I refer to line 1426, former Yugoslavia. You state in the Court of Auditors report that up to July 1997 a total of 1.3 % of the resources which we provided in December 1995 for reconstruction in Yugoslavia had been used. Two weeks ago, we transferred ECU 100 million for 1997, which were provided for reconstruction, to fisheries and elsewhere, because DG 1a is unable to pay these funds!
I have asked Mr Westendorp to come to the Committee on Budgetary Control next week and explain this fact to us, because we are not getting any detailed information from the Commission about what is going on. My question to you is this: if you say that your work is for prevention, and if you say that the Commission has shown itself to be capable of learning to respond to your stimuli, how then do you assess the ability of DG 1a to learn something for 1997 or 1998 and following years from the mess of 1996?
Mr President, the report on the 1996 budget exercise is extremely rewarding, as were the previous years' reports. Unfortunately, I doubt that much follow-up will be devoted to it. On the eve of the European Summit, in which the European Union envisages attacking unemployment by making a substantial financial contribution which will benefit SMEs through the intermediary of the EIB, I would like to give a topical example, that of chapter 6, which deals with SMEs.
The report points out that, within the context of the ERDF, there are no defined regulations for SMEs, there has been no inventory of the numerous actions benefitting SMEs, nor a statement of the amounts allocated to financing them. It notes that SMEs still have difficulty in gaining access to capital and in obtaining loans and that the SME initiative, provided with ECU 1 billion for the period 1994-1999, has not enabled more coherence to be given to the cohesion or to the strategy of aid. The procedures do not make it possible to ensure respect for the rules of cumulative aid and the Commission has carried out few analyses of the socio-economic impact of concrete actions benefitting these enterprises. Where they exist, these analyses do not prove that the overall creation of real jobs is due to the actions financed.
So my question is: does the Court of Auditors envisage recommending that the Commission urgently rationalize and optimize the use of these Community instruments designed for SMIs and SMEs before it and Parliament release millions of ECUs, which we know in advance will not be of any use?
Mr President of the Court of Auditors, you have dedicated a chapter to general subsidies, in which you note numerous anomalies in their distribution. There are only a few hundred of these, while the various chapters of title B of the budget cover tens of thousands of subsidies. My question is therefore the following: do you envisage widening the study that you have made on the general subsidies of title A-3 to cover the chapters of title B of the Community budget, so that we will be able to understand them better? That is my general question.
I also have a more specific question to put to you. Still relating to this chapter, you quote two particularly important anomalies. One relates to a subsidy of ECU 400, 000 aimed only at internal usage, but without stating the beneficiary organization. Do you not think that in the interests of greater transparency the offending organization should have been named?
Mrs Kjer Hansen has briefly talked about the issue of travel expenses of the Economic and Social Committee and the Committee of the Regions which was not mentioned by the President of the Court of Auditors. Investigations by the Court of Auditors are based on random sampling. My question is: would it not be sensible to complete the inquiry, both into the number of members and into the time that those members have spent on the Economic and Social Committee, to give the Council, which is politically responsible for the appointment of the members of the Economic and Social Committee, the opportunity to take the necessary action?
Secondly, the Court of Auditors clearly refers to an undervaluation of the commitment to the sum of several hundred millions. In other words, Mr President, it is really more a question for the chairman of the committee. The impression is created that the European Commission attaches more importance to the opinions of the European Council than to those of the budget authority and to the financial regulations.
Mr President, I am glad that the President of the Court of Auditors and Commissioner Liikanen are both here, because my questions concern their lack of communication with each other. I should like to put three specific questions.
The first question is about substantive errors. It seems that the two of you have different ideas about what constitutes a substantive error, and what the budgetary impact of these substantive errors is. This is quite important, because it affects, among other things, the amounts you query, for example in such important areas as the structural funds. Could your communication with each other be improved?
My second question concerns the rules of eligibility. From the Commission's replies, I assume that the common rules of eligibility for all the Member States have now been worked out. Has the Court of Auditors not been informed of these rules of eligibility?
The third question, Mr President, concerns the national monitoring institutions. It is clear that there is still a lack of cooperation between these institutions and the Court of Auditors. Does the Court of Auditors think they can perform their task of inspection without such collaboration?
Mr President of the Court of Auditors, in your report you mentioned that there are formal defects in the management of the structural funds, which amount to violations of the law. Four-fifths of those defects arise from the structural and institutional shortcomings of Member States. Those States, however, administer 80 % of European funds and the European budget. How, Mr President, do you suggest that this complicity or default on the part of Member States can be eradicated unless there are real changes in the criminal law and, in short, crime ceases to pay in Europe as it has paid up to now? That is what needs to be done. Why does the Court of Auditors not accuse and indict those Member States which are not operating correctly, instead of just recording the fact?
Mr President, I have a question about overpayment of income supplements in agriculture. Mr Friedmann, if I have understood correctly, are we only talking about the year 1996, or has he also included the previous years? And in that case, has he taken into account the monetary aspects, the fluctuation in green rates? Another question: have the regulations been wrongly applied? Or have they been applied correctly and were they incorrect from the outset? Had it been assumed that there would be a 5 or 10 % fluctuation against the guaranteed price? This is important in connection with overcompensation. And then my last question, also in connection with Agenda 2000: these income supplements were set for six years; does he think it is reasonable that halfway through the game the rules are changed, and does he think it is credible in the light of the proposals the Commission is making in this context ahead of Agenda 2000?
Mr President, Mr Friedmann said there were around 5.3 % irregularities in the EU's budget. My question is: what does this look like in comparison with the budgets of the Member States? Are the irregularities as large in the Member States' own budgets as in the EU's budget? Or is it the EU which has difficulty in keeping track of its money?
As far as tobacco subsidies are concerned, these are very regrettable. I agree that tobacco subsidies should be revised and completely abolished, because it cannot be reasonable for the EU's taxpayers to pay four-fifths of the tobacco growers' income.
My last question concerns the Commission. The European Commission has 17, 000 employees. However, I can find very little in the documentation about how the Commission deals with its internal situation, that is, how much corruption there is among the EU's employees. It cannot be only the Member States who have difficulty in keeping track of the EU's money; it must also be difficult for EU employees.
Mr President, I should like to ask two questions.
First of all, will the Court of Auditors accept that the threat to own resources shown in the annual report cannot be tackled at Community level alone? Member States receive 10 % in a payment for collection of traditional own resources and they must, therefore, accept a high level of obligation with regard to this payment, particularly as it coincides with their own self-interest. The annual report, for example, of the United Kingdom customs and excise published yesterday shows a £1 billion shortfall in tobacco receipts alone.
Secondly, will the Commission itself note and accept a paradox concerning the tobacco regime. While the Commission is trying to ban tobacco companies from using their post-tax profits on sports sponsorship, the Commission is supporting by over ECU 1 billion a tobacco regime as if it were a healthy agricultural pursuit. Will the Court of Auditors make sure that the Commission fully understands the criticisms of the existing regime and point out to the Commission that they are only in a position to take the moral high ground if they stop the support for the regime?
Mr President, this presentation merits more time but its brevity should not stop us from congratulating the Court and thanking it for this very good report. I just want to ask three questions.
In chapter 15 the Court discusses the failings of the Community's decentralized bodies. Will the Court please look early at the proposals from the Commission, which the Committee on Budgetary Control is now considering, to see if, in the Court's view, they will meet the problem.
Chapter 1 draws attention to the problems of revenue loss in the free zones. Could we please, at some time, have an estimate of the loss of revenue in those zones?
Thirdly, regarding the sentence quoted by the Commissioner on overprovision of resources in various areas, I would remind the House that this overprovision happens in the compulsory expenditure chapters. It lends weight to Parliament's argument that the compulsory side of the budget should disappear.
Mr President, I read the Court of Appeal's report with pleasure this year, because I cannot see Denmark mentioned in the report as we were in other years and that is pleasing. I would like to support my colleague, Eva Kjer Hansen, in her proposal that we should have an investigation into Parliament's travel expenses, so we can improve our image. But there is one thing on which I would very much like to have an answer from Mr Friedman: is it the case that we are pumping a mass of EU funds into the Investment Bank and the European Investment Fund without us having any way of seeing what the money is used for? The report says that people will not cooperate, and I believe this is the problem we need to take up. Finally, I would say that, until I came down here, I used to read an incredible number of detective novels, and now that I read our annual reports I find that my need for excitement is satisfied.
Mr President, ladies and gentlemen, I would like to thank you for the interest you bring to the report. Mr Wynn, you asked first to what extent we are talking about fraud. We generally talk about irregularities, and it is clear to us that fraud is a part, a subset of irregularities, because until now there have been criminal law definitions of fraud in connection with European Union money in only three states of the European Union.
You then ask why we have not given a positive auditor's certificate for the EAGGF field, when this is below average. As stated, the average is 5.4 %, but we have to supply a global DASS. We therefore do not distinguish individual policy fields in the quantification of the DASS.
You then asked about the uncertainties in the statistics and the reservations of the Commission about the auditor's certificate. I believe I can say that we have come a long way in the development of our auditor's certificate regarding the method, and also in the discussion with the Commission. Mrs Theato, you refer to the risks concerning VAT. Your question is well-founded, because with VAT in the internal market system we have a similar situation as in the customs field. As long as the destination principle applies, the goods on the way to the destination country are outside VAT and therefore subject to risk.
You asked how it looks with the Gross National Product component. The problem is that the methods of calculation in the Member States still do not entirely agree. We are dealing with this subject, and have also brought in outside experts.
What about small and medium-sized companies? Can we give recommendations? The MEP also addressed this subject. In general, I would like to say that from the point of view of employment, small and medium-sized companies have an important part to play. We have established that if money is given to large groups, they immediately rationalize and remove jobs, which can be commercially sensible. But each small and medium-sized company which is newly created means a new job every time. The small and medium-sized companies therefore have an outstanding job to do concerning the current problems within the Community.
I was asked about the Phare and Tacis programmes and former Yugoslavia. You mentioned yourself how low the percentages of these resources which are put to use are. I know the difficulties between the Member States and the Commission. I myself recently telephoned the responsible Director-General. I am not satisfied with the situation.
When you think that winter is now beginning in Bosnia, and work on houses which need repair cannot be started although the money for it is provided, that is more than depressing!
I have tried to answer Mrs Müller's question. Mrs Kjer Hansen, you spoke about the Economic and Social Committee. Indeed, we had to criticize that committee sharply. We criticized it for irregularities in the refunding of flight tickets, irregularities in the accumulation of day and session money, and some other things. We have indicated the percentages of irregularities in this connection which we determined last year and the previous year. They are remarkably high. We have noted that the Economic and Social Committee has now informed us that it has introduced the necessary counter-measures, and will demand the return of money which was paid unlawfully.
You ask about auditing in the European Parliament. This audit is in progress. We are having discussions with your president and responsible representatives of your Chamber. We will submit the result of the audit during the next year, after consultation with you.
Mr Le Gallou, you ask why we did not name the association which you have criticized and we also criticize. We are cautious about mentioning names in such cases. We have just been sued in the European Court in a case for ECU 1 million in damages, because we named a private company in a context which the company thought was unfavourable. So it is always a problem for us, how far we should go in naming companies.
Also, in general we cannot write everything we know in the report, particularly if parallel investigations by the public prosecutor are in progress, because otherwise we would warn the other side too early, on the basis of the prescribed cross-examination procedure. This applies, for instance, to the special report on tourism.
Mr Dankert, you also mentioned the Economic and Social Committee. I have already replied to Mrs Kjer Hansen about it. Mr Garriga Polledo, you ask about the consequences of the rates of error. I spoke before briefly about SEM 2000, where very promising work is being carried out, and I also state that in the Member States they are preparing more and more for the consequences. You must consider that our DASS gives the direction. If the fraud report of UCLAF states that in country X so many cases of fraud occurred and were reported, that simply confirms by example that the rate of errors which we list is justified. So we give the rate of errors, individual cases of fraud are then the proof that our estimate is broadly correct.
You also ask, if four-fifths of all irregularities take place in the Member States, what is the result? It is true that on the one hand, the Commission is responsible for executing the budget. The Treaty of Amsterdam again provides this. But in practice four-fifths of the budget is executed by the Member States, and to this extent, in connection with this criticism, the Member States are also in the pillory.
(Applause) In general, if the Community is criticized again and again because the percentage of irregularities is so and so, it must be remembered that no more people are employed by the Community than by the administration of a medium-sized city. The expenditure programmes of the Community are put into effect by the Member States. As a general rule, how properly the money of the European taxpayer is handled depends on their quality.
(Applause) Mr Mulder, you asked whether the estimate of ECU 3 billion, which in our opinion was overpaid in the field of agricultural policy, concerns one year or several years. This estimate concerns the agricultural year 1995/96. Yesterday, in the debate with you, I noted that in the first years of the programming period there was a different situation. What we are putting on the table is perhaps important experience if this policy is to be continued in the coming years, and new regulations must then be created.
Mr Holm, you ask, if there are 5.4 % serious errors, what about the Member States? You must consider that the Community budget is almost exclusively a subsidy budget, and therefore highly liable to irregularities. Whenever someone is given money, his human spirit becomes inventive. The part of national budgets which is associated with subsidies is equally liable to irregularities. It is therefore much more important to develop mechanisms which make fraud unattractive, perhaps by using cheap loans rather than subsidies, and above all if profitable investments are involved. I think we must continue to think hard together along these lines!
(Applause) Mr Tomlinson, you pointed out that in the case of own resources it cannot be the fault of the EU if so much is lost. You are quite right! The income from customs belongs to the Community, but it is raised exclusively by the customs administrations, which are national. Customs officers are national officials. It is utterly deplorable that, as you yourself have already said, the customs administrations of the Member States work together abominably, and that they make far too little use of new information technology! That is all the more annoying because the Member States are paid 10 % of the customs revenue for their work. The Member States should finally understand that when customs duties are not paid on goods that also means a loss of tax revenue for the Member States. We must convince the Member States more strongly so that these customs evasions no longer occur to this extent.
Mr Kellett-Bowman, some of your questions were addressed to the Commission, but you also mentioned the subject of free zones. These are mostly ports, where goods arrive and are exported again free of customs. Sometimes the necessary evidence is not supplied, so that one just does not know whether it really happens as the legal regulations provide.
Mr Blak, you say that this time we do not mention Denmark. That need not be so! Europe is big enough. Obviously, Denmark is included in the overall figures, like all other countries. As far as the European Investment Fund is concerned, you are quite right. We have only a one-third share of it, and can therefore not audit as you would like, and so would we. I would be grateful if you would create the appropriate political pressure, so that we perhaps advance some way together, because after all this is about the Community's money! Thank you for your attention.
(Applause)
Thank you very much, Mr President! The debate is closed.
BSE
The next item is the joint debate on:
the report (A4-0362/97) by Mr Böge, on behalf of the Temporary Committee to follow up the recommendations on BSE, on the European Commission's follow-up of the recommendations made by the Committee of Inquiry into BSE; -16 oral questions to the Council and to the Commission (Â4-0525/97 and Â4-0526/97, on behalf of the Group Union for Europe, Â4-0714/97 and Â4-0715/97, on behalf of the Group of the Party of European Socialists, Â40716/97 and Â4-0717/97, on behalf of the Green Group in the European Parliament, Â4-0718/97 and Â4-0719/97, on behalf of the Group of the European Liberal, Democratic and Reformist Party, Â4-0720/97 and Â4-0721/97, on behalf of the Group of the European People's Party, Â4-0722/97 and Â4-0723/97, on behalf of the Group of the European Radical Alliance, Â4-0897/97 and Â4-0898/97, on behalf of the Confederal Group of the European United Left - Nordic Green Left, Â4-0899/97 and Â4-0900/97, on behalf of the Group of Independents for a Europe of Nations), on the report of the Temporary Committee to follow up the recommendations on BSE.
Mr President, Mr President of the Commission, Mr President-in-Office, ladies and gentlemen, on 23 April this House decided to set up a Temporary Committee to follow up the recommendations of the Committee of Inquiry into BSE. Its task was to monitor the handling by the EU Commission of the 70 recommendations of the Committee of Inquiry, and to report to the Conference of Presidents about it at the beginning of November. So we were not a new committee of inquiry, although there was sometimes a temptation to open the books again.
Our work was based on the recommendations of the Committee of Inquiry and the progress reports from the Commission, which were submitted monthly. Anyone who compares the Commission's first progress report before the summer break with the final Commission document can see that a good start has been made. BSE was indeed no act of God, as certain people tried to tell us at the Committee of Inquiry, but a bizarre mixture of wrong behaviour, mismanagement, wrong assessment and ignorance, and these mistakes demanded that we should draw conclusions from them. Summarizing, I can say that wherever what mattered was to draw conclusions which were important to the consumer, and to drive the decision forward, we are on the way. Either the expressed recommendations have been put into effect, or a start has been made, or the Commission has promised to do so within a firm timetable. These, Mr President of the Commission, are bills of exchange on the future. Redeem these bills of exchange, because, as in business life, if you do not redeem bills of exchange, you are no longer in business!
I add that wherever we went in the undergrowth of the treaty or treaty interpretations, there really were problems. Even knowing the very varied legal interpretations of the services of Parliament and the Commission, I say that here we would have liked the Commission to be more courageous and more on the offensive. On the other hand, we recognize fully that the Commission has acted on some difficult issues right up to the last minute - I remember the promises to change the status of officials, and also the very clear promise from you, Mr President of the Commission, to put yourself on the side of the Parliament during the renegotiation of the interinstitutional agreement.
Let me list some positive examples where we have made a good start. Obviously, reclaiming the costs of BSE, disciplinary measures, administrative proceedings against the United Kingdom, proceedings because of the nonappearance of Mr Hogg or the vote of no confidence against individual commissioners are so to speak the negative examples which have not been worked out. We consider as particularly positive the successes in efforts for more transparency and openness: access by Parliament and the public to the bases of the scientific advice, new members of the scientific committees, stronger participation by experts in human medicine. We demand here that the same principles of openness, clarity and information must also apply to international scientific bodies, otherwise we shall reject these opinions as a basis for business in future.
We consider as positive the reorganization of departments, the separation of lawmaking on the one hand and scientific advice and control on the other. Even the supplementary budget is now finally on the way. But I also say here that if the Commission had acted collectively, the necessary jobs could have been created long ago by switching free jobs. And please ensure that the open question of the veterinary inspection department is settled on the principle of efficiency, not by location. This is also a subject which concerns the Council, Mr President-inOffice.
Indeed, the actions and control activities of the Member States and the Commission, in the context of the possibilities of the internal market, were badly coordinated and inadequate. Here there is a series of good suggestions for improvement which have been promised to us. Spot checks in the country of origin, physical checks on the borders combined with improved information about the destination country, independently of BSE, can show a way to the future here. I expect here from the Council that it should declare itself ready to make the results of veterinary inspection accessible to the public. The pressure of public opinion and the pressure of markets would then have much more effect than the initiation of any breach of contract proceedings by the Commission.
Mr President-in-Office, the negligent behaviour, sometimes contemptuous of Community law, of some Member States must be finally brought to an end. I am thinking in particular of the unbelievable events and lax behaviour about putting the appropriate directive about sterilization of animal meal into effect.
We can therefore only say that the Commission must start breach of contract proceedings much more quickly in future. It must apply more boldly than before for interim injunctions by the European Court of Justice, and essentially, follow-up controls must become the rule when deficiencies are identified, and the costs must be charged to the defaulting Member States.
In the spirit of transparency and openness and citizen involvement and with the support of the Commission, it was possible in Amsterdam to put through the extension of the codecision procedure to the fields of animal health and plant protection. This is positive, but at the same time we expect the Commission, where there is room for interpretation regarding the legal basis, to undertake always to exploit it in favour of Parliament. We have talked for a long time about compensation for the victims of this crisis. After long hesitation, the Commission has declared itself ready, in the spirit of solidarity, to provide money from the Community budget in addition to the resources provided by the Member States, if the Member States introduce corresponding initiatives.
We see the promised support of the organization which is active in this field as the first step in the right direction, and invite the British government and the Commission to consult with the organizations about suitable support actions, and to report to us. It is quite clear that the root of the whole evil was the completely crazy use of insufficiently sterilized animal meals, which were also fed to ruminants.
We have thoroughly investigated and clarified this question during an international conference of scientists and experts. You will find the results in the report. A truly functional recycling system can only be sustained if three safety keys are in place in future: clean base materials, slaughtering waste only from animals which are permitted to be used as food, the highest possible processing standards, and never, never, feeding to ruminants! The behaviour of the Member States here is really a scandal. If a Member State completely refuses to put this directive into effect, it must be put in the pillory!
The prohibition of movement which the Commission declared was correct, but came very late. I will add that, regarding the problems of the risk material decision of the Commission of 30 July, we as a Parliament are giving the Commission as well as the Council a real helping hand with this report, on how to escape from the dilemma: step by step removal of the export prohibition on the clear conditions which were agreed in Florence, filling in the gaps in the decision of 30 July regarding pharmaceutical products, and many other open specialist questions. Read the report very carefully! I believe we have made good proposals to you. It is clear that the staffing and disciplinary actions were not sufficiently put into effect.
Mr President of the Commission, we are pleased that you have reorganized your staff, that there has been a reorganization. We regret that you have refused to take disciplinary action. We maintain our position but the promise to change the status of officials in the light of this recognition is also a bill of exchange on the future, which we explicitly welcome.
Mr President of the Commission, we also welcome your promise, which you have again made clearly, to strive, in the renegotiation of the interinstitutional agreement with Parliament, to ensure that in future it should be obligatory for members of national governments to appear. It is clear that if the Council does not come, responsibility is put on the Commission, so it is in your self-interest that this should be changed for the future.
Let me finally say, Mr President, that agriculture, rural economy on the principle of sustainability and thinking over generations must be our motto, the need for an agriculture adapted to its location, observing the precautionary principle in improving efficiency and using hormones, and the development of a code of good agricultural practice.
I believe that in the last 16 months Parliament has tried, with the Committee of Inquiry and dealing with the recommendation, to recreate a front rank position for protection of health and the consumer in the internal market. I also warn the curious that Parliament is now able to reopen such a procedure. Therefore, let the past be a lesson to us all! I would like to ask the Commission to remain the committed ally of the European Parliament in the future, when what matters is to put precautionary consumer and health protection at the centre of the internal market effort!
(Applause)
Mr Böge, I have allowed you to exceed your time, which was the least reward that I, as President, could give you for such a brilliant piece of work. I would like to take this opportunity to congratulate you and the whole of the committee under the chair of Mrs Roth-Behrendt for an exceptional piece of work undertaken over the last nine months.
Mr President, it may be necessary for me to appeal to that generosity too, but I hope that the time I have been allocated will be enough and I will not have to go on longer.
Ladies and gentlemen, in his report Mr Böge has given a very accurate and excellent presentation of the credit and debit sides of the European Parliament's demand, as we in the Committee of Inquiry stated it, and today we have a very detailed list of achievements and failures in relation to what the Commission has done in the last halfyear. I must also say very clearly at this point that we are talking about the Commission, and I have never hidden the fact that I would much rather be talking about the Council! And as we all know, if we thought and are still thinking about a possible vote of no confidence, the Council would have deserved this vote of no confidence. That must be said quite clearly, and I would be the first person to support such a vote of no confidence.
But if we as the European Parliament, out of all the institutions, can only speak about the Commission, and evaluate what the Commission has achieved in the last half-year, the assessment which Mr Böge has also given shows very clearly that things are moving! Suddenly movement is there, suddenly transparency is there, suddenly an effort by the Commission can be recognized. Effort! That is a word we never heard in the early years, since 1987/1988, in connection with BSE. Where once there was cover-up, now there is transparency. There could not be a bigger contrast. And suddenly the efforts are achievable, to an extent that no member of the follow-up committee, in any group, had believed possible six months ago. We would never have believed that we would get to where we are. All the committee members said that they did not trust the Commission to move in this way. Neither did I, to be honest! That it took the threat of a vote of no confidence to get the Commission moving or to put it under pressure, is regrettable on the one hand, but gratifying on the other, because it shows what a Moloch like the Commission can achieve if it has to.
Nevertheless, I have few illusions that there has really been a change of heart in all Directorates-General, and I doubt very strongly that the speed and intensity of the change would have happened without the coordination of Commissioner Bonino and her Directorate-General. And if you ask me for my personal opinion, I say to you very clearly, I do not believe it! There are still unfulfilled demands of the European Parliament, perhaps few, perhaps not the most important. For instance, a few weeks ago a compensation fund for family members of CreutzfeldtJakob victims could only be squeezed out by pressure from the European Parliament.
Mr Böge pointed out that jobs in the Commission which have long been unfilled apparently cannot be brought flexibly and quickly to where they belong, that is, in Directorate-General XXIV. That all shows that what the Commission rightly wrote in its fourth progress report is urgently necessary. It hopes, or at least I understand it as a hope, that the European Parliament will continue to be a determined ally of the Commission. Yes, we certainly will be, but I add, as so often, a determined yes, but above all a watchful yes. We will be very watchful! Our colleagues in the follow-up committee have shown this watchfulness in their intensive work in the last few months, and it is now up to the standing committees of the European Parliament to ensure that the Commission, on this path of new openness, new transparency and new mobility, does not again become sleepy or careless. I say this with a slight undertone of warning, I do not say threat, but warning.
The half-yearly reports which the Commission has promised in its first progress report will certainly be a reminder for the Commission, and I can assure you, Mr President of the Commission, and I think also all colleagues, that we shall look at the content and quality of these half-yearly reports in great detail.
Finally, allow me to thank the services of the European Parliament for the speed and support that we received in the committee, for the flexibility about meeting times and meeting rooms, the uncomplicated facilitating of unscheduled meetings, which is not to be taken for granted even in this Parliament. I would like to thank the services of the European Parliament, particularly the translation services, and the secretariat of my committee, for their very hard, precise and quick work, without which it would not have been possible to achieve what we have achieved.
Above all, I would like to thank Mr Böge and all our colleagues in this Temporary Committee for working together very fairly, as colleagues should, which enabled me to enjoy being in the chair, and I hope I was a fairly tolerable chairperson! We could only do this work by working together as colleagues should, and as we have for the last half-year. I am glad that it has ended, but I am also glad of the time when we were able to move the Commission slightly, and when we could all work together!
Mrs Roth-Behrendt, I would like to join with you in thanking the services of Parliament; sometimes they really do carry out their duties in an exemplary way and it is wrong not to give them a mention and some praise from time to time.
I would also like to thank you personally and to congratulate you on the work of your committee.
On the basis of your report and the questions to the Council and the Commission, we have accepted eight motions for resolutions pursuant to Rule 40, paragraph 5, of the Rules of Procedure.
Voting on these will take place on Wednesday at 12 noon.
Mr President, Mr President of the Commission, Commissioners, before going to the heart of matters I wish to deal with, I would like to point out the importance of the work we have carried out on these two committees, first the Committee of Inquiry and then the Temporary Committee to follow up the Recommendations on BSE, and without any flattery, I want to highlight the great climate of cooperation within these two committees. I had the good fortune to be a vice-chairman for both, first with Mr Böge and then with Mrs Roth-Behrendt.
I must tell Parliament that we chose two great mastiffs, so to speak, who knew how to bite shrewdly and wisely when it was important to bite and how to avoid attacking when it was better to leave room for discussion. I think all of us who took part in the work of this committee experienced a real sense of usefulness: we were dealing with profound issues which affected citizens and their interests from close up.
Rather than make a technical speech and as we will have to vote tomorrow, I have plunged into the rather perilous exercise, of breaking down the votes by issues, by sectors and by matters we have dealt with which we will have to assess tomorrow. This is a joint vote that relates to the United Kingdom, the Commission and the Council. With regard to special matters, such as veterinary controls, I am giving one more vote to the Commission; with the little organization available and with few reinforcements, in this task the Commission even managed to stand in for the supervisory authorities of the Member States which, it has to be said, proved inadequate.
I am also giving one less vote to the Commission because it did not manage to accept Mrs Bonino's appeal to supplement the veterinary inspection services with around 150 new officers and, in particular, it did not manage to find the necessary funds at the right time for the joint action of DG V, VI and XXIV.
On relations with the United Kingdom, I am giving one more vote not only for the pressure on the British government which has succeeded in reinforcing the global application of the embargo (I will vote on effectiveness later) but also because the United Kingdom has realized the importance of taking measures to help families affected by the new Creutzfeldt-Jakob disease.
I am giving one less vote for the embargo controls, which are pitifully lacking; we realize that it may not be possible to control everything but the fact is that the United Kingdom is exporting uncontrolled quantities of meat every day; recently, it seems that 100, 000 tonnes have been exported, not only to the European continent but to third countries in particular.
I am giving one more vote to the culling plan which is proceeding with guarantees of appreciable scientific safety; however, I am giving one less vote to the quantity commitment made by the United Kingdom in this operation: with only twenty-three slaughterhouses and seven incinerators, it will take ten years to dispose of the number of heads to be slaughtered, as indicated by the European Union.
I am giving one more vote to the operation of the ban on using animal meal for feeding ruminants; but we should find out whether or not this meal can be used today for feeding other non-ruminants. It should be pointed out that this operation has led to a clear improvement in the BSE situation with just 500 cases in the last month compared with 3, 000 in more acute times.
I am giving one less vote to the British government which is not yet taking sufficient measures in favour of families affected by the disease. Finally, I am unfortunately giving one less vote to the Commission for the lack of disciplinary measures. Ours is not a spirit of justice as we held six officials responsible; none of them was affected by these disciplinary measures and we will regret that for a long time to come.
Applause
Mr President, I wish to begin by issuing, on behalf of the Socialist Group, a great tribute to the work of the Temporary Committee and, in particular, to its rapporteur Mr Böge and its chair, Mrs Roth-Behrendt, and also to all Members who took part in what has been an exemplary piece of work. It is important because it signifies that now the European Parliament has come of age in terms of its monitoring, investigation and control of the Commission, which is one of our fundamental roles. We are now demonstrating that we are carrying this out. So my group wants to thank the Members concerned very warmly.
No one who has read the report can be left with any doubt as to the seriousness with which the task has been tackled. It is the same quality of work which we saw coming from the first Committee of Inquiry which resulted in the recommendations which the Temporary Committee have been seeing through. The combination of that Committee of Inquiry and the follow-up work of the Temporary Committee bodes very well for the future in our role in this respect.
It is a matter of some personal satisfaction that one of the very first actions of the new Minister of Agriculture in the United Kingdom, following the general election on 1 May, was to offer to come here to this House and talk to the Temporary Committee, in contrast to his predecessor who refused to do so. In coming to this House he acknowledged the responsibility of the British Government for this whole BSE crisis. That has changed the tone of the debate with the British Government and I welcome that.
I recognize the huge commitment of the Commission to the work needed to fulfil the recommendations of the original Committee of Inquiry. I pay tribute to Mr Santer and his colleagues' openness in the discussions. Mr Böge and Mrs Roth-Behrendt have made comments about what still needs to be done and I am not saying that everything is fine. We recognize that there are still shortcomings, in particular, the five areas where work still needs to be completed. Although, I am sure that the Commission did not expect us to say everything is wonderful, it is right that we pay tribute to the commitment it has shown in work with the Temporary Committee.
There are still shortcomings and my colleagues who will speak later will deal with these. But that 70 recommendations have been dealt with is no mean feat and we should recognize that. We in this Parliament have watched and will continue to watch what goes on - in the way the Commission responds to the recommendations of the Temporary Committee and the original Committee of Inquiry through our standing committees. It is now their role to take up this work. If there is one major deficiency - and Mrs Roth-Behrendt has already referred to it - it is that in our resolution we have made no criticism of the Council. Clearly in some areas where the Commission has tried to carry through the Committee of Inquiry's recommendations, the Council has not been helpful - in fact, quite the opposite. We should be making that case here. Mr Böge made the case that national governments are not carrying through their responsibilities.
We are not giving a completely clean bill of health to the Commission and we retain our criticisms. But, given the progress made in 70 of the recommendations, it is my group's view that the Commission has responded and, as far as we are concerned, should not be subject to a motion of censure on this occasion.
Mr President, the vote of no confidence on probation has proved itself. The Commission has moved, but what is also very important is that the European Parliament has reminded itself of its duties. In the short history of the European Parliament, there is no precedent for how legislative control was exercised in this case of BSE. When our chairman said that suddenly there is effort in the Commission, suddenly there is openness, and suddenly there is effort, that has to do with the fact that we in Parliament, through this gentle pressure, but also through insight in the good work of the BSE Committee of Inquiry, have forced the Commission to accept Parliament's demands. One of these demands was that there should be a separation of the legislative work of the Commission and the control activity. That happened, but we must not forget that true legislative control starts with Parliament.
I would like to emphasize that what has now happened in the Committee of Inquiry and the Temporary Committee is basically the normal work of a proper parliament. I therefore ask this Parliament to remember its duties, and to perform the role of Parliament in future less with radical utterances outwards - I say this to my group and also to the Socialist group - and more with consistent demands inwards and consistent work. Then the Commission will move.
Thanks to Commissioner Fischler, Commissioner Bonino, Mr Reichenbach - it was good work together. I believe we have all benefitted, and that we all start from the assumption that we will not fall back from the standard we have achieved, and that we will together historically force back this historically unique Council, which is executive and legislative at one and the same time - Montesquieu would turn in his grave - and arrive at normal parliamentary work and lawmaking, where we all have our due responsibilities.
Mr President, we find today that it was right to set up a monitoring committee. It gives us an insight into what the Commission has done and what it has not done. We can say that roughly two-thirds of Parliament's demands have been met. This is in fact more than we expected. I would like to name some of them briefly. We have made the fight against BSE more transparent, we got a comprehensive information policy so that we could spread information on the results of research in this field, which was very important. We also reinforced the national inspection authorities for veterinary and human health, which also proved to be highly necessary. We developed better systems for transporting fodder in the Union, but these have not been completed yet.
Even if the Committee's work is over, we have to note that BSE is not. But there are signs that the disease will fade over the next four to six years, provided the programmes put in place are followed. Now it is often the case that people only do something about an epidemic once it is upon them, and that reduces the interest in fighting it. People do not take so much notice any more. So it is vital that the rules we have laid down are followed so that there is no such weakening of interest in combatting BSE. We have a tradition in the Union of being better at regionalizing epidemics than combatting them. I would therefore call on the Commission to follow the demands we have made on it in the committee, to try to regionalize BSE so that areas where there has been no BSE and which meet the rules on identifying cows and calves are declared BSE-free for the simple reason that this will encourage areas where there is BSE to step up the fight against the disease. It is my wish that this demand should be met so that we can continue this tradition.
Finally, I would say that I regret to some extent that it was necessary to set up this committee, but on the other hand I have to admit that, when you have an organization which is as heavy as the Commission, it is sometimes necessary to attack it to get it to do its work better. You can dismiss governments or put pressure on them, but the Commission is a peculiar hybrid of a legislative and administrative body. So it has also proved necessary to put pressure on it to get it to do its work better, and that has succeeded for the moment. I hope there is no need to set up another committee of inquiry in the near future.
Mr President, after one year of intense, continuous work on the part of the committees of the European Parliament with regard to bovine spongiform encephalopathy, the time has come for us to see what has been achieved and if there has been any real progress on the issue of the protection of public health and of consumers alike. In particular, we can make the following observations, which must not be forgotten in the future.
First, there is no doubt that the European Parliament, with its resolution of the 19 February 1997, has succeeded in consolidating its position and today is able to exercise real control over the actions of the European Commission.
Secondly, it has been ascertained that the conduct of the Member States and of the Commission with regard to the internal market was inadvisable and so they were unable to guarantee effective protection of public health.
Thirdly, it is absolutely essential, Mr President-in-Office, for the Commission's veterinary inspection services to be organized as efficiently as possible, and we must ensure, in the future, that they operate appropriately and effectively, as regards their responsibilities, the flow of information, the guaranteeing of timely, effective action at both a legislative and a political level, and also compliance with the treaties.
Fourthly, Mr President-in-Office, effective coordination and cooperation between the various services and the Member States is the real basis on which the protection of public health and the protection of consumers must be supported, as also the mapping out and execution of the necessary Community programmes and strategies in this area.
Fifth, it is not possible to use slaughtered animals that are unfit for human consumption in the production of cattle feed.
Sixth, the production of cattle feed must take place in strict compliance with regulations concerning safety and handling.
Seventh, in the future, Mr President-in-Office, the Commission must aim, on the basis of scientific facts, at the highest possible protection of public health and consumers, especially in the area of food production and nutrition.
Eighth, it is essential that the Commission should actively monitor the transfer and implementation of Community law within the Member States and submit proposals for improving the system of control and export of meat and other foodstuffs, since the effective protection of consumers can only be safeguarded when measures are taken beforehand, rather then afterwards, when the damage has been done, as in the case of BSE.
Ninth, the Commission has of course complied with many of the recommendations of the Committee of Inquiry but not always in the same satisfactory way. There were five recommendations that were not taken into consideration at all. For example, the recommendation concerning the investigation of the activities of certain of the Commission staff, the recommendation concerning compensation for the damage caused by bovine spongiform encephalopathy, and the recommendation concerning administrative action against the United Kingdom are three of the recommendations of the European Parliament, in connection with which the Commission has done absolutely nothing. It must be added that, once the Committee of Inquiry had completed its work, the findings showed that there is a close link between bovine spongiform encephalopathy and new-variant CreuzfeldtJakob disease. This disease is extremely serious, it has tragic consequences for the families of the victims and of course we do not yet know the total number of deaths the disease will cause, given the fact that there are people in whom the disease has not yet manifested itself.
Mr President-in-Office, I would like to remind you of the commitment that you made that every piece of legislation, every regulation, directive or programme that is brought before the European Parliament in connection with the protection of health, will go forward under the codecision procedure.
Finally, I would like to stress that, from this dramatic crisis, which has brought about human tragedies and has had social repercussions and economic consequences for the internal market, and which has led to responsibilities for the Council, for the Commission and for the United Kingdom, we must move definitively towards taking effective action, not just uttering fine phrases. Mr President-in-Office, these actions must be based on the principle that the protection of the health of the citizens of Europe is the greatest priority of the European Union and, as a result, is of much greater significance than other aspects of the internal market.
Mr President, we have been able to appreciate how seriously Mr Böge took his role as chairman of the Committee of Inquiry into BSE, and he has today presented us with an excellent report on behalf of the Temporary Committee for which I congratulate him whilst at the same time regretting the fact that my group, the European Radical Alliance, was left out of this committee through some ignominious procedural wangle.
Six months ago, the Committee of Inquiry highlighted some serious malfunctions in the way the crisis had been handled. There were 118 of us who felt that this justified a motion of censure. That path was not followed - such is democracy - and today we therefore have to draw the political and institutional conclusions of Mr Böge's report. Much has been done, it is true, but the facts show that much remains to be done.
At the request of Parliament, the European Commission initiated reforms which represent considerable progress. However, consumer fears persist, and recent cases of fraud in Belgium demonstrate that this affair is not over. The European Union still does not possess the necessary instruments to enable it either to stand up to such a crisis or to avoid it. So there is an inevitable risk that such a crisis will occur again. It is upstream that the Commission must provide itself with effective mechanisms for risk management in general, and we note its sincere efforts in this direction.
But many questions remain unanswered and many answers are insufficient. Where are the potentially contaminated masses of unrefined meat-and-bone meal? Are the storehouses safe? Do the controls offer real safety? Why do we continue to recycle sick animals? Why are certain Member States still not implementing Community legislation? Who will compensate the victims' families? Why are those responsible, who have been identified, not prosecuted whether they be Member States or government officials?
This crisis has brought in its wake another, that of the lack of confidence of European citizens in Members of this Parliament. The European Union has just been shaken by a serious crisis, but will it be the Union that has to pay rather than those responsible?
It is our duty to ensure that the Commission follows through its work. If this were not the case, I would hope that the politically correct consensus which seems to be current here would finally be weakened and that Parliament, which has begun to take itself in hand, would be able to take decisions which the interests of our citizens call for, otherwise the ultra-liberal machine would be able to lay down its own laws.
Mr President, on behalf of my group I should like to congratulate Mrs RothBehrendt. It has been a pleasure to get to know her through the work in the committee. I also want to congratulate Mr Böge, whom I had already had the pleasure of meeting, when he chaired the earlier Committee of Inquiry. I also want to pay tribute to my colleagues for their fine work. Finally, I should like to mention Mr Reichenbach, who represents the participation and collaboration of the Commission - that is, the participation and collaboration of all his colleagues, who regularly assisted us with our work.
We need to evaluate jointly the work done by the Committee of Inquiry and the Temporary Committee. We must remember that since the Committee of Inquiry completed its work, clear evidence has been obtained that new variant Creutzfeldt-Jakob disease is linked with BSE. This has increased the seriousness of the responsibilities identified by the Committee of Inquiry. Furthermore, the violation of the ban on UK beef and veal also came to light after the Committee of Inquiry had published its report. In this respect, the Temporary Committee did not have a mandate to investigate new responsibilities nor to modify the judgements made by the Committee of Inquiry.
The recommendations which have been followed have to be considered as encouraging rather than satisfactory. There have certainly been steps in the right direction as regards consumer protection, and new administrative units have been created. However, for the moment my group can do no more than entertain well-founded hopes that the arrangements will all work adequately. There are indications of the distortions which can arise in the decisionmaking process, and also of problems with implementation.
Of the recommendations which have been put into effect, there are several whose implementation has been only partial, or consists of no more than promises from the Commission. I think this House should seriously consider a method for the monitoring and evaluation of these aspects. As for the recommendations which have not been followed, they share a common feature which needs to be pointed out: they are all either institutional in nature, or the obstacles preventing them from being implemented are institutional in origin. Among the recommendations which the Commission has not observed, I should particularly like to mention the lack of disciplinary measures for serious mistakes made by certain officials. Speaking for myself as a Member of this House, this does not mean we are taking an inquisitorial attitude about punishing such mistakes - quite the contrary.
In any case, it is clear that not all the recommendations made by the Committee of Inquiry are equally important. Several of them are extremely important in a legal sense, concerning precautions about risk materials and monitoring, but have still not been implemented to any great extent. For example, there are still shortcomings in the use of risk materials in the pharmaceuticals industry.
I must confess that during my time on the two committees (the Committee of Inquiry and the Temporary Committee) my attitude has changed. I used to be far more critical of the Council, whereas I am now critical of the behaviour of the Member States. However, the Council should be far more aggressive in forcing the Member States to comply with Community guidelines.
It is clear - and I am just finishing - that a lot of the progress which has been made has been due to pressure from this House. It would therefore be a very good thing if the usual relations between Parliament and the Commission could be made completely transparent from now on. My political group is hopeful, and we wish we did not have to be critical, but we think that in order to resolve this contradiction, next year the Commission should honour all the promises which it has made.
Mr President, Mr President-in-Office, ladies and gentlemen, I would first of all like to thank our rapporteur, Mr Böge, both for the work he has done and also for his willingness and availability to listen to the members of our committee.
Regarding the report of the Temporary Committee to follow up the Recommendations on BSE, our group proposed a very short motion for a resolution, of only seven paragraphs. It is sufficient in order to define our position and to show our determination.
In the first place, we want to support fully the rapporteur's proposals in his conclusion regarding the need to ensure transparency within the Commission. In fact, throughout this affair, as we all know, the essential problem has been a desire to suppress the so-called mad cow affair in order to avoiding delays in both the completion of the single market and the process of ratification of the Maastricht Treaty, and perhaps also, regrettably, to satisfy many other shameful interests.
Regarding the Temporary Committee to follow up the Recommendations on BSE, we can but regret that our Parliament, by refusing to give our Temporary Committee the status of a Committee of Inquiry, did not opt for a more efficient procedure. To put it clearly, I fear that our conclusions may not have the necessary and essential legal scope to oblige the Commission to modify its manner and its way of working.
The third paragraph of our resolution denounces the modifications to the Amsterdam Treaty - which, may I remind you, is in the process of being ratified - regarding article 100a. The new wording gives clear priority to the single market, to the detriment of European consumers' health. And I would like to remind you that it is thanks to the action of the French Minister for Agriculture at the time, Mr Philippe Vasseur, that we were able to achieve the implementation of an embargo on British beef. In its new version, article 100a, paragraph 4, we would no longer be able to apply this method without incurring the wrath of both the Commission and the Court of Justice of the European Community.
The fifth paragraph of our resolution specifies that we would like to know what the consequences of the development of the new CAP are, as described in Agenda 2000, as well as those of international agreements, especially agreements concluded within the framework of the COM, for the quality of agricultural and food products to be provided to consumers.
In fact, everything is pushing European farmers in the direction of improving their productivity even if, deep down, they do not want to do so. They have a business to run; this business is very often the one and only source of income for them and their families.
Finally, Mr President, I will conclude by saying that our group reserves the right to propose a motion of censure during the November 1998 part-session, that is in a year's time to the day, if the Commission does not respect the conclusions of our two reports, that of the Temporary Committee of Inquiry and that of the Temporary Committee to follow up the recommendations on BSE.
I would like to remind you that at the beginning of this affair, our former colleague, Philippe de Villiers, had already threatened the Commission with a motion of censure. Some months later, you will have noted, it was lodged. We keep to our word; our credibility is at stake as is, of course, Mr President-in-Office, your own.
Mr President, ladies and gentlemen, Luxembourg has always been convinced of the key role of the European Parliament in Community life and has therefore not spared its efforts, each time it takes the Presidency of the Council, to maintain an intensive and constructive dialogue with your Parliament. This seems to us all the more important today as the subject of debate is particularly important and sensitive.
In my speech, I will endeavour to draw up a balance sheet, necessarily brief but at the same time as complete as possible, of the Council's deliberations with regard to the problem of BSE, particularly since the resolution you adopted on 19 February this year concluding the work of the Temporary Committee of Inquiry. I will also take this opportunity to reply to the various oral questions which have been put to the Council.
In general, I believe it is appropriate to note that, beyond taking into account the legitimate economic and social concerns raised by a considerable number of those who depend on the survival of the beef industry for their living, the Council has constantly acted and continues to act, within the context of its legislative jurisdiction, by basing its action on two principles. Firstly, the protection of human health must be guaranteed and thus regulations must be established which enable the quality and safety of food products to be ensured. Secondly, all actions must be based solidly on the best and most up-to-date scientific proof.
The Council agrees with the European Parliament and with the rapporteur, Mr Böge, in recognizing that it is by acting with transparency, clarity and responsibility that we will contribute to the restoration of the confidence of European citizens in the way our institutions function and, consequently, to the reassurance of consumers within the Union and in third party countries as to the gravity of measures taken at European level to protect their health.
In addition to the need for legislative action with regard to the quality and safety of food products, the Council also recognizes the considerable importance of effective controls, particularly in the fight against fraud.
Furthermore, it is clear that beyond the different veterinary and phytosanitary legislations, action in the fight against BSE must be extended to research into, and prevention of, the different forms of BSE.
Since BSE appeared, and above all since the recent scientific discoveries which highlighted the possible link between BSE and Creutzfeldt-Jakob disease, the Council's actions within its different fora have included all of these aspects.
Let us start with the Agriculture Council, which adopted a series of measures in the food, veterinary and phytosanitary fields, along with regulations relating to animals.
Amongst the principle results obtained, two decisions are worth highlighting in particular. Firstly, the adoption by the Council of the regulation on the system of identification and registration of bovine animals, and on the system of labelling of beef and beef products which will ensure, in particular, the traceability of beef products and thus a very efficient control mechanism. Secondly, the decision adopted by the Commission last July following the Council deliberations, which aims to ban the use of specified risk material, particularly in human and animal foodstuffs. The principle of precaution played a determinant role in this decision.
Furthermore, and without claiming to be exhaustive, I would like to remind you of the different measures such as the ban on hormones and hormone derivatives in livestock farming, the certification of animals and animal products, the protection of calves and sanitary policing of intra-Community trade in cattle. By adopting these different legislative acts, the Council has largely heeded the European Parliament's position.
With regard to the embargo on exports of British beef, you are aware of all the decisions taken by the Florence European Council. Within the Agriculture Council we are regularly informed of the development of the situation and the work relating to the British certified herd scheme.
The time has not yet come for the Council to give an opinion on a possible relaxation of this embargo. We will do so when the Commission considers the conditions are right and when it provides us with a clear proposal. On this subject, I can confirm that the decisions taken by the Florence European Council regarding the criteria to be used and the procedures to be followed will be fully respected.
The question of controls, and above all the flaws that recent fraud cases have highlighted, is a serious subject of concern for public opinion, for the European Parliament and also for the Agriculture Ministers who are looking into this question under my presidency. Of course, we all know that it would be illusory to hope for the total eradication of a criminal activity whose suppression is the responsibility, primarily, of the judicial authorities. However, the Agriculture Ministers were unanimous in confirming their firm will to do everything possible, both at national and Community level, to fight fraud energetically. That is why, apart from adopting stricter national measures, we have given our full support to the Commission in its desire to strengthen the existing control mechanism.
With regard to hormones, the Council fully supports the Commission's action within the framework of the WTO, for we consider that the Community has the right to set the level of protection of human health that it judges appropriate and consequently, to ban the use of substances considered dangerous for human health.
In the field of research, an important result for the improvement of the cooperation and coordination of research into BSE has been obtained with the common decision of the Council and the European Parliament regarding the report of the expert, Professor Weissmann, which aims to allocate a further ECU 35 million to research into transmissible spongiform encephalopathies, vaccines and viral diseases within the context of the fourth framework programme for research and development. This decision brings to ECU 50 million the funds allocated to research.
With regard to the Health Council, I will limit myself to reminding you that its conclusions on the question of BSE highlight the need to give the highest priority to the protection of public health and to take all appropriate measures to eliminate the risk of the transmission of BSE. The Health Council agreed to continue detailed listings of cases of Creutzfeldt-Jakob disease and to collect together and analyze all the statistics at a European level. It will make sure that the cases of BSE are reported in the appropriate manner. Furthermore, it intends to return to all of these questions during its meeting on 4 December this year.
Ladies and gentlemen, we heard of the Commission's communication regarding consumer health and food safety with the greatest of interest, as well as the Green Paper on the general principles of Community legislation. The Luxembourg Presidency has clearly stated, in its action plan, that it would give food safety a high level of importance. That is why it asked the Council to participate fully in the debate on the Commission's documents. Before the end of the year, they will have been examined by the ministers in charge of agriculture, the internal market, consumers and health. The ministers responsible for agriculture and consumers have already begun to study them and in particular have recognized that the protection of human health and research at the highest possible level into the safety of foodstuffs should remain the top priorities of European legislation.
Mr President, the mad cow crisis is an event which deeply marks not only public opinion but also ourselves as decision-makers and which can raise questions concerning convictions and behaviour. If there is one lesson we can and must learn from this crisis, it is that there can be no effective protection of human health or development of lasting agriculture without permanent research into the harmonious integration of agricultural activity and nature. Restricting and damaging the latter is inevitably the same as endangering agriculture itself.
This realization, which is being increasingly confirmed every day, is inspiring the deliberations of the Ministers of Agriculture on Agenda 2000. Today or tomorrow, we will have to adopt common directions regarding the future of the CAP. In this context, we intend to confirm and defend a European agricultural identity for the future which will, in particular, be in a position to take care of the countryside, to support the natural spaces and, above all, to respond to the concerns and demands of the consumer with regard to food safety and quality, environmental protection and the defence of animal welfare. Our objective is to ensure lasting agricultural production processes and the production of reliable, healthy food products.
By confirming this European agricultural identity, which it hopes to consolidate and develop through the reforms to be undertaken, the Council also wants to send a clear and unequivocal message to countries which are candidates for membership of the European Union regarding the directions their agricultural policy should be taking in order to facilitate membership. The Council furthermore wanted to underline the need, within the perspective of future multilateral WTO negotiations, to adopt an offensive strategy intended to protect Europe's chances of developing an agricultural sector which meets these extremely high quality and safety standards.
Finally, Mr President, and to reply to the oral questions raised by the different political groups, you will understand that it is not possible to take a position today on the conclusions of the report of the Temporary Committee to follow up the recommendations on BSE as, due to lack of time, it has not been possible for the Council to study this report.
I note, in general, that the European Parliament and the Commission have carried out excellent work and that the Council largely took account of the European Parliament's position in the context of its deliberations devoted to the Commission's proposals following your recommendations of February this year. I have no reason to doubt that the case will be the same for the proposals that the Commission will present following your conclusions of today.
Personally, I have taken note of the recommendations made by honourable Members of Parliament within the context of the inquiry into BSE and I will take note of the observations that you will make during the course of today's debate. I shall not fail to draw the Council's attention to the recommendations and conclusions of your debate.
Before finishing, I would like to touch on two aspects relevant to the relations between the Parliament and the Council. At the end of the work of the Committee of Inquiry into BSE, your Parliament had demanded a strengthening of its powers, particularly regarding agricultural policy which affects or which could affect health protection and food quality. Important progress has also been made in this area, and you have highlighted this. The Amsterdam Treaty has, in fact, considerably modified the legislative role of the European Parliament, including in this sector which is particularly close to your hearts. Thus article 129 has been modified to take account of your requests. In particular, the codecision procedure is anticipated, notwithstanding article 43, in the adoption of veterinary and phytosanitary measures with the direct objective of public health protection. The Luxembourg Presidency is extremely happy with this development, which it judges to be very positive. We are convinced that it will contribute to the even greater improvement and development of Community legislation relating to the protection of human health.
Regarding the participation of the Council and Member States in the work of the Committee of Inquiry into BSE and the concerns expressed on the subject of cooperation between Member States governments', I would like to emphasize that the Council and the Member States have made great efforts to contribute to the work of this Committee of Inquiry. As far as the Council is concerned, let me remind you that it provided all the information required of it by the Committee of Inquiry with regard to its deliberations on the subject of BSE. What is more, Mr Yates, President-in-Office of the Council, replied positively to the Committee of Inquiry's invitation and personally participated in its work, providing extremely complete and detailed information on the approach followed and the measures adopted in the past by the Council. I myself addressed the Temporary Committee to follow up the Recommendations on BSE to inform them of the package of measures adopted since February 1997. In addition, in compliance with article 3 of the interinstitutional decision of 19 April 1995, the Council appointed a senior civil servant from its secretariat with authority to appear before the Committee of Inquiry.
Furthermore, I would point out that it is not for the Council to give an opinion on the follow-up given by Member States to the invitations of a Committee of Inquiry in compliance with article 3, paragraph 2, of the decision of 19 April 1995. I would like to remind you that the interinstitutional decision of 1995 expressly anticipates the possibility of a revision to take into account experience gained. This possibility is defined in article 6 of the aforementioned decision.
On the occasion of my appearance before the Temporary Committee to follow up the Recommendations on BSE, I believed I understood that the Members of Parliament wished to bring up this issue within the framework of the trialogue. I have already informed the chairman of the General Affairs Council of this wish, which I personally consider to be a possible way of clarifying this question and of improving understanding between the institutions.
Mr President, the debate today once more brings out clearly the fact that in the areas of public health and food safety, the European Parliament, the Commission and the Council have shared responsibilities and common duties. It is therefore a question of uniting efforts and forces and of cooperating closely in this sphere. I repeat the desire of the Council to encourage this cooperation.
Mr President, ladies and gentlemen, you will be giving your opinion, during this sitting, on the report of the Temporary Committee to follow up the Recommendations on BSE. Nearly ten months ago to the day have passed since I came to Parliament to participate in the debate on the report of the Committee of Inquiry into BSE. On that occasion, on 18 February, I shared with you the concrete conclusions that the Commission had already drawn from this major study. We have acted without delay in order to rectify the weaknesses noted in the report.
Thus you will recall that the Commission decided, as from February, that an unprecedented restructuring of its department in charge of public health should take place. This restructuring is not a simple administrative operation, but it corresponds well to the birth of a new political idea. At Community level, all the players are now aware that the protection of health and food safety must figure amongst the highest of our priorities. The Commission has put them at the heart of its programme of work for 1998. And the Council has organized debates within four different fora.
On this occasion I would like to pay tribute in particular to the members of the Temporary Committee, especially its chairperson, Mrs Roth-Behrendt, and its rapporteur, Mr Böge. An immense amount of work has been accomplished and an intense cooperation has taken place between the Temporary Committee and the departments of the Commission. The results have been extremely fruitful and I am convinced that the mutually beneficial relations which have developed in response to this difficult issue have contributed significantly to the enhancement of dialogue between our two institutions.
Mr President, Mr Böge's report, which is now submitted to you, is an indication of the work accomplished during these last months. It is for you to measure the progress achieved. As President of the Commission, however, I can but rejoice to note that an ambitious and fundamentally necessary objective has been achieved. Anyone who has read the report can but note that the Commission has achieved virtually all of more than 70 recommendations and is committed to respecting precise deadlines for the implementation of those that the brief period of time given has not enabled it to accomplish.
I will not go into details regarding all of the measures that have been taken or are anticipated by the Commission. They are numerous. They are given in detail in the final report on the implementation of the recommendations on BSE which the Commission adopted on 8 October last. They are influenced by a completely innovative and essential desire for transparency in order to reestablish citizen and consumer confidence. For consumers wish to be informed, to understand and to choose knowledgeably.
Mr President, more than 20 people have been victim to the new variant of Creutzfeldt-Jakob disease. Their families deserve our solidarity. The Commission has decided to back the concrete support that your Parliament has agreed to give them.
We are confronted by immense expectations from our citizens. Their fears relate not only to BSE, but also to other questions to which we must give clear responses. On the basis of the Commission's new approach, in-depth work has been carried out by the departments concerned in the areas of consumer health and food safety, with the aim of improving our capacity for action.
Let me give you the most outstanding examples. We have undertaken an in-depth overhaul of the system of scientific advisory committees, governed by the principle of transparency, independence and excellence. Legislative measures to fight against BSE and the new variant of Creutzfeldt-Jakob disease have been adopted. Methods for monitoring respect of BSE legislation have been strengthened. A good number of infringement procedures have been initiated following the inspection missions in Member States. We have gone in a number of directions in order to ensure better effectiveness of control systems. In this respect, I am committed to the fact that the proposals should be drawn up before February 1998.
The research programmes of the Commission give a predominant place to research into transmissible spongiform encephalopathies. Two large conferences have been jointly organized with you, the conference on meat-and-bone meals, and the conference on food laws. Their results will be translated into concrete initiatives. Some measures have already been taken. Thus we proposed the inclusion of agricultural raw materials in the directive governing liability for products. The Agenda 2000 proposals contain important reforms of the common agricultural policy which move in the direction of an agriculture which is more respectful of human health and of the environment.
Mr President, we are today at the end of a first stage. We are here to draw up a balance sheet and to talk about the future. You are expecting the Commission to share its future intentions with you regarding the recommendations of the report of the Temporary Committee on BSE and, in particular, regarding those which, in the opinion of the Temporary Committee, have not been implemented or have been implemented insufficiently. Your Temporary Committee has identified five specific recommendations which it considers have not been implemented. Five out of more than seventy. I would now like to concentrate on each one of these.
The Commission has not adopted measures to make, and I quote, "the authorities which have allowed the disease to appear and spread responsible for the financial costs of BSE' . In fact, I hope you will understand the reasons for not adopting such measures.
The crisis has led the Commission, as well as the Council, to take a series of legislative measures involving financial support to the eradication of BSE and to the economic consequences of BSE for the producers. At the Florence European Council, solidarity was emphasized by the Heads of State and of Government. This solidarity must remain intact, in particular when we are faced with major and complex crises.
Should we now initiate a financial exercise, independent of all consideration with regard to the legal capacity of the Commission, in order to attribute these charges to those responsible? How possible is it to name those presumed responsible? The exercise would not match up to the objective of solidarity that characterizes our Community, a solidarity which was furthermore underlined by the European Council of Florence in its conclusions.
I come, in this context, to another recommendation of the Committee of Inquiry. This concluded that it was necessary for the Commission to bring immediately administrative proceedings against the United Kingdom for repayment of all sums allocated for the purposes of eradicating BSE. This administrative action can only relate to control of the correct implementation of legislative decisions taken by the Council. Consequently, within the context of the audit of the EAGGF accounts, the Commission will not fail to draw the financial consequences if the United Kingdom has not respected the Community regulations at issue, in accordance furthermore with the rules applying to all Member States. It will do this with regard to controls on implementation of programmes to eradicate the disease.
This brings me to a slightly different subject. What has happened to the financial sanctioning of companies who participated in the illegal trafficking of British beef?
Let me remind you that the Member States are responsible for the notification of any company which has committed irregularities to the detriment of the Community budget. In this case, most of the fraudulent transactions in British beef were destined for third party countries and have benefitted from the restoration of exports. In September, we asked for reactions from Member States concerning companies having, to the knowledge of the Commission departments, participated in this traffic and we will draw the consequences of this.
I now come to another question. Parliament has asked the Commission to institute proceedings in the European Court of Justice on account of the failure of Mr Hogg, UK Minister of Agriculture, to appear before the Committee of Inquiry on the basis of the interinstitutional decision of 19 April 1995.
The Commission, as you know, did not do this. Legally, according to our interpretation, such a recourse would have no chance of success. But we are agreed with you in theory. To make our support of your request more concrete, I wrote to your President on 5 November indicating that the Commission fully supported your demand for obligatory appearance by government members of Member States before Committees of Inquiry of the European Parliament, following the example of members of the Commission, and that the interinstitutional decision of 1995 should be revised to take account of this.
It seems to me that this is a matter, if not of a legal obligation, then at least of a political one. Furthermore, I must note that relations between the Council and Parliament seem to have improved. Thus, the British Minister for Agriculture, Mr Cunningham, has appeared before your committee, and today, I am pleased to note the presence here of the President-in-Office of the Council, Mr Fernand Boden. This was not the case, you will recall, on 18 February.
We now come to the functioning of the Commission's departments. The Committee of Inquiry recommended individual disciplinary measures against Commission civil servants.
I would like to start by saying that since 1995 this Commission has been involved in an exercise of reform and global modernization of its administration. In this respect I would particularly refer you to the SEM 2000 and MAP 2000 programmes. Furthermore, the College will adopt, this very afternoon, here in Strasbourg, a new and important document regarding good and sound administrative and financial management. In this document, the different possibilities for improving its ways of working are analyzed as far as professional shortcomings, financial irregularities, fraud and corruption are concerned. Also, within this context the Commission anticipates the possibility of modifying its status.
More directly concerning the departments responsible for the fight against BSE, as I have already mentioned, we have completely restructured these departments. This measure was necessary because the handling of the BSE affair had revealed a certain number of gaps and structural shortcomings.
With regard to possible disciplinary measures against individual staff members, after carefully examining the situation - and as you know I never refuse to accept disciplinary measures - the Commission came to the conclusion that there were not sufficient grounds for commencing disciplinary procedures, even if certain misjudgements were clearly made. I would also like to emphasize that the work of our staff was certainly not facilitated by the existence of an inadequate system and by the extremely complex nature of the issue.
I would lastly like to mention the recommendation of the Committee of Inquiry regarding the possibility of a motion of censure being brought against individual members of the Commission.
My reply will hardly surprise you. We have, furthermore, pointed this out to the Intergovernmental Conference. The Commission would not want to abandon the essential principle of collective responsibility. It is the guarantee of the independent exercise of the Commissions' responsibilities in the general interest. Any sanction of the Commission, just like its responsibilities, could only be collective and collegiate. Furthermore, the Intergovernmental Conference shared the Commission's point of view on this.
Mr President, together we have come a long way. The work of the Temporary Committee is now finished. I would like to reiterate the Commission's full commitment to continuing the fruitful cooperation which this work has given rise to. We will continue this cooperation within the context of the work of the permanent committees of Parliament. With regard to this, I am also happy that the codecision procedure will from now on be applied to veterinary and phytosanitary questions, with the objective of protecting public health.
A great deal has already been achieved. We have laid new foundations, healthy new foundations, and the real work starts now. The Commission will present, twice per year, a report of activities regarding BSE to the European Parliament and to the Council.
We have additionally arranged a meeting with you for the end of 1998. A big conference on consumer health, organized jointly with you, which will give us the opportunity to measure the distance covered together and I am confident, along with the Council and Member States, for we firmly believe that only a close collaboration between the three institutions and the Council will succeed in restoring citizen and consumer confidence beyond the crucial question of protection of health.
Mr President, Mr President of the Commission, thank you! What you have said today agrees to a large extent with what we have said, and I think it is unnecessary today to discuss differences between you and us or between you and the committee. I will only make one short remark about what you said: the fact that Mr Cunningham, as British Minister for Agriculture, and Mr Boden, as President of the Council, appeared before the committee is not something I would call remarkable, however pleasant it was. It should be taken for granted - excuse me, Mr President of the Commission - that ministers appear before a parliamentary body.
At this point, I would like to pass on immediately, and turn to the Council, because I have been able to negotiate with the Commission often enough in the last few months, and I make it clear that I am no longer speaking as chairperson of the committee, but on behalf of my group, the Party of European Socialists.
Mr Boden, I listened to you carefully, and I am convinced that you mean what you say. The only problem is that you are one minister for agriculture out of 15, and I am not sure that with all your goodwill you will find a majority in the Council. I listened to you when you said that until now the Council has had no time to discuss many questions which were dealt with, for instance, in our oral questions. This amazed me somewhat, because we have said nothing in the Temporary Committee that we had not said before in the Committee of Inquiry, and I would have expected that the Council, at each of its meetings, whether started by you or another President of the Council, would have as the first item on its agenda: BSE, the fight, consequences and what we have done wrong!
I do not hear you asking - and I am now saying this to you as a representative, I am sorry, Mr Boden - I do not hear you asking: what have we done wrong? You say that consumer and health protection must be considered, fine. Why do not you say that we have neglected consumer and health protection, and now we want to consider it? That would be the correct formulation, Mr Boden. I say again that this is said to you as the representative of the whole Agriculture Council, because you are now its President, and I would much rather say it to the German Minister of Agriculture, for instance, or other ministers of agriculture.
For instance, why do I still have the feeling that those with responsibility have understood nothing? Mr Boden, you said that the labelling of beef products is now new grounds for creating trust. If that is so, and if you really seriously mean to create trust in this way - and I hope you mean it seriously, but I do not believe the other ministers do - if that is so, why could not you agree to the change of the legal basis, which Parliament and the Commission decided on together? Why did you have to depart from that and again choose the soft formulation of article 43, which gives you the most power, which offers you a free ticket? Why, Mr Boden? Just tell me. Tell me also why I still have the feeling that the crow syndrome rules in the Council. One crow does not peck the other's eyes out. You said that people must be protected, including people who make their living from cattle. I can understand that farmers must be protected, but I can also understand that the vast majority of the people of the European Union must be protected, and they are many more than the farmers! You failed to do that in the Agriculture Council. Why was it that the meat market and support for the market used to be more important than protection of health, and why should we believe that this has changed? Can you tell us?
For instance, when Mr Santer's Commission made a modest attempt in Agenda 2000 to decide on a change to agricultural prices, and to change the subsidy scheme, for instance, why did not you agree and rejoice about it? Why have I heard bleating and moaning and great fear from every minister for agriculture? We all know that the basic evil of what we are now experiencing, BSE and much more, including crime, lies in this subsidy scheme. Why did not it come from you, why did not you say: we must make a clean break and change everything, we as ministers of agriculture will show that we have understood something.
Mr Boden, I am sorry that I must say that so sharply. The Commission certainly has understood something. How much it has understood we shall soon see. I do not think the Agriculture Council has understood anything, or that the ministers of agriculture, except yourself, have understood anything, and we should monitor them all the more closely!
Mr President, in the interests of transparency can I declare an interest in that I am a beef farmer.
Few people in this Parliament will have any appreciation of the enormous amount of material that this temporary committee has looked at in detail over the last few months and great praise must be given to rapporteur Böge and the chairman for the way in which they have handled it.
The close scrutiny of commissioners, veterinary officers, scientists, ministry officials and many others who gave evidence has quite clearly shown that in the early days of this dreadful BSE epidemic there were mistakes at all levels, both at Commission and European level. I stress European because, although the bulk of this problem has hit the United Kingdom, there is no doubt that there have been problems in other European countries.
It is a pity that we did not have a uniform European standard policy towards BSE from the start. With the tonnages of contaminated material which were exported to mainland Europe from the United Kingdom, it was quite obvious that a few cases would appear. I am delighted, Mr President, that Commissioner Fischler has taken a strong stance to create a European policy and get the same high standards in other European countries that we have been bound by in the United Kingdom. Nor should we forget the huge knock-on costs to other industries such as transporters, renderers, slaughterhouses, which are now crippled by a devastatingly low market for beef animals and beef products.
That is looking back. To look forward it is quite obvious from the statistics that, having had a peak of 37, 000 cases three years ago and only 3, 000 cases this year in the United Kingdom, the efforts of the last government and the present one have had a dramatic effect on the reduction of this disease. But British hill farmers are being devastated and we must as soon as possible bring in a certified herds scheme, whereby farms can be declared clear and then, by a process of tagging and identification, make sure that meat can be traced from the animal to the butcher's shop.
Mr President, can I support both the report from Mr Böge and the resolution.
Mr President, Mr President-in-Office, ladies and gentlemen, as a member both of the Committee of Inquiry and of the Temporary Committee to follow up the recommendations on BSE, I would particularly like to congratulate Mr Böge for all the work he has accomplished.
Mr President, unfortunately the fact that we are today bringing the work of the Temporary Committee to follow up the Recommendations on BSE to a close does not mean we are going to stop talking about the so-called mad cow affair.
In fact, Mr President, I would like to underline the importance of information and transparency. Throughout our work we have noted that for a long time everything possible has been done to get the issue forgotten, or rather to stifle it.
The European institutions will not remain credible unless transparency is the rule. The European Parliament must remain vigilant on this point, for not only is the mad cow affair not finished, but there is nothing to say that other problems of a similar nature will not present themselves as well, be it hormones, GMOs or any other badly controlled new technology.
I must explain, Mr President, that I am of course not against technological developments, but the citizens of the Member States of the European Union must have confidence in these developments. They will have this guarantee if they know that there is real transparency at the level of decision-making.
Both from the point of view of this report and of the development of the Commission structures, I note with satisfaction the creation and development of DG XXIV, under Mrs Bonino's responsibility. However, I would like to draw your attention to the need to preserve a balance between the different Directorates-General. Let us take care that we are not robbing Peter to pay Paul; I am thinking particularly of DG VI. I would like to remind you that its mission is important and vast. We must preserve the necessary means to enable it to fulfil its task.
In conclusion, Mr President, I would like to remind you that I was one of the signatories to the motion of censure which was rejected by this House, and emphasize that, in this capacity, I will remain particularly vigilant with regard to this affair and with regard to the way in which the Commission implements my recommendation. If I see that the issue is being buried, I will know how to jog your memory when the time comes.
Mr President, I also would like to agree with those, who are congratulating the members of the Temporary Committee to follow up the Recommendations on BSE, the chairman, the rapporteurs, and the members, on the work they have done. It is a good example of how this Parliament works and how things should be done in an Committee of Inquiry.
Thankfully the European Commission has acted upon most recommendations, and that means that as far as we are concerned, the sting has been taken out of the debate. We are pleased with the fact that every six months the Commission will be reporting on the state of this dossier. This will mean that we will be able to look into the situation regarding the quality of our food. We think that is extremely important. We also think it is important for the Commission to raise in international fora, because I find it increasingly difficult to explain to European farmers what they are or are not allowed to do for this or that reason, while this does not apply to farmers outside Europe. Agreement on these issues needs to be reached in an international framework.
Regarding the appearance of ministers before committees of inquiry, I understood from Mr Santer that it is legally impossible to force ministers to do so. I think that all possible resources must be used politically to do just that. It is unacceptable that a certain parliament ratifies a Maastricht Treaty that makes this type of committee of inquiry possible, and that same parliament then endorses certain ministers not appearing. To my mind that logic is unacceptable.
One of the issues which needs to be resolved as soon as possible is the extent to which animal meal can be used in animal feed. I assume that sick animals cannot be used, but what can be done with other animal meal? That needs to be sorted out as soon as possible.
One last point. Participation by Members of this Parliament as observers at scientific committees is a good thing, because openness is good. Nonetheless, I favour a separation of powers. Parliament can never take responsibility for the decisions of these committees before they are made.
There is no doubt that first the Committee of Inquiry into BSE and then the Temporary Committee to follow up the Recommendations of the Committee of Inquiry demonstrated serious shortcomings in the assessment of risk, control and application of the Community regulations both by the Member States and by the Commission. The European Parliament chose the conditional motion of no-confidence as a means of creating a new relationship of cooperation between the European Parliament and the Commission; in some ways, this choice has borne fruit, as indicated in previous speeches.
However, many problems still remain unresolved and the speeches made by the President-in-Office of the Council and the President of the Commission do not seem to have dispelled all doubts. For this reason, the Green Group intends to strongly oppose the need to satisfy all those requirements pointed out by the two Committees on BSE, to ensure consumer protection and to protect the health of the citizens and the animals reared.
I would now like to touch briefly on several aspects requiring further commitment and further cooperation between the Member States and all the institutions of the European Union: the European Parliament, the Commission and the Council. First of all, we should recall that other cases of this disease will occur owing to negligence and omissions in the policy of combatting BSE and we should be prepared to intervene in these cases, avoiding a repetition of what happened in Belgium, where an infected animal carcass was converted into animal meal.
Just as there will be further cases of BSE, there will also be further cases of the Creutzfeldt-Jakob variant, which is now at the incubation stage, because the scientific connection between the pathogenic agent of BSE and the new Creutzfeldt-Jakob variant has unfortunately been established. We therefore need to adapt our monitoring and actions to the safety and screening of citizens. With regard to what President Santer said, we also need the means to make a financial contribution in solidarity with families affected and to provide compensation for the sick and their relatives, with the involvement of the Member States as well.
Drawing the necessary conclusions from all of this, we can say that we need to establish a new policy of controls right down the line, from company to table, and to apply the principle of precaution adequately. From this point of view, we need to remember that the BSE affair is symbolic and should serve to improve the entire consumer protection policy and lead to a system of farming that is compatible with the environment. We will soon have to deal with new problems: revision of food legislation, on which a Green Paper has been drawn up but leaves room for serious doubt, particularly with regard to the policy on hormones, antibiotics in animal feeds, novel foods, the introduction of genetically modified organisms into foods and the future of veterinary salmonella. For all these reasons, we hope that this year, with the half-yearly reports from the Commission and joint monitoring body, the various institutions of the European Union will find adequate answers that satisfy the requirements of the consumers and citizens of the Union.
Mr President, Mr President of the Commission, ladies and gentlemen, on behalf of the Party of the European Radical Alliance, I would like to express my simultaneous satisfaction and disappointment at the situation and the way the BSE question has been handled: first my satisfaction, as an MEP, at the very important role played by Parliament in dealing with this issue and stimulating the Commission; and my satisfaction at seeing how the Commission has in many ways responded to the legitimate expectations of this Parliament, which is also an expression of European public opinion, by curbing the risks of the mad cow affair, carrying out inspections and not repeating the mistakes of the past.
But I am also disappointed to see that not all our recommendations have been followed by the Commission, which has perhaps been too timid, President Santer, with regard to the accompanying measures, the reorganization has been good, the work carried out so far has been very good, particularly that of the Commissioner responsible for this sector and by the Commission as a whole, but in my opinion it is a pity not to have had the courage to go right to the end, as Parliament requested, both internally and with regard to measures against the state which, I have to say, was at the origin of this crisis. I am also disappointed with those MEPs who relied on slaughter and called for a mass cull, thereby giving us and the Commission an inappropriate image. It is just as well that those threats were not followed up and that the proposed censure motion did not materialize; Parliament will vote seriously on a critical wording but naturally cannot fail to recognize that a lot of good work has already been done.
Mr President, I also wish to join with those who have congratulated the chairman of the committee and the rapporteur on doing a very fine job.
I certainly welcome this report as a basis of ensuring that we are never again faced with such a serious or difficult problem as BSE has been to us. Beef farmers in the United Kingdom have had to bear the maximum pain because of the short cuts taken by the meat and bonemeal industry. We must learn from our mistakes of the past and ensure that they never again occur. Yes, we need transparency and greater openness, and we must restore to consumers confidence that the food they buy in the shops is of the highest possible standard.
We must now look to the future. I welcome the present approach of Mr Cunningham, because since he came to office he has certainly transformed the relationship between the Temporary Committee and the UK Government.
I was pleased that the report was able to avoid some of the more extreme views held by a minority of people. As I say, we must now move on. I also believe we must end the witch-hunt that has existed against Commission officials and, indeed, to a large extent, against the United Kingdom Government.
It is important to build confidence and return to the highest standards in production of all of our food and ensure that the food imported into the European Union is of the same high standards as that produced by farmers within the European Union.
In future we must base our decisions on totally scientific facts and not hyped-up misinformation put forward by the media and the press.
I wish to congratulate the Commission on the positive way it is facing up to the recommendations made to it by the Temporary Committee and I would like to put on record my tribute to both Commissioners Fischler and Bonino and their staff for the help, assistance and the responsible way in which they have approached this problem and for the way in which they have faced up to their responsibilities.
I would like to say, as I come from Northern Ireland where our beef farmers have suffered greatly from the export ban on UK beef, that I hope that both the Commission and the Council will face up to their responsibilities. I hope that when the Florence commitments are achieved, as I believe they have been achieved in Northern Ireland, the ban will be lifted immediately, and there will be no foot-dragging or drawing back and that the increasing demands we are making will be met. I look forward to that. I wish you well in the future. I hope that we never again have to return in this House, on any similar occasion or at any similar time, to such a problem.
Mr President, Mr Böge has presented us with a report from the Temporary Committee to follow up the Recommendations on BSE, which has amazed all of us.
Cows continue to die in Belgium, France and Great Britain, but everything is fine. Even if this includes cows born since the banning of meat-and-bone meal, and even if one Belgian cow finds its way into 1200 tonnes of meal, it is not serious! There are 21 official cases of Creutzfeldt-Jakob disease. As long as all this does not affect the Commission, it does not matter. Scientific proof of transmission from animals to human beings is presented, and that is not worrying. Meat-and-bone meal continues to circulate, to be produced, to be consumed. What is needed is transparency! In the name of transparency, Mrs Green removed the non-aligned and the European Radical Alliance MEPs from the Committee - 10 million voters do not have the right to transparency: they can die!
So in exchange the Commission has offered us a few crumbs about internal reorganization, the ruling on the withdrawal of specified risk materials from the food chain, a small crumb of ECU 50 million for research, a slight improvement in the treatment of animal waste meals, but the most important thing has not been done, Mr President, Mr Commissioner. There have been no disciplinary measures against those responsible for serious errors. Only poor Mr Mansito had to go into retirement. Mr Hoelgaard, from Denmark, has been promoted to director of vegetable products so, after poisoning the animals, he is now in charge of the vegetables. Mr Meldrum has been pensioned off, that is the only punishment, and nothing at all has happened to Mr Marchant. And as for that wheeler-dealer McSharry, he is clearly doing alright.
Neither the responsibility of the British government, nor of the De Mulder brothers has been considered. The British government has not apologized, if not for this crime against the bovine species, and I do not know whether it is indictable or not, then for the crime against the human victims, because seeing your herds destroyed is no negligible psychological tragedy for the breeders, nor for the crime against the taxpayers, if you believe Mr Tillich who, in his general report on the 1998 budget clearly told us the costs of these measures: ECU 2.2 billion in 1997, and a billion more indirectly. I thought the European Commission was supposed to defend the financial interests of the European Union.
Furthermore, there remain discrepancies. It is true that carcasses continue to be processed as meat-and-bone meal for non-ruminants, specified risk materials which are banned in the European Union are nevertheless being imported from the United States of America, such as hormone-treated meat. The cows will probably be labelled, but in the year 2000! For two years, no labels, no controls at Dover, no controls on the embargo! But worse still, Northern Ireland - the last British colony along with Gibraltar, now that Hong Kong has disappeared - has become a Trojan "cow' .
This is a little of what has essentially been done - smoke screens, technical smoke devices. It is true, Mr President of the Commission, that the only effective measure would have been the banning of free movement, but to tell you that is the only effective measure would be to strike at the heart of European construction!
Mr President, I would like to say a few words on how I feel at this stage in the debate. First, I want to underline that what we have been doing together over the last six months is part of a process which is not yet completed, it is simply one stage of a process which must be followed. It is clear that we could not sort everything out in six months. This is why we have told you about a whole series of measures to be taken in a given period of time. It must be clear to us, between ourselves. We are at an important stage, not the final point.
It is not a question of now relaxing the pressure or putting an end to reciprocal controls, to dialogue between Parliament and the Commission. The contact will probably no longer be through the Temporary Committee, but I think that we must at least continue to inform and involve the Committee on the Environment, Public Health and Consumer Protection, as we have done over the last six months. Thus, ladies and gentlemen, the issue must not be reduced to the two reports and the conference to be organized at the end of 1998 for this debate to be fuelled; relations of a permanent nature must be continued with the Committee responsible for consumer protection.
Furthermore, I think that this period has shown us that in such difficult situations there are no ready made answers, things are not always clear. We, too, would like it to be that way, for then everything would be clearer for us. But unfortunately that is not how things are. Virtually every day, every week, science is making new discoveries on this very subject. And we have experienced this together, drawing up legislative proposals only to have to change them in the light of scientific advice which has moved in an opposite direction.
So that is where we are, that is what has been done in a dynamic process. In such a complex context, I think a positive factor has been the cooperation between the Commission and Parliament over the last six months, which has demonstrated that it is possible to make progress, admittedly not always peaceful, sometimes in a climate of confrontation, but in a spirit of dialogue which is the most suited to helping us.
As far as we are concerned, we think we will soon be able to complete the structure responsible for control. The scientific advisors are already in place; the scientific committee has its procedure, which everyone knows. As regards the control structure, we think that it will be operational by the end of 1998, with around one hundred inspectors.
There is a third factor I would like to emphasize here. Everyone is very pleased with the separation we have been able to establish between the legislative powers and the control structure; I would however like to point out to you that this is not the methodology followed by the majority of Member States. This is therefore another very complex aspect of a situation in which legislation, controls and scientific advice are separate at Community level but not at national level. This leads us to feel that more efforts must be made to strengthen dialogue between Member States and to encourage them to improve their way of doing things as well, given that primary responsibility for control will continue to fall to Member States.
We will perhaps have the opportunity of talking about all of these factors by the end of the debate, and we will see that these are the three factors which - it seems to me - are the most obvious in this affair. This issue is not black and white, it unfortunately also contains a lot of grey and a lot of grey matter and that should encourage us to observe the principle of caution, whilst obviously taking into account the fact that even this principle has aspects that would be interesting to analyze in depth.
I would like to thank all those who have joined in the debate. I am sure that the Council will be more cooperative from now on. In any case, we can always hope. The reception is different, of that there is no doubt. Thank you for your presence here today. We felt more isolated a few months ago. Like the President, I would like to emphasize that this fact alone is proof that you wish to rise to your responsibilities. That is all I can say to you at this stage, although I would like to leave time to answer any further questions a little later on perhaps.
Mr President, ladies and gentlemen, allow me to restrict myself to a few aspects of the Böge report for which I am directly responsible.
First, food safety and quality, and at the same time improving the competitiveness of European agricultural products. As you know, these are primary aims and leitmotifs of the agricultural part of Agenda 2000. I therefore welcome the clear, relevant conclusions in the report, and I am grateful for the support of the European Parliament for introducing social and environmental support criteria into the future formation of the common agricultural policy, as I proposed in Agenda 2000. However, we shall have to do a lot of work together to convince the Member States.
I also welcome the desire for locally adapted measures, and the demand for regional or local consideration of the optimum specific degree of intensiveness. I consider this demand to be much more reasonable, and I am grateful for the further development of this position by this Chamber. To this extent, increasing the flexibility of Order 20/78 is a logical consequence.
I am very sympathetic to the idea of linking compensation payments to a code of good agricultural practice in the sense of sustainable farming husbandry. I hope that the President-in-Office will be able to back me this afternoon when the Council of Agriculture Ministers will define its attitude to Agenda 2000. However, I see a certain contradiction to the demand of the European Parliament, as listed further up, for an increase in cultivated areas and encouragement of extensive agriculture. But we shall certainly go more deeply into this point as the occasion arises in Parliament's Committee on Agriculture.
As you know, the Commission has appealed against the WTO panel on hormone meat. There is no divergence here. However, it seems important to me that you should use your parliamentary contacts, particularly to the USA, to make clear to our trading partners that we will not give way on the hormone question.
Now let me go into some points of the report. The aim of ensuring high standards for the protection of the health of consumers must be achieved through legislation, but also through implementation and monitoring by the Member States and implementation on site. We shall therefore have to continue checking systematically whether our legislation meets this requirement, and where revision and adjustment are required, they must be carried out.
Additionally, we shall use the updates of existing legislation, which take place regularly to adjust to technological novelties, as an opportunity to carry out a thorough check on these regulations. We must be clear that we are facing a work programme which, as my colleague Emma Bonino has said, is a continuous process to be dealt with on a permanent basis, and its effectiveness also depends on the available resources.
As the first point of this programme, my departments are working on an improvement of the Community system of controls in the veterinary field. Another field in which there are several unanswered questions is the use of animal and bone meal to feed animals. The Commission is following the only possible path by basing its policy on the principles of safe sourcing, safe processing and safe use. You indicate two specific problems in this connection in the parliamentary report, the question of what should happen to dead animals and the question of whether we should feed animal protein to herbivores at all.
We must have a serious debate about both questions. As I announced at the meat-and-bone meal conference, these questions will be discussed in the context of a public consultation. The appropriate consultation paper has been prepared and sent to Parliament, and since 14 November it has also been available on the Internet. Research is also subject to permanent further development, and the list of research priorities is becoming longer and longer. We now have to deal with a new kind of disease, and the research requirement is enormous.
The Commission is trying to coordinate the research activities of the Member States in this field, and to provide money for research projects. To ensure sufficient interest in research by the scientists, particularly about questions of applied BSE research, we should consider, together with Parliament, whether we should also follow new paths.
You say in your report that in future the Commission should take action promptly, as early as possible, in the health field. I agree with you entirely. However, I would like to clarify that this is only possible when, among other things, the necessary resources are available. BSE has faced the European institutions with a unique challenge to overcome a crisis of European dimensions. Parliament's Committee of Inquiry and the subsequent committee have shown new ways to formulate our policy in the field of health and consumer protection, but also of agricultural policy.
I would like us to take this path of cooperation between Commission and Parliament . Thank you!
Mr President, thank you for giving me the opportunity to respond briefly to the questions and comments which have been made to the Council. I note that you have appreciated the presence of the Council at this debate and that you have confidence in its president, but it seems to me that you lack a little confidence with regard to the Agriculture Council.
I would like to tell Mrs Roth-Behrendt that she is wrong and that this mistrust of the Agriculture Council is not justified. Furthermore, this Council has interrupted its debate on Agenda 2000, on which a decision must be taken before tomorrow evening, to highlight the importance it accords to this debate and the problem of food security. I will also try to show, during this speech, that the Council, and in particular the Agriculture Council, has not been idle in its efforts to improve the problems of health and food safety and that it has tried to follow the recommendations and proposals made by the Commission in this regard.
I would also like to say that, in our deliberations, priority is not given to social or economic considerations, although they are important for a number of farmers. I have emphasized that the Council has always acted by giving overall priority to the protection of public health.
Mrs Roth-Behrendt reproaches the Council for not having taken the article proposed by the European Parliament as a legal basis for a regulation on the labelling of beef and veal and the registration of cows. On this issue I would like to say that the choice of an appropriate legal basis, in accordance with consistent legal practice of the European Court of Justice, does not depend on political considerations but must be based on the content of the act to be adopted.
Regarding the regulation on identification and labelling, the Council considered, again following European Court of Justice precedent, that given the current clauses of the treaty, article 43 was the appropriate and sufficient legal basis since this regulation concerns the production and marketing of agricultural products listed in annex II of the treaty and it contributes to the achievement of certain objectives of the common agricultural policy stated in article 39.
Of course, if the Council did not follow the Commission's proposal regarding this legal basis, which was modified virtually at the last minute following a debate in the European Parliament, it should still be recognized that the Council carried out specific and very rapid work and that it tried to bring into force an essential regulation, for we all know that registration of animals and cast-iron traceability of their movements are essential to be able to eradicate these diseases effectively and rapidly. It is a precondition for all reliable and controllable labelling of meat and meat products.
Mrs Roth-Behrendt also criticized the Council for not having approved the proposals for price reductions proposed by the Commission. On this subject, I would like to say that the Agriculture Council is of the opinion that farmers' incomes are not high enough for them to be reduced any further. The Council is of the opinion that, given the Agenda 2000 proposals, we must now insist on defining and confirming an identity for European agriculture, an identity with an image of which the European Parliament would approve, a multifunctional agriculture, enduring, spread over the whole of Europe, which respects the environment and animal welfare and which offers products of a safe and reliable quality.
I hope that, when we recommence the work of the Agriculture Council this afternoon, my colleagues will be unanimous in affirming and defending this European agriculture identity, both inside and outside the Community. If this is the case, I believe we will have taken a step in the right direction, which the European Parliament also wants, in order to promote an agricultural sector which respects health and safety.
Mr President, I too welcome what my colleagues have been able to do in the committee and I salute the real heroes of this report - Mr Medina, Mr Böge and Mrs Roth-Behrendt - for the major work they have done, and also those in the Commission who have interacted with us in an extremely positive way over the past six months.
BSE and CJD have been a nightmare for Europe for some years. Many have lost their livelihoods and some have lost their lives. The Medina report and its follow-up have shown that the European Parliament can take an appropriate initiative by itself in this matter. It is another form of co-decision, except that here we were not responding to proposals that came to us from the Commission or the Council but taking a view because of the absence of such proposals at an earlier stage. The criticisms of the Commission during the debate on the Medina report were made in that spirit.
We should acknowledge quite properly that the Commission has made considerable advances, in particular through DG XIV, in the last six months. Because of that, by far the majority view in my group and in others as well, is that a vote of censure would be inappropriate. There are many things which still trouble us. One is the somewhat dilatory attitude to disciplinary procedures within the Commission itself but that is no ground for a vote of censure. We said at the outset that while we were concerned with issues of public health and safety, we are not a committee of public safety in the French revolutionary sense, calling for heads, calling for show trials. We simply want to make certain that the lessons with regard to internal discipline are learned as effectively as some others.
We also feel that the Council was lethargic early on in its response to the Commission's very necessary proposals for health and safety and the treatment of risk materials throughout the Community. The whole of our committee, in particular on its visit to the United Kingdom, was moved by the plight of the CJD victims and their families which was eloquently expressed to us by Mr and Mrs Churchill. The whole committee wanted to express solidarity with the victims of this terrible disease and their families. We know that this must be material sympathy and support, as well as mere moral support. It must involve the Member States as well as the Commission, and we look forward to initiatives on both sides in that regard.
Speaking for myself, an inquiry into the origins of CJD in the UK is long overdue and I shall do all I can to try to bring it about. The argument in principle is settled and there should now be no unnecessary delay over the details. The UK Government welcomes this report. This time there is none of the spiteful criticism that was directed at Mr Medina's earlier report. When he came before the committee the minister, Dr Cunningham, made it perfectly clear that the committee would be right to call him and that he would always attend. It is better to lay some stress on the positive aspects of that, rather than go into the legal quibbles of what is or is not requested or permitted or demanded under the Interinstitutional Agreement.
The United Kingdom has been at the centre of the BSE epidemic from the beginning but, with the precautionary measures which have now been put into effect, it is entitled to be seen as setting an example in health and safety standards, including the safe storage of rendered carcases. A number of people have referred to this. I would simply point out that whilst everything has been done to meet the conditions of the Florence agreement, it is absolutely the essence of health and safety that rendered carcases - in the form of meat and bonemeal in which they are stored - should be kept in conditions of absolute security and safety until they can be safely incinerated. We should not be demanding that the whole stockpile be put up the chimney at once.
We believe that all Member States should now be prepared to join in precisely the same preventive measures which have already been implemented in the United Kingdom. Recent events in Belgium have shown that BSE can occur in states which felt they were free of it and that mistakes can be made in analysis and in the final destiny of the carcasses concerned. I do not say that in any spirit other than one of sympathy and - to use the word that the President himself used today - solidarity with any country anywhere which finds itself affected by BSE in the way that we in the United Kingdom have been.
The answer is not to clamour for BSE-free regions or zones but to recognize that throughout the European Union we are a single zone which needs total security, safety, traceability and vigilance as the soundest basis for consumer confidence and for beef to be traded once again throughout the Community on its merits and in a market where that confidence has been restored.
My final point is just to say that in the future this process of scrutiny must continue and I look forward to the information campaign on food safety which DG XXIV is planning for 1998. I hope that campaign will be launched during the British Presidency with full backing from Member States and consumer groups. From all of this, after so much distress, much good can come for both consumers and producers in the Community. Mutual trust between them and a proper regime of health and safety has to be the outcome of the BSE crisis.
Mr President, this Parliament is often reproached for acting somewhat irresponsibly. Against this reproach, which is not always unjustified, it can be said that where it truly has power this Parliament acts responsibly and also achieves something. We in this committee have achieved something. We have promises that in future health, the environment and consumer protection will be treated as more important than the other aims of the internal market. We have promises that our agricultural policy will be changed in such a way that dimensions, quantities and areas are not the most important criteria, but we put our bets on quality, class, health and sustainable economics. We have also achieved something on democratic politics. Work in the Commission today is organized differently from a little while ago. Transparency is something which we have experienced in the last days and weeks.
The relevant legislation will in future take place with the responsible cooperation of Parliament. At least we hope so, and we hope so at the latest on the basis of the changes of authority which the Treaty of Amsterdam will bring with it. We have not achieved everything. We have not really sanctioned any individual responsibilities. But in this connection we have the promise of the President of the Commission to ensure by a new disciplinary law that in future we shall have an appropriate legal basis if irregular behaviour occurs. We have no real compensation for the victims, but at least we have starts in the right direction, and we expect that solutions for the future will be found by cooperation between this Parliament, the Commission and the Council. We have not achieved everything, and therefore we must continue to work together in the coming months, so that the consequences of the BSE scandal are appraised and that we all profit from the work of the two BSE committees.
Mr President, for the food sector, food safety and quality must surpass all other considerations. Profitability cannot be at the expense of consumer rights and welfare. BSE has been an expensive lesson for Europe and one that cannot ever be repeated. The human tragedy can never be forgotten. I very much appreciate President Santer's acknowledgement this morning of that human tragedy. He treated it in a very sensitive manner.
In supporting the report before Parliament, it is to the credit, I believe, of the Commission that regulations were quickly put in place to address both the eradication of BSE and, more importantly, measures to prevent a recurrence. In this regard I have to say that the work of the special committee and the views of Parliament were also significant. I am pleased to say many of them were taken on board by the Commission. I want to say in relation to BSE that farmers were the innocent victims of circumstances beyond their control. Farmers are not normally involved in compounding feedstuffs and when they purchased their animal feed they were not always aware of the actual protein content.
On the question of food security and food quality, we must ensure, and I think this is important in the context of the next world trade talks, that the European Union commitment to consumer protection does not place our consumers at risk or place our industry at a competitive disadvantage. We have faced up to the importance of food security and food quality and we must also ensure that our consumers are fully protected in the broader world trade.
Mr President, I would like to look at the deficit of political responsibility which has become so clear through this case. It is quite clear that where economic interests and massive promotion combine with subsidies, outrages are almost compulsory. There we should fill in the institutional gaps. One is the absolute demand for parliamentary responsibility for European agricultural policy. There we will not let go!
The second is political responsibility against officials. Something has been promised by the Commission, we shall wait and see what comes. We have established a Commission political responsibility. That has been good and helpful, and we shall maintain it. But one point is not fulfilled, and that is the political responsibility of the national governments. It is a scandal if a government breaks the law, and can actually do it without any political sanction! Here we, as the European Parliament, must work together more strongly with the national parliaments, particularly the oppositions.
Final point: it is intolerable that such wrong behaviour has no financial consequences! We must demand that if a government, a state, burdens all the others with such massive costs, these costs can then be demanded back from that government. This is an absolutely central demand which we shall pursue further!
Mr President, I will try to be brief. I want to concern myself with what the President-in-Office said here. That seems to me to be very near the truth. Mr Boden, you ignore the fact that the Member States have a very poorly developed awareness of Community law, particularly in the case of BSE. States can declare that they do not think about applying the standard which should be applied to animal meal, for instance. The Commission has to fall back on lengthy breach of treaty proceedings. What matters here is that we in Parliament enable the Commission to react faster, to take the appropriate actions for people's health.
It is also necessary, and you said nothing about this, for the veterinary controls within states to be made effective. In Germany, for instance, they must become independent. Inspectors have a link there, either an employee relationship or a fee relationship, so that they depend on the slaughterhouses. What matters here is that we should decide on independent veterinary control, and that must also be put through by Parliament and the Commission.
I would have criticized the Commission much more if I had not heard your speech. For instance, you mentioned labelling. The only point on which you were unanimous was the rejection of Parliament and the Commission!
In this matter you have made compromise after compromise, and what came out of it was what the Commission submitted and Parliament's proposals for improvement! That is a scandal! Excuse me, Mr President, I would love to speak for ten more minutes, to give the Council a real rocket at last!
Mr President, very briefly, of course. There is an additional problem with regard to the entire BSE dossier, namely that the entire investigation is threatened with collapse as the result of an additional situation, and that is why I find the report somewhat incomplete. Indeed, in addition to the BSE dossier, there is organized crime, which has made use of this file to transfer food products illegally and on a massive scale from Great Britain to countries within Europe, and also to other countries outside the European Union. This is a case of fraud which we have raised repeatedly in other temporary committees of inquiry, and I would request that this dossier is in any case taken on board by the Committee on Budgetary Control, and that is why we have tabled a number of amendments on this matter in order that this dossier, which in addition to the ordinary BSE dossier is pending, will also be given a chance.
Mr President, when at 9.15 a.m. this morning the President asked Members to leave the chamber as quickly as possible, that happened en masse. Nonetheless I am glad that most colleagues have returned in the meantime.
As far as BSE is concerned, the rapporteur points out that the European Commission has followed up most of the recommendations of the Committee of Inquiry, or at least a start has been made. I do not believe that trust in the European Commission has been affected.
The fight against BSE and against CJD requires guaranteed safety of animal materials intended for human consumption. The European Commission has therefore quite rightly introduced new standards for the processing of meat-and-bone meal as from 1 April this year. That as many as ten Member States have not implemented them is a serious omission.
I would like to be told the Commission's position regarding the processing of hazardous cattle organs in gelatin and tallow. The decree of June this year aimed at zero risk. There was every reason for that, considering the recently proved link between BSE and CJD. Yet the Commission appears to be abandoning the ban on the processing of risk organs in gelatin and tallow. That such a ban endangers the availability of medical drugs, I beg to doubt. Australia, New Zealand and European companies as well are able to produce gelatin according to European standards, in other words without organs. Does the Commission not give in a little too quickly to the commercial policy pressure of the United States?
Although it would have been better if the British minister, Mr Hogg, had appeared in front of the Committee of Inquiry, I think it is an over-reaction to want to compel the members of the governments of Member States to appear at a Committee of Inquiry of the European Parliament. Governments are answerable to their national parliament; the European Parliament is overplaying its hand on this.
Improvements of veterinary controls in accordance with the working programme is a good thing. The European Commission will never be able to take the place of national control systems. The European services fulfil an additional role. Cooperation and coordination with the national control bodies will remain necessary.
Mr President, I welcome the submission of the report. It shows clearly what actions the Commission has taken during the BSE crisis - taken late, but taken - and what actions it has neglected to take. This means that many of Parliament's demands have been put into effect, and some have remained open. The rapporteur, Mr Böge, has spoken of a bill of exchange on the future.
But first I put the question whether the Commission can be released from its political responsibility. I would like to suggest a comparison. Austrian criminal law recognizes the concept of making good the damage, so that if the accused is only slightly guilty, he can be acquitted. Let me now stay with my image and discuss how the Commission is making good the damage. The efforts of the Commission to make good the damage can be clearly recognized in the report. It speaks of a new openness, the responsibilities of the Directorate-General for Consumer Policy and Health Protection were extended, and actions to restore the function of the market were taken.
The Commission has thus attempted to make good the damage. But in the end this all happened only because of the massive pressure from Parliament and an indignant public, and unfortunately it happened far too late! The EP drew attention to the BSE problem as early as 1990. For far too long, the Commission let itself be led by the nose by individual Member States in carrying out its duty of control, without doing anything about it. I know that the Commission itself is not directly responsible for the individual Member States' lack of will to carry out the controls, but it should have fulfilled its role as guardian of the treaties long ago. There lies the politically guilty behaviour of the Commission.
I come back to my image. Is acquittal of the Commission by Parliament justified? Unfortunately, article 144 of the treaty only provides for a vote of no confidence against the entire Commission. As long as this threshold exists, it will continue to be difficult to demand political responsibility in future. I regret this, and the citizens of Europe will not understand it!
The debate will continue at 3 p.m.
Votes
I wish to inform the House that due to a technical error in the tabling of amendments to the Linkohr report, for which the vote was due to take place today, an amendment tabled by the Green Group has not been translated and distributed.
The vote on the Linkohr report is thus postponed until tomorrow, Wednesday, at 12 noon, to enable the rapporteur and the Members to become acquainted with the text.
May I furthermore remind you that the vote on the Resolutions regarding the Kyoto Conference on climate change will also take place tomorrow at 12 noon.
Mr President, on a point of order under to Rule 24.2 of the Rules of Procedure, which states that a reply to a written question should have been given within 30 days. Well, Mr President, I put a written question to the President of this Parliament in December last year. It was question 3/97 about the report of the Vice-President of Parliament, a report dated 18 November 1996, on the installation of 128 extra shower cubicles for Members of Parliament in Brussels, at a cost of 90 million Belgian francs. Everyone who can add up knows that 90 divided by 128 makes 703, 125 Belgian francs per cubicle. The answer normally has to be approved by the Bureau. This answer was already on file at the Bureau of Parliament as far back as May. Twice I have written to ask for an explanation. Up until today I still have not received an answer; it is now eleven months after the date the question was put. The Bureau is meeting today, and I am asking for this be put on the agenda today, so that I will receive an answer after eleven months.
Mr Vandemeulebroucke, please be assured that this very afternoon your question is going to be submitted to the Bureau and you will receive all the necessary explanations.
Mr President, on a point of order, I want to raise a matter concerning a statement today in one of the Irish papers - The Star - attributed to an MEP, Ms McKenna, where she makes an accusation: ' Concerning the new building in Belgium there are people in Brussels getting massive financial backhanders for the buildings. There is serious racketeering going on for this.' In addition she makes a false accusation...
That is not a point of order. I must therefore ask you to stop.
Mr President, on a point of order: is it possible for you to make clear that the socalled Herod premium is hidden behind this order? It is about slaughtering mere calves, and this has rightly fallen into disrepute. The animal protection organizations have rightly fought against it. We have submitted an amendment to insert that, so that it is also clear in the Chamber, and so that people know what they are voting about.
Mr Graefe zu Baringdorf, all the Members have read this document, which is without debate.
(Parliament approved the Commission proposal)
The undersigned will vote against all reports concerning the slaughter of calves unless they include bans or restrictions on the production of so-called white veal.
Colino Salamanca report (A4-0330/97)
Owing to the nature of the Portuguese sugar industry, and in order to keep it viable, we consider it essential to maintain national subsidies to Portuguese sugar-beet producers in addition to the framework laid out by the Commission.
Sugar-beet is an agricultural option which is economically viable. It facilitates crop rotation and in some regions it is contributing to an increase in agricultural production.
Against this background, we should not forget that the quota was increased not long ago to make the Portuguese sugar-beet conversion unit viable. Furthermore, the Sturdy report on sales of agricultural products has already predicted a gradual decrease in subsidies to Portuguese sugar-beet producers up to 2001, and the present proposal by the Commission is going down the same road.
So we cannot accept the cancellation of national subsidies after 2001, as proposed by the Commission. We also think that it is premature to reach any conclusion on the subject before the reform of the COM on sugar, which should take place before the 2000/2001 marketing campaign. Apart from that, because sugar-beet growing is a Portuguese speciality, those subsidies should continue in order to support a profitable form of agriculture in one of countries most seriously affected by the CAP.
We therefore support Mr Colino Salamanca's proposed alteration to article 2 of the Commission's proposal, and thus we vote in favour of the report.
Mr President, I would like to ask you to have my voting machine checked. It failed to function several times during the voting. I therefore ask you to put into the minutes that I wanted to vote for the Greens' amendment about the Herod premium.
Heinisch Report (A4-0358/97)
Mr President, it is a shame that the Commission's text, presented by the Council, uses the word "guarantee' , otherwise who could be against European cooperation in order to evaluate better the quality of European higher education? No-one. This is why we regret the fact that the term "guarantee of quality' has been used, because, although the text contains numerous protestations regarding respect for subsidiarity, it runs the risk of suggesting a subsequent back step through the creation of a European evaluation network. Helping each other by perfecting evaluation methods between the different countries, an exchange of good practice, of course we can but approve. But if the term "guarantee of quality' is used, then the text as a whole is not precise enough to enable us to go along with the House on this point.
In fact, many imprecisions remain. No serious reflection on the concept of quality is provided. The crucial question of teacher training, which is very different in our diverse countries, is completely left to one side, as is a concern which seems to us fundamental, that of the future of general education in our different European countries.
For example, it is striking to see that, in the whole of the Commission's and Council's text, there is virtually no mention of the task of higher education, except in one small place and in a completely incidental way - I am talking of establishments targeted at students who have completed their secondary education - there is no mention whatsoever of general education, more necessary than ever in an increasingly mobile world. On the contrary, I am concerned to see that the accent is placed on adapting to the market, which shows an economic concern.
From this point of view, I am extremely upset that Amendment No 5 was voted for, as it is a veritable condemnation of general education, more necessary than ever to ensure that essential changes do not bring about a dehumanization of our societies.
Kittelmann Report (A4-0276/97)
We did not vote against this report because it concerns a technical change of the legal basis, but we do consider it appropriate to underline Turkey's major deficiencies with regard to human rights.
We demand that Turkey respects and improves human rights, strengthens democracy, creates a non-military solution to the Kurdish question and a peaceful solution of the Cyprus question.
, in writing . (DA) The Danish Social Democrats have today voted in favour of the proposals on Turkey and establishing the Community's position on the Customs Union Joint Committee. The proposal is merely of a technical nature and concerns the procedure for establishing the Community's position.
We are in no doubt that the European Parliament's influence on this subject has already given democracy strength in Turkey. The Danish Social Democrats believe that conditions in Turkey are such that quite simply there should not be any financial assistance from the EU at the moment. To get public assistance, Turkey should observe human rights, accept and follow the rules of democracy and developments in the country should be monitored by a supervisory body.
That concludes voting time.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Mr President, I should like to ask for your permission to make a brief personal statement under Rule 108 of the Rules of Procedure.
In the course of lunchtime today I received a telephone call from a prominent radio station in my constituency which attributed opinions and behaviour along the following lines indirectly to myself as a Member of this Parliament in relation to our new building in Brussels: ' there are people in Brussels who are getting massive backhanders, there is serious racketeering going on, the procedures in Parliament have not been properly followed and Parliament has gone against its own Rules in the matter of its buildings policy.'
This is not only a slur against myself - and it was put to me in these offensive terms - but a slur against the work and function of the Bureau and, moreover, a slur against officials of Parliament who cannot come here to answer for themselves. Mr President, I invite you to ask the presidency to contact the Member who made the allegations and who has been quoted - Mrs Patricia McKenna, of the Green Group - and to ask her to substantiate these allegations or have the decency to withdraw them.
Mr President, I would like to agree wholeheartedly with the questions which have been raised just now. This afternoon we agreed with the Group of the European People's Party's Bureau members, that all these accusations before us should be submitted to the Bureau of Parliament, and that we, as Members of Parliament must have an answer about these matters as soon as possible. When it concerns fraud, when it concerns the misuse of expenses, travel expenses, and so on, the Members of this Parliament - and I tell you, Mr President, that is 95 % of this Parliament - think it is important that things are clarified as soon as possible, so that accusations cannot be made out of the blue for others to consider as well, and which we have nothing to do with. I ask you, Mr President, to tell Parliament tomorrow morning what the reply should be to questions about shower cubicles, travel expenses, fraud, and the rest.
We cannot start a debate on these matters now. They are on the agenda of the meeting to be held by the Office of Presidency this afternoon. So I would ask Mr Cox to summarize what he said in his speech a short while ago and send that comment to the President, either through me or directly. The Office of Presidency will meet at 5 p.m. today and the agenda includes the appraisal of a Dutch television broadcast acknowledging that two of our colleagues had made at least two mistakes, may extend the discussion to the fact reported by Mr Cox as well.
BSE (continuation)
The next item is the continuation of the joint debate on BSE.
Mr President, the mad cow affair has shaken consumer confidence, shown the limits of an internal market which has no serious rules of consumer protection and revealed that this market can only function if the Commission and Member States work in close symbiosis. The work of the parliamentary inquiry and the political pressure exerted on the Commission have shaken the latter and made quite a few things move at Community level. The European Parliament recognizes this in the Böge report, adopted virtually unanimously in the Temporary Committee to follow up of the Recommendations on BSE, and in the impossibility of getting enough signatures together for a motion of censure. That is a political fact.
However, the point of my comment here is primarily to denounce the attitudes of Member States, because they are still lagging behind. Not only are ten of them indicted for having infringed the rule on animal meat-and-bone meal, but I wonder what national MPs are doing as far as their ministers for agriculture and consumer protection are concerned. As well as the national MPs, the national level professional organizations have an enormous responsibility in this respect. For example, they would do well to examine how effectively the veterinary controls function in their respective countries.
In this respect, I think a strengthening of veterinary controls is required throughout Europe, and a standardization of these controls, both qualitative and quantitative. It is not acceptable that there are several thousand vets in a big country, and the same number, more or less, in another smaller country. This is therefore clearly one of the great responsibilities of Member States. Everything must be done to respect public health and to protect our consumers.
I am in complete agreement with Mrs Bonino who this morning said that the inquiry and follow up work of the European Parliament, just like the work of the Commission, is a long cleaning up process that our Parliament must undertake, together with the Commission and the Council.
Mr President, the BSE crisis has created winners and losers. Amongst the losers I would certainly like to mention those who are affected by CJD, but I would also like to mention the farmers and all those who are dependent on them, and who have run great risks financially and who have seen their operating profits decline considerably over the past year as well.
The winners are the consumers, I hope, Mr President, in the long term. Winners, why do I say that, because as part of the Treaty of Amsterdam we have been able to give public health and the consumer greater priority. Also because in the fight against BSE - and this was already happening in a number of Member States - something was getting increased attention, namely the integral chain management from producer to consumer. This means that in Europe the consumer has become the winner in this BSE crisis, although I am not forgetting the losers.
The report produced by the Committee of Inquiry and the Temporary Committee is excellent. The issue has been tackled very systematically. All points raised by the Committee of Inquiry have been taken up. I also think that from here, from this position, I should sincerely thank the rapporteur, Mr Böge, but most certainly the President of this Committee, Mrs Roth-Behrendt, for the way in which they have listed all the points and tackled everything in such a systematic fashion.
The Committee, too, Mrs Bonino, Mr Fischler, and certainly Mr Reichenbach, is due much gratitude. Much has been learned, including by Parliament. I wonder nonetheless if this greater knowledge has led to more concerns. The concerns I have personally, are international concerns. How can we make sure that the European concerns go on to be translated internationally? How can we make sure that the Member States follow up European concerns on an international level?
I would like to ask one more brief question: what are we going to do with gelatin and medical drugs? I understood last week that, at the request of the Netherlands, a decision by the European Commission would be withdrawn. What exactly is going on? Could you please give me clarification on gelatin and medical drugs?
Mr President, Mr President of the Commission, Commissioner Bonino, I would like to say a few words to Mr Böge in German.
Thank you, Mr Böge, for the detail of your work. It was splendid. It is really very Germanic, but detailed.-(PT) And now I would like to say a few words about mad cows. To be frank - not transparent, because that is a metaphor - but to be frank, I am also a beef farmer, so I know about the mad cow crisis and have been fairly familiar with the whole affair.We are all aware of the institutional shortcomings of the Commission and those of Europe, and the relative indifference with which Member States treat many matters that are crucial to Europe. It often occurs that even the extraordinary courage of Commissioner Bonino has no effect on the attitudes of Member States. I would cite as an example the report by the Veterinary Committee which visited my country not long ago. I would be genuinely pleased to know what it says. I know that the Veterinary Association have been up in arms over the minister's action, I know there has been no coordinated action in Portugal, I know we are justified in complaining about what often crosses our 'non-frontiers' and that it is not particularly healthy. This involves the Commission, but it also involves Member States.
But my real question is this: what criminal sanctions are imposed on anyone caught importing prohibited meal? Is there any harmonization of the criminal law in Europe, or do Member States still think this is a gross attack on their sovereignty?
Mr President, ladies and gentlemen, I would like to agree with my colleague, Mrs Roth-Behrendt, when she spoke on behalf of the Socialist Group, and was critical of the Council. I am very appreciative of what the committee has done up until now, and I also appreciate that people are present at this late stage of the debate, but I think the Council needs to make a more determined start. I am not all that satisfied about what has happened between the final report of the Committee of Inquiry and now. I would like to mention, as others have done before me, the illegal transit of meat, for example in Flushing harbour, and I would also like to mention the infected cow in Belgium which was turned into bone meal.
I think that what appears in the six monthly report will also be crucial in preventing these kind of things from happening. I would like to make an urgent appeal for the British minister to give a personal report next year during the British Presidency.
Finally, I would like to agree with Mrs Oomen-Ruijten's question regarding the use of medical drugs.
Mr President, as rapporteur for the report which was approved by the European Parliamentary Committee of Inquiry, I should first like to congratulate the chair of the Temporary Committee, Mrs Dagmar Roth-Behrendt, and the committee's rapporteur, Mr Böge, for all their hard work in finishing what was started by my report, and what was approved by Parliament at the time.
At this stage, I think it is fair to say that the mad cow affair is an example of chaos theory. A small detail, certain omissions or lack of care in the transformation of animal remains into proteins for animal consumption, has led to a terrible tragedy in the agriculture sector, and to consequences for human health which are still relatively unpredictable.
I feel that this crisis has led to a reaction from the Community - a healthy reaction from the Commission above all - and also from certain Member States (such as the United Kingdom) and from Community institutions such as the Council.
In the last analysis, I think this has just been the first example of what can happen in an internal market which is dominated exclusively by economic considerations. It makes me think that there are limits to economic activity and to the extent to which market forces can be allowed to regulate every situation within the internal market. If the European Union is nothing more than a mechanism for economic harmonization, then we will encounter this type of difficulty from time to time. In other words, the European Union has to be more than just a sort of referee of market forces, and I think we made some progress during the Amsterdam Conference along these lines. It is unimaginable that the European Union should continue to function on the basis of the sovereignty of the Member States, with a totally free interaction of market forces, and a lack of effective Commission powers in health and other areas which are important for the welfare of its citizens.
Mr President, when the safety of food is in jeopardy, firm action needs to be taken, irrespective of whether the cause is malfunction of institutions, laxity, or the pursuit of financial gain at the expense of everything else. One cannot be careful enough with food. Let that be the lesson that the BSE crisis has taught us. The BSE issue has also taught us that the shortest route to the solution of a problem is not always the most negative. If we had closed down the committee in February, we would not have been able to present the same result today. It is by showing what should be done ourselves, and by using the vote of censure as a driving force, that we have succeeded in setting in motion fundamental changes, including a new policy culture.
The BSE crisis has confirmed the need for parliamentary control. Without the work of this Parliament, and particularly with Reimer Böge and Mrs Roth-Behrendt as central players, we would never have achieved this result in this time. We should ask ourselves, however, if we as a Parliament have sufficient instruments at our disposal to carry out this control duty continuously.
Mr President, the state of affairs today shows that democracy has been vindicated, that we can be satisfied about our own work, and about the constructive and cooperative reaction from the Commission. But while the European Parliament may have controlled the European match, we are by no means through yet. There will soon be a world championship. And on the WTO and Codex Alimentarius pitch it will not be an easy match. We can be satisfied, but should not be triumphant. The disease has not been wiped out, we cannot remove the suffering of the families and the farmers, even with a lot of money. Not all recommendations have been turned into action, not all measures have been implemented yet, and finally, Mr President, we should ask ourselves whether it would not be a good idea to keep all animal products which are suitable for human consumption out of the cattle feed circuit.
Mr President-in-Office, your continued presence today in the European Parliament does you great honour and underlines the seriousness of the problem.
However, Mr President of the Commission, although I have followed the debate I have not yet understood who is to blame. I have not yet understood who will take some responsibility for the situation that has been created. The Council has, in a very elegant way, disclaimed any responsibility and has loaded all the responsibilities onto you. You have told us that you have found no evidence against your staff and so you have not punished them. You have also said that we, as the European Parliament, rejected the generous increase in the 1998 budget funds for research, controls, and for the infrastructures of the veterinary service.
I also listened with great interest to what you said about the continuing illegal trade to third world countries is continuing. However, I would like you to tell me in your reply whether this illegal trade is continuing not only to thirdworld countries - although it makes very little difference, people live there too - but also to countries of the European Union.
Five weeks have passed since I submitted a question in writing to the Commission and I have not yet received a reply. I would like to know, Mr President of the Commission, if this illegal, contaminated meat has gone to countries of the European Union and to which countries.
Mr President, what have we learned from the BSE scandal? We have learned, and the learning was bitter, that he who puts the market before health precautions loses. We have learned that keeping policies secret behind closed doors or failing to admit mistakes results in people losing trust, and that great damage results, damage of which we can still not say exactly how great it is and how long we shall need to make it good.
But we have also learned that to change can mean to win, that transparency, as we now have it, for instance, in the field of scientific advice, as we want to have much more of it in the initiation of legislation and the decisionmaking process, can instil trust back into people. We have learned that if we give priority to precautionary health and consumer protection, and if we practise sustainable agriculture in earnest and not just in Sunday speeches, this change can regain people's trust for us.
I would like to thank Commissioner Bonino in particular, and of course her staff. Mrs Bonino, you have demonstrated just how much really good and important work the right woman in the right place can achieve! We have learned a great deal. We shall see how it goes. We shall look very carefully at the half-yearly progress reports which we discuss in the committees, and we shall check very carefully, Mr President of the Commission, on how the proposal for a new interinstitutional agreement is shaping. This will be submitted early next year, and we must debate it. It is very important.
In my opinion, it is the Member States which have learned too little, and the President-in-Office has regrettably shown that again today. Over 25 years ago, Willy Brandt won an election with the slogan 'Dare more democracy' . We too must dare more democracy in this Parliament.
Mr President, I would like to thank the rapporteur, along with all my colleagues, for all his work both on the follow-up committee - as we have just been discussing - and also on the earlier committee. I was a member of both.
It is obvious to everyone now that many mistakes were made in the past. Some of these mistakes were made through ignorance of the disease, which we should all accept was very new at the time. Some mistakes were also made for political reasons. Much of the criticism of the handling of the BSE crisis made within both committees of inquiry centred on the failure of Commission staff involved. I do not support this criticism. My experience of dealing with Commission officials over a long period of years has been one of great satisfaction. They have always been cooperative and competent and they would often have liked to go much further and do much more than they were allowed to do.
I believe we should concentrate our criticism, if criticism is needed, on those responsible: in other words, the political masters of the officials concerned. The officials acted or did not act as a result of the direct instructions of the commissioners responsible at that time and the then Council. We all need fully to recognize this. I do not think it has been recognized well enough.
The biggest scandal surrounding this tragedy was the British decision rightly to ban the use of contaminated meat and bonemeal in the UK but, at the same time, allow and even increase the volume of infected feed which was exported to other Member States, with disastrous consequences for innocent farmers including specifically in my own country, Ireland.
Both committees have done excellent work. The present Commission has now acted responsibly and satisfactorily on the recommendations of the Committee of Inquiry. We are now at last making good progress under the direction of Commissioner Fischler and Commissioner Bonino. So what more have we to do?
Research must be intensified as quickly as possible. The risk to human health must be established scientifically. Whatever the level of that risk, it can only be removed through the eradication of the disease. We must push that forward with all speed.
Mr President, we have been justifiably shocked by the failure of both the Member States and the European Commission to manage public health and by their response to the outbreak of mad cow disease. The shock has been heard here in this House and through the Committee of Inquiry; in a number of Member States, especially in the United Kingdom, there have been some changes, as well as in the European Commission. The achievement of the rapporteur and the chairman of the committee and its members, has been to put the European Commission under permanent pressure and to push for more transparency, more clarity.
On several fronts some things have started to move. There remains, Mr President of the Commission, dear Commissioner, one major drawback: the lack of disciplinary measures. Mistakes have been made, and the European Commission is not succeeding in taking the necessary disciplinary action. I can only regret that. As far as we are concerned there is not one single reason for complacency. Only for vigilance and permanent parliamentary pressure to set the measures in motion.
Mr President, Madam Commissioner, ladies and gentlemen, at this stage in the BSE debate virtually everything of importance has already been said by those who have spoken before me. However, I should like to emphasize Mr Böge's efforts, and I want to congratulate both him and Mrs Roth-Behrendt for the fine piece of work they have done, for the rigorous and responsible attitude they have shown, and for the way they remained calm throughout the whole process which, believe me, was not easy.
Since certain aspects of the matter (such as meat-and-bone meal, inspection, evidence from ministers, and so on) have already been adequately covered by the debate, I should like to say that the Commission seems to have indeed realized that consumers' health is more important than anything else, and that in everything which touches on this matter, it should therefore act with transparency, speed and responsibility. That is how it should be done, and that is what people are demanding of us. The Commission was slow to react, but it has reacted. That is the first step down the long road we have to travel.
As to the reorganization of services, I think it should be speeded up. It ought to be working already. The public does not understand that the inspections are not fully implemented because of staffing problems. Speed up the recruiting process. There are a lot of empty posts in the Commission, and they are provided for in the budget. So there is no excuse. You can and should do it. So do it!
Research in this area has been promoted, provided with funds, and coordinated. But I am going to say the same thing again: do it now! We cannot eradicate this disease until we have found the missing piece in the jigsaw, and this has to be done by the technical experts - the scientists - by means of those research programmes, for which they should be given adequate funds.
As for the question of responsibilities, I have just a small comment to add. Once it has been confirmed that demands are going to be made, they should be applied across the board. We have not made much progress on this point.
Finally, I should like to make a request to all the European institutions: please do not make us wait for another BSE to break out before you respond - attentively, vigilantly and cooperatively - to the European Parliament. This should be the normal approach - this House's standard method. Interinstitutional collaboration should be the trademark for constructing the Europe we all want.
Mr President, I would like to take my turn in thanking Mr Böge and Mrs Roth-Behrendt for the work that they have done, enabling us, within nine months, to arrive at a point where we are now debating this issue in this pleasant atmosphere. Of course, I do not think that this pleasant atmosphere, indicating that we have found a common language, prevails in the beef market. The consumer remains wary, there is a lack of confidence in the beef market, which means that whatever half-hearted steps we have taken towards transparency need to be speeded up in the future. Mr President-in-Office, it would be good if you showed greater decisiveness on issues concerning your officials and their competence and responsibilities. I think that a little more courage is needed as we must make up lost ground. Of course, I want to be fair. The lack of trust in the beef market is not only due to the mistakes of the Commission. It is also due to the Council, and the unfortunate thing is that, even today, the Council, while showing some good will, has not answered the questions put to it by the President of the Commission and by all of us. I believe that, if we wish to be honest with the consumer, we must tell the truth today. We have begun our efforts, there is a long road ahead of us, and there will be no success if we do not manage to coordinate the action of the Commission, of the European Parliament - because we have not been generous in the budget for research into this disease - but, chiefly of the Council. Because, at this moment, market controls are not in the hands of the Commission; cross-border controls are in the hands of the Member States and in this we see that market logic still reigns. They have not learnt their lesson. If they learn their lesson, the unfortunate thing is that the lesson will be learnt not only by the Member States, but much more harshly, I am afraid, by the producers. For this reason, Mr President-in-Office, please push forward all the measures against the United Kingdom that we call for in Mr Böge's report.
Presidents, ladies and gentlemen, everything which has been said today is important and right. There is no question about that. Thanks for this milestone which Parliament has established today go to Mrs RothBehrendt and our good friend Mr Böge - they did outstanding work! And we still got on with each other, as Mrs Roth-Behrendt emphasized this morning. As a farmer, I am particularly pleased if I can somehow cope with a Berlin lawyer, because that means something!
But what conclusion can we draw from the story? Mr President of the Commission, could such a sickness break out even today? I say yes. That is the starting point. What do I not like about the whole story? I like, for instance, the fact that we now have a strategy, that the Commission has moved, that Parliament has made enormous efforts. I do not like the fact that we have no guarantee at all that in the 15 Member States things will be even approximately put into effect in a foreseeable period. That is my problem. When we say that no more animal meal must be fed to ruminants, that will succeed to some extent, because the farmers themselves would be stupid if they did it. But when I hear that meat should be labelled so that the consumer knows where it comes from, I would give no guarantee that that will actually be put into effect in the 15 Member States. I would also give no guarantee that the 15 Member States will put into effect the separating out of risk material, and above all that the heating regulations, which we believe to be right, will be observed. Those are the bills of exchange Mr Böge spoke of this morning, and which the Council must redeem. Really, 15 ministers of agriculture should be present at these decisive debates, not just one who has to act as the whipping boy for the rest. He will go to his 14 colleagues this afternoon, and they may say that Boden is crazy, he has let them drop him in it! That is the point. We must make sure in future that we in the Community can rely on it being put into effect. Then things will be all right, not otherwise.
Mr President, I personally do not like triumphalism: we still need to work, we still need to insist a great deal on the protection of health and ensure that no scheming goes on.
I think we have managed to separate the wheat from the chaff. The Böge report contains several worrying points; there are still uncertainties that have to be dealt with. They have to be dealt with by the work of the Commission and by the Member States, identifying the differences between the States. Not all the Member States are equal and different positions are held in Council: some Member States make their contribution, while others do not. We cannot make a general statement.
It seems to me the measures taken in Italy are very important and, from this point of view, it may be a country that has developed an extremely important action. I am very concerned about the disposal of animal meal, because it will take fifteen years to dispose of these products, and concerned too by the possibility of this animal meal being exported for processing and incineration in third countries. I do not want this animal meal to go back onto the market in third countries. This is a point I think we need to watch.
It is true that we need scientific activity, but I am convinced that research should be independent. I am not convinced by the Böge report when it says that MEPs are joining scientists in monitoring the situation. We need separate roles and separate duties.
I think there is a lot still to be done; in particular, I fail to understand why we have not used all the legal means to bring an action for damages owing to the responsibility of the former British government. We need to insist on this and do a lot more, because other countries will also have to assume responsibility with regard to international public opinion.
Mr President, I cannot personally share the optimism of this debate, because I believe people's lives are at risk, and also the lives of the animals themselves. And there are two policy errors, two basic policies which have caused this problem. Those two problems are still untouchable; I mean, we know this disease is transmitted through the use of types of meal - and we are now concerning ourselves with paying compensation to the victims - but we have not yet had the courage, in the face of vested interests, to ban the use of animal meal to feed other animals. It is not acceptable, Mr President, for us to discuss this situation without discussing the core issue and the means by which the disease is spread.
The other matter, the other policy at issue is the common agricultural policy. As you are aware, Mr President, under the policy, payments are made according to the quantities produced. There is no concern about the method or the means of production; production is rewarded according to quantity. This violates all the rules of public health and animal protection. Unless the Commission gives an unconditional undertaking to ban the use of animal remains in feed for other animals, and unless it gives an unconditional undertaking to change the CAP, which is not on Agenda 2000, in favour of quality, animal health protection and animal welfare, then for my part I shall continue to protest here, Mr President, and use the only weapon at my disposal: my vote against this situation.
Mr President, I should like to thank the rapporteur, the chairman of the committee and Commissioner Bonino for the work they have done. The important thing in the context of the follow-up Committee of Inquiry has been the amount of change that has been implemented by the Commission. In a reasonably short amount of time, there has been a complete reorganization of the way food safety is dealt with and I am sure this will increase public confidence and improve food safety by ensuring high standards.
The key points are reorganization of DG XXIV and transparency in the work of the scientific committees, together with improved monitoring measures and wide dissemination of data. While the vast majority of Parliament's recommendations have been fulfilled, there is still plenty more needing to be done. The lack of political will at Council level means that we have to keep up pressure to ensure more progress is made to keep the public fully informed about all aspects of nutrition that are important for public health. Regaining public confidence is the essential factor in this affair and a real start has been made to achieve this.
Mr President, like so many others I agree that the consequences of BSE are terrible and tragic. At the same time we can still see that BSE has had the effect of making us take the process forward, not least in the Commission. We now have greater openness. We can also see that we have the chance of having better food safety and a strong consumer perspective. I think that is good and I also welcome the measures the Commission has taken.
For me this is just the beginning of a process which can only go forward. For me this does not only concern BSE as a disease, but also other diseases and other parts of our agricultural policy which actually endanger people's health. We must therefore have food legislation which is all-embracing from a health point of view. We must have a system for registering cattle and a control system which ensures that the legislation is complied with. Most important, however, is that we should have a change in agricultural policy which gives us good food throughout the EU.
Mr President, I congratulate you. You have made a good move. You have managed to give the impression of being serious about this, which has pacified the conscience of the great majority of MEPs, who were asking for no more than that. This is the only thing on which I congratulate you. As for the rest, allow me to put a damper on the barrage of praise that the majority of my colleagues have lavished on you.
You have made important transfers of staff from DG VI to DG XXIV but in practice nothing has changed. Consider the last case of this kind in Belgium. Information exchange still remains as slow, and the absence of controls still as obvious. Is the truth frightening? Quite clearly so. And I believe if you hide behind the status of civil servants to abandon putting sanctions in place, it is because in fact, in my opinion, you did not want, and you still do not want, to see who those truly responsible are, those who could have, at a crucial moment between 1985 and 1989, assumed their responsibilities and thus protected the health of the citizens of Europe and the world.
You have your own internal inquiry services to monitor the actions of the different bodies of the Commission and you do not make use of them. Was it necessary, is it necessary, regardless of the suffering of the human victims and their families, regardless of the citizens of Europe as a whole, to prevent for mercenary reasons, as I have understood in my group, the condemnation of Great Britain as responsible? We must not, they say, force the current British government to pay for the errors of the previous regime. This is a dangerous short-circuit for the principle of continuity of power.
British government, Commission, Council, European Parliament, same battle. For what? For health? No. Against fraud? No. Your attitude of refusing responsibility kills political credibility amongst young people, on your knees as you are before the interests of money. Pitiful, Mr President, but perhaps with fifty more deaths...
(The President cut off the speaker)
Mr President, ladies and gentlemen in the Chamber and looking at the monitors in the office, Mr Böge's report deserves approval. But I would have liked more for consumers and more for cattle farmers, whose existence has been endangered by failure in key positions. It is not enough to give emphatical warning of disciplinary action in Item 7 of our decision. We must name names!
In the case of BSE, the fact is that the very high officials who have escaped unpunished, as the Commission wanted, are not the only people to blame. The Commission and Council, at least in the case in BSE, have entangled themselves equally in guilt. I want instruments which do not just make possible the more flexible handling of disciplinary action which the Commission has promised. Ministers in the Council must also be brought to account, otherwise BSE will soon flourish again in another form!
Mr President, I would just like to say a few words before leaving Mrs Bonino to reply to a number of the questions that have been discussed, which are appropriate to her own portfolio within the Commission. For my part, I would simply like to thank everyone for their contributions, contributions sometimes worth qualifying, I have to say, because we do not share the feeling of certainty that some of you have just touched on with regard to a possible subsequent crisis.
At the moment, I feel truly humble, I must say. I do not know how I would have reacted in 1985, or 1989, when the crisis struck, when it was in its first stages and when the scientists were still not agreed on its causes. In terms of the mad cow crisis, I still feel very modest and very humble. I would not dare to say that we have come a long way since then. If we have come a long way, we have certainly still not reached the culmination of all the efforts we must make.
And we know very well that, in certain of our Member States, as some have just mentioned, illegal trafficking, which is certainly of a nature that will shake not only our confidence but that of the consumers, is still deplorable. All these traffickers, all these criminals are, moreover, also those who are already mixed up in other fraudulent dealings, who have in the past sullied our Community, whether it is a question of trafficking in hormones or whatever else. We will never be able to rid ourselves entirely of this type of crime.
I repeat, I feel very humble in the face of this problem. We admitted, from the moment our first appearance before the Committee of Inquiry, that there were some malfunctions within our departments. I did not want to accuse my predecessors. I nevertheless took political responsibility for the Commission as an institution.
In this spirit, I believe I can confirm that, all in all, we must work constructively in this area to ensure collaboration which will enable us to straighten out the situation, both good and bad, without letting ourselves be taken in, without giving ourselves false guarantees, which nobody here can give.
I have just read, in a scientific journal which is an authority in France, La Recherche Scientifique , that scientists have a new theory on the origins of this crisis. Let us therefore show humility in the case in point and see to it that consumers, whoever they are, regain confidence in the guarantee of the safety of our food products.
It is in this direction that we must work and I am happy that there has been a change in climate in the collaboration between the Commission and the House regarding the mad cow crisis. I hope that the same climate of confidence is going to be established between ourselves and the Council because we should be well aware that a great responsibility still falls on Member States. In this respect, I believe it is essential that we also work to find common ground between our different institutions and the Council.
This is all I wanted to say. I would like to thank you once again for the spirit of collaboration you have shown, but also for the truly determined action your Temporary Committee has carried out to widen perspectives regarding the future management of this crisis. It is to this objective that I feel an attachment, this is why we have taken a certain number of measures. When, just now, I took stock of the five questions still pending following the reports of the Committee of Inquiry and the Temporary Committee, it was within the context of the jurisdiction of the Commission. And I am sure that, if we continue to work as we have been doing, as we have started to do today, we will have set in motion a process, a process which opens up new perspectives, which enables us to hope that consumers will once more regain confidence in the safety of food.
Mr President, following President Santer's comments, it remains for me to reply to a number of specific points raised during this debate.
I have put them into groups. Firstly, relations with Member States. It is clear that there is a problem in this area. It is clear that efforts must be continued so that what we have learned, so that the conclusions we have begun to draw, reach Member States. On this subject, I share the opinion of Mr Baldarelli, for example, who says that, faced with the same situation, all states are not equal. There are some which are more efficient than others in certain aspects, or vice versa. Therefore the situation is extremely differentiated and extremely complex. This comes about not only because of the separation of responsibilities established by the Maastricht Treaty, or now by the Amsterdam Treaty. You also have to take into consideration differences in structures, cultures and the internal organization of departments. There is therefore clearly a problem in this area.
Are we going to be able to harmonize control systems one day, Mr Fayot? It is something that will take at least ten years. I hope that you are going to help us, but it is quite frankly a long term task. For the moment, we are trying to set up a control coordination team with a manual for procedures that will be as homogeneous and as coherent as possible. But it is true that this requires small changes, as well as large ones. For example, I have just received a letter from your minister, Mr Le Pensec, in which he says that he is now going to implement the procedures on meat-and-bone meal that we had put in place, something which he had refused to do for the past six months. You can therefore see that it sometimes takes time, but that things are progressing little by little.
Is this triumphalism? Quite the contrary! It is perhaps not even optimism. It is true there is also a dose of illusion, but it is not the serious illusion you were talking about, Mr Happart! You are not the only one who wants to be serious, you know, nor are you the only one...
(Interruption by Mr Happart) ...I simply wanted to say that you are not the only one who is serious, nor are you the only one who is sensitive to the suffering of people and victims. I credit myself with sharing the same sensitivities and of trying to put them to the service of the victims, at least as much as you do.
With regard to questions relating to pharmaceutical products and gelatin, the Commission is about to debate, at 5.30 p.m., a motion for a derogation regarding life-saving pharmaceutical products. It is a matter that needs to be closely examined for it raises a cost/benefit problem that has to be considered.
Another aspect that I would like to touch upon is whether the Community has become far too sensitive, perhaps even exclusively sensitive, to questions of the market and indifferent to those of health. In this regard I would like to say two things. Firstly, there has been a great cultural change that needs to be communicated to public opinion and to Member States, that is, that the market is made up of two players: the producer and also the consumer. This means that, even within market logic, even for the producers, consumer confidence becomes an essential value. If it is not, effectively, the market cannot function. Thus we are not in the process of putting in place a jungle, but the rules of a market which is made up of two players. In my opinion, up until now, the consumer has not been sufficiently taken into consideration. This is what we have begun to change little by little.
Mr Kaklamanis, you ask, with regard to fraud, where this meat has gone? Has it gone to third countries or to Europe? We have provided the Committee of Inquiry into BSE with written reports in which there is even a list of firms and industries, all those that we have found. We have even been criticized by Member States because we wanted to be too transparent. I can provide you with the report in question, but it is already available to your colleagues. It is therefore not a lack of will on the part of the Commission, rather we thought you already had this information.
I think I have largely answered the questions raised. In conclusion, it must be said that, in my opinion, zero risk does not exist. This being so, we must be ready to be more careful and more attentive.
Mr Campos, I know your arguments on the subject of meat-and-bone meal, the argument of non-utilization. We must continue to reflect on this, even after the conference on meal. What we can do, how we can deal with this very complex issue, which is neither black nor white.
That said, ladies and gentlemen, as I said this morning and as the President has just repeated, we are at a stage in a process which, with your support, must be continued, for the benefit of Member States and public opinion.
Applause
The debate is closed.
Voting will take place tomorrow at 12: 00 noon.
European systems of worker involvement
The next item is the report (A4-0354/97) by Mr Menrad, on behalf of the Committee on Employment and Social Affairs, on the final report of the Group of Experts on "European systems of worker involvement' (Davignon report) (C4-0455/97).
Mr President, as you said, this item is on a comment by the Committee on Employment and Social Affairs about the final report of the group of experts on European systems of worker involvement, a group which the Commission set up under the chairmanship of Mr Davignon, and consisting of scientists and social partners. Its main task was to make proposals about how the position of employees could be defined in the statute of the planned European public company. Unsuccessful attempts have been made for more than 25 years to harmonize or coordinate European company law more strongly. Very recently, the debate about the legal form of the European public company has flared up again.
Adoption of an appropriate order about such company forms has failed until now in the Council of Ministers, because it was not possible to agree about the directives which concern the position of employees, and which are linked with this instrument. The ideas about involvement and co-determination of employees are very different in the Member States of the European Union and the various social partners. This complicated weave of opinions can be disentangled only with great readiness to compromise by all participants.
I am convinced that involvement and co-determination are a part of the democratization of company law. They also mean economic productivity. Mr Davignon is right: Only informed, qualified, engaged and motivated employees, who are aware of their responsibilities and who have opportunities for involvement, can develop modern organizational forms and technologies, and deal with them in such a way that all opportunities for sustained development are exploited.
As well as a statement from the Commission about information and consultation, there was a proposal for a resolution by Parliament, which in important points already led to similar results to the Davignon report. On the basis of the Davignon study, the Luxembourg Council Presidency made a compromise proposal to the Council of Social Ministers in October. The report of the Social Committee, which is being discussed today, sees a very good basis for discussion in both documents. It warns against trying to transfer a particular model of codetermination from a few member countries to the others. Co-determination is not an export article, but the more extensive co-determination by employees in countries such as Germany, Austria, the Netherlands or the Nordic countries must also not be evaded using a European legal instrument. That could easily have anti-European effects. The oft-quoted danger of a flight from co-determination must not simply be brushed aside, because it could happen because of the possibility of converting the company from a national to a European legal form, with reduced possibilities for co-determination. Davignon closes this escape route, and we are glad that he has.
The question which is very often asked is why the directive about the European works council is so successful. It can be turned round as you like, the real recipe for the success of the European works council consists of certain procedural principles, which can also play an important part in the development of the co-determination model of a European company: flexibility, negotiated solutions, minimum standards. In the case that no agreement is reached between the organization boards and the special negotiating bodies of the employees, a European directive on legal minimum rights of employees should be prescribed. Both documents - the Davignon report and the Luxembourg compromise - also provide for economic involvement of employees, when in doubt, by limited representation of fully entitled employees on the administrative and supervisory boards.
The Committee on Employment and Social Affairs hopes that a political agreement will be reached in the Council of Social Ministers under the Luxembourg Presidency, and in the spirit of our positions. I will summarize these briefly again. Social partners must have a decisive role in the formation of rules of involvement, and their cooperation is a precondition. Therefore, in my opinion, two signatures are possibly the most important on the Davignon report, those of the representatives of the European trade unions and the employers. There must not be a European public company without the involvement of the employees. The European model is not the pure market economy, but the social market economy, the important principles of which are involvement of employees and partnership. In this spirit, I ask you to agree to this report, and at the same time I thank my colleagues on the Committee on Employment and Social Affairs for their support.
Mr President, Mr Commissioner, the Committee on Legal Affairs and Citizens' Rights considers that Mr Davignon and his group have done good work on a difficult issue and we are largely in agreement with the conclusions that Mr Menrad has just presented on behalf of the committee in charge, the Committee on Employment and Social Affairs.
The problem of the European company, we know, is that its stumbling block is the place of workers within the company. This has been the case for a long time. In fact, this obstruction to the European company leads to another blockage around a different group of issues: the proposal for a fifth directive on company law, for a tenth directive on cross-border mergers, the statute for cooperative societies, mutual societies and associations.
Mr Davignon and his group also propose a solution to get around the difficulty by advocating a flexible and optional two tier system. It is first a question of choice of formula for European companies; indeed nobody is obliged to become a European company, this is already the first option. Once this decision has been taken, supremacy is then given to a negotiated solution between union and management who can decide what they want between themselves. It is only failing agreement that the "reference rules' proposed by the Davignon group come into play, on the one hand regarding the information and consultation of workers and on the other their participation on management boards and supervisory boards.
It is therefore a very flexible system which enables, by leaving a great deal of freedom to the unions and management, a formula to be found which is agreeable to both, which therefore enables the legal structure to be adjusted at the wish of both parties, and which simply, in the final analysis, at that point proposes what is the norm in our countries as a whole, that is one method or another of worker participation in the company.
It seems to us, and this is noted by the great majority of members of the Committee on Legal Affairs, that this solution is likely to win over a majority in the House and above all to raise, within the Council, objections for which there are no longer grounds.
Mr President, many of us are convinced that the best instrument for regulating labour relations is dialogue between the social partners, and if that dialogue can be translated into agreements, so much the better. At European level, the involvement of the social partners has improved since the first attempts at the beginning of the seventies, but progress has been much too slow.
The history of the report we are debating today - or of the background to it - is an example of the difficulties which arise when we try to elevate normal national practices to a European level. Problems arise in finding common ground on how to define unequivocally what we understand by worker involvement, as regards both what that involvement should consist of, and how to develop that involvement.
The implementation of the internal market, and the effects of the globalization of our economies, demand that workers' representation and involvement must be elevated to supranational level. Today we are trying to unblock the outstanding proposals about this in Council. It is a question of having a realistic approach to all the controversial questions relating to worker involvement; of finding formulae which go further than just information and consultation; and achieving worker representation which enjoys real involvement, and is not limited to just being on the receiving end of a little information.
Mr Menrad's report tries to promote and speed up the debate on these important matters, and allow the European company statute to rapidly achieve full legal status. The expert report, known as the Davignon report, found a way of formulating a European system of worker involvement. Using this approach, it should be possible to reach agreement in Council and overcome the obstacles which have been encountered so far. In its day, the European Works Council Directive found a way to make the different labour-relations models compatible. In questions of European companies, it is a matter of achieving the same balanced, flexible agreement (as Mr Cot said a moment ago) in order to guarantee workers' information, consultation and involvement, not by imposing a specific model, but by using a model which is compatible with those currently in force in each of the Member States.
Mr President, first may I thank the rapporteur Mr Menrad very heartily. His understanding and broad vision are reflected in the report. He has suggested sensible additions, and the agreement in the Social Committee also shows this. The economy of the European Union presses for a statute on a European public company or a European company. The Davignon group has done good preparatory work, there is no doubt about that.
Despite differing structures for participation by employees, the Member States can live with the proposals because, first, changes of legal form to evade co-determination are not possible, and secondly, for those Member States in which the employees themselves do not want participation, a null solution is even possible. Thirdly, if the employees and employers do not reach an agreement, after the negotiation period expires a minimum quota of employee representatives is binding. Information and consultation of employees are thus ensured.
The minimum quota seems to the rapporteur to be set too low. In this I would like to support him explicitly. Likewise, his reference to the need for haste after decades of discussion is surely right, and I also think that the inclusion of the European co-operative associations in the proposal is necessary. The Commission's task of convincing the Council, Commissioner Flynn, ought to be entirely possible on the basis of the proposals, which really take account of all objections. I wish you much success in this task, in our interests too, and I thank you in advance.
Mr President, it has been stated that the issue of the status of European companies has been blocked for the last twenty five years, during which our businesses have loudly demanded such a status. Thus, for example, in France, a company such as Airbus lacks a legal framework.
This is the reason why I would today like to thank Mr Menrad for his work on this issue as well as his commitment to worker participation. I believe it is important that, in this House, a certain number of Members are motivated to bring the issue of participation to a successful conclusion because it is also one way of making progress in employment policy.
In spite of this, there are two observations I believe are worth making. Firstly, whilst being in agreement with this report, I feel that it is necessary to consider the great diversity of national traditions in the areas of worker information, consultation and participation, and compared to the Davignon report perhaps, where you feel we have found a consensus, or compared to national traditions, to avoid going too far down the path towards a German system of co-management.
Mr Rapporteur, this is the reason why it would seem reasonable to us that the House does not adopt point 9 of the report which is proposed and, in particular, the last part requesting that a higher threshold than that provided for in the report of the Group of Experts and in the compromise proposal of the Luxembourg Presidency be set for worker representation on supervisory boards. Indeed, this seems to me unrealistic and I fear that this will once more thwart the procedure which the Davignon report is today trying to unblock. This, Mr President, is what I wanted to say very rapidly on this issue.
Mr President, ladies and gentlemen, Mr Commissioner, we do not need to persuade each other here today that the European form of company partnership offers an excellent opportunity to promote cross-border trading in Europe; thus it ultimately benefits employment. The involvement of employees in the running of business cannot be the problem, because it is this which promotes good management. So what is the problem? The problem is that Member States do not want to come to an agreement, and are perhaps looking for a bandage to stop the bleeding. My question to you is: do fiscal motives play a part, and not just the participation of workers?
I make a final plea, to the Member States as well to Commissioner Flynn, to put this issue on the agenda now, formally, or if that is not possible informally, for Thursday and Friday when the Heads of State and of Government meet in Luxembourg, and to see to it that the Luxembourg Presidency produces results.
Mr President, I would like to begin by congratulating Mr Menrad on his report and thanking him for his great commitment to this issue. I can do nothing but agree with the committee's and the rapporteur's opinions on the report of the group of experts and even with the opinions which have been given on the Luxembourg compromise proposal which means that any statute for European companies would under no circumstances be allowed to result in it being possible to circumvent the workers' right of co-determination in companies. Nor shall it be possible to use European legal instruments to circumvent the right of co-determination.
Furthermore, consideration must be given to the different models for negotiated settlements between the various parties in the labour market which exist in the different Member States. The rights which unions enjoy through national legislation or by tradition must also apply to any European companies.
Mr President, ladies and gentlemen, first I would like to thank Mr Menrad for his proposal, which we as Social Democrats also support. That it has become a minimum consensus, Mr Menrad, is not your fault, but I think that of the Council of Ministers. However, I would also like to thank Mr President-in-Office Juncker for making the effort to bring about a compromise at all after many years. This proposal also states that we want to use the experience from the debate and the results of the European works council. But that also means, Mr Flynn and Mr Juncker, that we must use the negative experience from the works council directive, for example, with Vilvoorde.
There is a big disproportion in Europe between the opportunities of labour and of capital. We have waited for 25 years for this opportunity for co-determination to come about, whereas it took only 25 months to put directives about the internal market into effect. It is also not enough to enable employees to own more share capital. They must also participate in decision-making. There I think we agree, Mr Menrad.
The Europe of the internal market, freedom of services and movements of capital even if they are speculative, has become taken for granted. We need co-determination by employees and trade unions, further development and perhaps harmonization.
The reason that we have not come further today, in my opinion, does not lie in the complicated relationships, the different interests or even the different traditions, but quite clearly in the excessive power of capital.
I would also like to mention that we are happy and satisfied that this directive or consensus was reached together with the trade unions. I do not think that the Davignon report assesses that correctly.
Finally, two principles. First, the trade unions must be represented, and second, there must be further development in the direction of true co-determination.
Mr President, it is important that worker influence can be guaranteed at all levels and in all kinds of companies. The model being proposed here with a voluntary system for European companies is perhaps the most practical. It makes it possible for employers and workers in each company to negotiate suitable forms of worker influence themselves through a voluntary system regardless of what country the company is in. This is a decentralized system which provides a lot of local influence, which is good.
The weakness of the system is that the worker side, which is often the weaker in such a negotiating situation, could be put at a disadvantage. The agreement could then become quite meaningless, which could mean that in reality European companies can circumvent the whole process. That must not be allowed to happen. Proposals for minimum rules could therefore be one way to gain influence and a good remedy when negotiations have failed. However, to begin with it is national measures which should be taken and which are needed in order to be able to solve this. If they are introduced, minimum standards must take into account local rules and local laws on negotiations in each Member State.
I would like to congratulate Mr Menrad on an excellent report. I speak as rapporteur on a European company statute and in particular the directive on involvement of workers. The company statute is a voluntary measure and no company, when this proposal is eventually adopted, will be forced to set up a company statute against its wishes. Other forms of setting up branches in other countries, such as by subsidiaries, will remain, so there is no need for Member States to fear this proposal.
As a quid pro quo of setting up a company under the European company statute model, there must be an element of worker involvement. The Commission insists on this, and so does Parliament. The choice of method of worker involvement is flexible and respects national cultures and traditions. Many businesses want to be able to set up European company statutes.
I urge the Member States that are being difficult over this proposal to wake up. Not only are they undermining the position of companies which actively want this proposal, they are also undermining the good work that has been done in this Parliament over the last nine or ten years. We need a European company statute, we want one, the workers want one and the business people of Europe want one. They must pay heed to the work of the Davignon report experts and also the work of Mr Menrad. Let us hurry up and get this sorted out.
Mr President, I also wish to congratulate Mr Menrad; he has produced a very balanced report. We have always enjoyed the charm with which he has introduced all his reports, and he has done the same again!
However, as I would like to see this report developed into a successful one, I have to contradict what some of my colleagues have already said about a fair balance of traditions and cultures in industrial relations across the European Union. I must point out to our colleagues and comrades alike, in agreement with Mrs Hermange, that indeed we cannot force one model on all countries across the European Union. Many of those cultures and traditions are not enjoyed in the same way as perhaps they are enjoyed in Germany or Austria.
I am quite sure that this is where the sticking-point actually lies - in the compulsory element. It is this issue which will unblock this mechanism and will bring about worker involvement, not participation or codetermination, as all the arguments seem to centre on. Perhaps if we can be a bit more progressive and rather more flexible about this, we can have a voluntary arrangement between companies and trade unions which will enable them to enjoy the fruits of worker involvement, however far they want to take that.
I agree with Ms Oddy that this is voluntary in its nature. Indeed one would hope that people will be able to spot the difference between that and other ideas about compulsion.
Let us face the other fact: if people do not join up to the European Statute, will they not be at a competitive disadvantage at some time in the future? These are the thoughts that are going through a lot of people's minds. These are the worries and fears that some people are trying to raise. These are issues which need to be addressed and they are not being addressed thoroughly enough. We have time to do something about that, and Mr Menrad's report goes a long way towards reducing some of the fears and qualms. As a compromise arrangement I think and I hope it will be very successful.
Mr President, let me first of all thank the European Parliament for having taken the initiative to deliver an opinion on the Davignon report and subsequent developments in the dossier on the European company statute within the Council.
As we all know, there was a clear mandate from the European Council in Amsterdam to make every effort necessary to secure the final adoption of the company statute by the end of this year. We are all aware that this will require an early political agreement within the Social Affairs Council on the outstanding issue of worker involvement which will allow the Internal Market Council to finalize the whole dossier in good time.
The contribution that the European Parliament is about to give to the successful completion of the dossier is of course extremely relevant and I would like to thank the rapporteur, Mr Menrad, for having once again understood the great difficulty of the challenge that we are facing and the issue of the adequacy of the solutions envisaged, both by the Davignon report and by the compromise proposal presented by the Luxembourg Presidency. We all know that these texts give us a real opportunity for the very first time in very many years to make substantive progress on this dossier. Let us exploit the opportunity to the greatest possible extent.
As underlined in the draft text by Mr Menrad, any solution capable of gathering sufficient support within the Council must preserve the autonomy of the social partners in shaping the model of worker involvement which will apply to each European company. At the same time we need a reference framework which will apply in the event of failure of negotiations. To facilitate consensus among the Member States, this reference framework must incorporate both information and consultation, as well as participation provisions. It is not designed to harmonize national laws and practices on worker involvement which differ substantially from country to country. Ms Oddy is quite right: this is voluntary and it is available as an option and should be seen as that for the benefit of business and workers.
Its real purpose consists in meeting the legitimate concerns of some Member States who fear that the European company statute will be used to circumvent national rules on worker involvement, notably with regard to the participation systems. But, on the other hand, we also recognize the equally legitimate concern of those who do not wish to have foreign models of worker involvement imposed upon them. The priority given to negotiations and to the fact that companies will be dealing, within this context, with mere options will, from the point of view of the Commission, greatly minimize this risk. So I am glad to see that these fundamental elements of the possible compromise are fully endorsed here by the European Parliament.
I would like once again to thank all of you for your support and express my hope that with your help and a lot of good will - and it will require a lot of political good will and a spirit of compromise by all the parties concerned - we will manage to make real and decisive progress in this dossier and fulfil the mandate given by the European Council. Once again to you personally, Mr Menrad, I would like to express my thanks, to you and to your colleagues, and to Mr Schiedermeir for his good wishes because it is going to take a fair bit of political goodwill to see this through. Mrs Boogerd-Quaak, I know that you were denied some of your time but you made a very valid point that this should be a central issue. We hope to achieve the momentum that you have asked for on 15 December at the Social Affairs Council and see this business through finally. Thank you all once again.
The debate is closed.
The vote will take place tomorrow at 12: 00.
Part-time work - Employment
The next item is the joint debate on the following reports:
(A4-0352/97) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the Commissionproposal for a Council Directive concerning the framework agreement on part-time work concluded by UNICE, CEEP and the ETUC (COM(97)0392 - C4-0551/97); -(A4-0353/97) by Mr Hernández Mollar, on behalf of the Committee on Employment and Social Affairs, on the Commission's report "Employment in Europe - 1997' .
Mr President, ladies and gentlemen, today we are discussing the part-time work agreement which the social partners have negotiated after the Council of Ministers failed to achieve an agreement for fourteen years. Yet we have nothing to celebrate. The agreement falls far short of what this Chamber agreed in 1990, that is to protect all atypical employees from discrimination in both employment law and social insurance.
The social partners have made an agreement which only affects part-time work. They have thus excluded millions of the atypically employed with their specific disadvantages. I am thinking of the 14 million short-term employees, but I am also thinking of the 10 million homeworkers and teleworkers, and we all know that teleworking is booming at the moment. But there is more. Even in this agreement, which is restricted to part-time work, all questions of legal social insurance are bracketed out.
What is bracketed out is thus precisely the core area in which discrimination of atypical work is manifested financially. Now, one could understand that the social partners, just before Amsterdam, did not want to provoke the Member States with regulations on social insurance, to avoid gambling with the inclusion of the Social Chapter in the treaty.
But the part-time work agreement has more gaps, because whereas we get only an agreement on part-time work, which completely brackets out legal social insurance, we ought to be able to expect at least that employment law and occupational social security benefits are clearly defined and regulated by European minimum standards. But this is not the case!
Each Member State can define national exceptions to the praiseworthy principle of non-discrimination, just as it pleases. Admittedly objective reasons must be given, but the room for manoeuvre is immense. For instance, a whole group of employees can be completely excluded from the principle of non-discrimination. I am speaking here of part-time employees who work occasionally, as it is so nicely put in the outline agreement.
Also, the length of employment, the working hours or even the amount of income can be reasons for further national exceptions for all part-time employees. This means that the Member States can, at their own discretion, define thresholds below which discrimination can continue with enthusiasm. A European principle of nondiscrimination thus exists only on paper, but the national right to exceptions is concrete. All the other regulations are recommendations, for which there is no legal redress.
In a time in which we all want to create more employment, not least through flexible forms of work and shorter working hours, this really does not contribute to more making part-time work more attractive. If we nevertheless agree to the proposal for putting the outline agreement into effect, this is only because at least it does no harm. It does not prevent a single Member State from making better regulations.
But this does not alter the fact that the Commission is now required to submit, as quickly as possible, a proposal to put an end to discrimination against part-time work in social insurance law. That is particularly important to me because 80 % of part-time employees are women.
But the Commission must also make proposals for removing discrimination in the other forms of atypical work, in both areas, employment law and social insurance. Let us say here to the social partners: Even if this Chamber agrees to the agreement on part-time work, this is by no means a licence to assume that we shall accept similar weak agreements without minimum standards in future. The social dialogue is a tender plant. I will bet that future agreements will have more substance. After all, this is only the second agreement since the Social Chapter.
Mr President, Commissioner, with only a few days left now before the Luxembourg summit, this may be the last debate before the Heads of State and of Government confront a challenge in which perhaps the people of Europe have more hopes invested than any other.
The report which I am presenting to the House was approved by the Committee on Employment and Social Affairs with only two abstentions. The gravity of the unemployment situation in the European Union is dramatic, even though it is improving. The whole of European society needs to be aware of the sheer size of the problem with which we are confronted. It is a problem which directly threatens the very foundations of the Union.
When we talk about solving the problem of unemployment, we need a sound basis for our analyses. There is only one realistic formula for reducing unemployment in an economy such as ours: to create useful jobs. Everything else is, as we say in Spain, "bread for today and hunger for tomorrow' . Useful jobs are mainly produced by businesses - more specifically, by small and medium-sized enterprises. In order for this to happen, the right climate has to be created, to allow them to survive and be competitive. Any government can create jobs by decree, by increasing the number of civil servants or reducing working hours, but these are only short term solutions. In the end, this sort of solution damages the economies which resort to them. The long term effect, in an increasingly open and globalized climate, is that unemployment rises to levels even higher than those which led to such measures being applied in the first place.
The Treaty of Amsterdam, on the other hand, represents the will to coordinate national policies, in order to create more jobs. The common objectives are very commendable, and in some ways they are necessary. But let us not deceive ourselves: objectives do not create jobs. There have been many objectives set and plans made, from Essen up to the present day, but unemployment figures remain almost static. What we need is to achieve the Member States' own objectives, as set out in their multiannual employment plans. That, of course, is compatible with the continuing development of their policies.
Mr President, I should like to share with the House my understanding of what the ten commandments for employment could be.
Firstly, to complete monetary union successfully, which is not an end in itself, but an instrument for restructuring the macro-economic climate. Secondly, to give priority to government policies on education and training, so that our young people and long-term unemployed can gain access to the jobs market with proper and effective qualifications. Thirdly, to reform the Member States' fiscal systems, in favour of job creation. Fourthly, to facilitate sources of funding for small and medium-sized enterprises, removing administrative and bureaucratic obstacles, and making self-employment easier. Fifth, to improve and complete the internal market, increasing workers' mobility, and removing language and cultural barriers, and the protection of interests. Sixth, to promote dialogue and social contact at sectoral, national and European level, studying new ways of organizing work, and new conditions in which to develop them (including, of course, reduced working hours, new formulae for contracts, and workers' protection and health), and proposing these measures to workers and employers. Seventh, to increase the role of local authorities in the search for solutions, and to involve the private sector also, encouraging jobs which spring from social solidarity, the voluntary sector, cultural rehabilitation and leisure itself, and the by-products of new sources of work: regional employment plans urgently need to be put into effect. Eighth, to improve infrastructures, and support innovation within companies, and the application of new technologies.
The ninth point is the creation of the right conditions to end the discrimination suffered by women: we have to do away with those regrettable statements still heard today in our society - that women deprive men of their jobs. Work is the traditional right of every human being, and does not belong specifically to either men or women. Both should work together - with governments as well - to create the necessary family and social conditions to grant women access to the jobs market. There is no doubt that part-time work is a good way to achieve this.
Lastly, Mr President, Mr Commissioner, the tenth point is to modernize our social security system. No European citizen wants to lose what society won long ago, but our companies cannot be weighed down by social burdens, and pension payments cannot be supported just on the shoulders of an ever-decreasing active population. We have to face this problem with courage.
Mr President, those are my final thoughts as we approach a summit which all the people of Europe hope will provide realism and concrete political commitments. Thirty million people want a job. A man or woman without a job ends up rejecting the society to which they belong. Economic and social exclusion causes despair, and a serious decline in the society where it occurs. We have to compete - not just at the level of economies and markets, but also at the level of people's hopes and confidence, for the Europe we all want to see in the twenty-first century.
Mr President, ladies and gentlemen, the employment summit will be the yardstick for the social profile of Europe. The employment profile makes the ills we have to overcome very clear. Because great successes in the creation of jobs will be thanks not just to labour market policy, but at the same time we need a macro-economic policy which promotes economic growth and does not put brakes on it. Here there is more to be done. We should not always be talking only about the deregulation of job markets, their modernization and restructuring, or about people's employability. We must create economic conditions so that we finally bring the gainfully employed ratio in the European Union close to the Japanese and American ratio of 70 %. Only that meets our social obligations.
We therefore certainly need a prompt start of currency union, so that monetary policy can play its constructive part at European level. But we obviously also need coordination of economic policies, and the indescribably indifferent attitude of the finance ministers must be overcome at the European summit in Luxembourg.
We must switch to targets, to reduction of the unemployment rate and redirection to an active job market policy. But above all we must do more in relation to investment. Investment is the key. When I think that job-creating investment in production plant rose by 30 % between 1989 and 1996 in the USA, but by only 5 % in Europe, we can imagine the difference in the employment trend. I must say that benchmarking for employment and benchmarking for investment must be added to our vocabulary. This does not only involve pump-priming for private investment, but also redirection of infrastructure investment, public investment, from wasting it on subsidies to employmentoriented public expenditure.
Mr President, I rise to put forward the view of the Committee on Fisheries about this important report on employment, drawing attention firstly to the fact that the question of employment takes on special characteristics in the fisheries sector.
Matters relating to employment and working conditions in the fisheries sector are perhaps the least developed aspects of Community fisheries policy at the moment. This is a significant lack, when you consider that since the seventies, this sector has been suffering from continual erosion, leading to constant job losses, deteriorating working conditions, decreased job security, and so on.
In fact, the consequent lack of attractiveness is resulting in an aging workforce which is no longer being renewed by fresh generations.
As we all know, the new international law of the sea, enshrining 200 miles as the exclusive zone for the exploitation of fishing resources by coastal states, meant that the Community fleet found itself with excess capacity. This has produced a constant demand for reductions in both the ocean-going and the small-scale coastal fleet, resulting in an alarming loss of jobs. To quote just one example, in the case of Spain, which has the greatest fishing capacity of any country in the Community, nearly 20 % of jobs in this sector have been lost over the last ten years.
The loss of jobs in the fisheries sector has in some cases had a dramatic impact, since many of these jobs - especially in small-scale coastal fishing, which is labour-intensive in terms of processing and related jobs (shipyards, marketing, etc.) as well as the actual fishing - are located in outlying regions heavily dependent on fisheries, where at present there are few real opportunities for converting to other activities. Furthermore, since the phenomenon affects outlying regions of the Community, this can only serve to exacerbate the conditions I have already described.
Therefore - and I am just finishing - the Committee on Fisheries urges the European Commission to draw up a detailed study of employment and working conditions in this sector, and to undertake specific revisions of the directive in relation to the question of jobs.
Mr President, first I would like to thank Mr Hernández Mollar for his, in my opinion, excellent report. Especially excellent, by the way, because it contains two issues which could provide a correction to the decisions made last time on the report to the summit on employment. These are, in paragraph 10, a clarification on the shift from tax on labour to other factors we consider necessary and also a clear request in paragraph 15 to instigate research into the feasibility of the system proposed by Michel Rocard to modulate social security contributions between the first 32 hours worked and the remainder.
Other speakers have already said that this report has to be seen above all in the light of the summit in Luxembourg, and I also think that this must be the first subject under discussion here in this debate. This summit is a first step, is what has frequently been heard during these past few weeks. That is true in itself, but it is often said as if it is an excuse to ensure that the step taken will be small. I believe that this first step should be a very clear one. Clear enough to inspire trust, trust on the part of the citizen that finally, after all those exaggerated stories, after that huge amount of paperwork, there will be action.
I would like to concentrate on what is the least that action should achieve. There should be concrete targets both at European and international level. There is resistance because people are afraid that they will not be able to meet those targets. I would like to point out that this fear did not exist when targets were formulated for the EMU. At that time the criteria could not be tough enough, and were aimed very high. I conclude from this that the issue is above all one of political will. A political will to promote an employment policy, and the political will to recognize that the out-dated belief that EMU will lead to economic growth and that economic growth automatically leads to employment is wrong, and that we should pursue a much more active labour market policy.
Secondly, a important goal is benchmarking: to direct our policy, our targets at the performance of the three countries with the best performance. If you take those targets no-one will be able to say that they are not realistic, because you have at least three countries which meet those targets. And for the first time, at last, you are not involved in this dismal process of harmonizing to the level of the lowest common denominator, but at the level of the best. I would think that that will give people much more hope.
Finally, various objectives should be set, but above all, as a priority, a policy that guarantees that young people under 25 will never be unemployed. They should have a job, or be in training, and all long-term unemployed should be given a second chance to re-enter the job market.
And, last but not least, in the Delors White Paper there is finally a serious decision about tax reductions, the shift from tax on labour to the environment, to raw materials and to capital.
Mr President I would like to thank Mr Hernández Mollar sincerely for the excellent report he has produced, and also for the ten commandments for employment, which he spelled out a short time ago. Much has been said about the summit in Luxembourg, but we must realize that we are now involved in an exercise which rises above that, which constantly tries to improve the still unhappy employment situation in the European Union.
I am sometimes surprised at how sad people feel when we discuss Luxembourg. When it is the socialists who are particularly sad, I want to say: look at the numbers; look at the twelve of the fifteen governments in which socialists are represented. If the summit fails, then it will be a failure of socialist Heads of Government, so beware of that. I believe there is still hope for the summit, and I hope that we can keep this afloat. But we are discussing the report by Mr Hernández Mollar who has given an exceptionally accurate analysis of the situation, and also of what we have already done in the past and what we should continue to do. There is little I can add to that.
The other item on the agenda is the Jöns report on part-time work. This report, too, has created quite a storm. I originally wondered how it would be possible to discuss these two very different reports in one debate, but actually it makes complete sense. In a number of countries, including my own, part-time work has contributed more to the reverse of the unemployment figures than anything else, and it has done so in a way that conforms to the market. But then part-time work should, of course, be remunerated in the same way and be treated in the same way as full-time work, in such a way that we get rid of the outdated idea that part-time work is some sort of secondary employment, employment that does not count.
It was not an easy report. We know that. We fought very hard for it and for us the most important issue is that we as social partners should formulate an agreement that says that we will not interfere in the content of the agreement. We can reject the agreement. We can accept it, but we should not take halfway measures. I think that in the amendments which are now on the table, we have found some kind of halfway house. The Jöns report states quite rightly that it is incomplete, that we will have to do more for atypical industrial relations than this report alone, that this might be a small contribution. But it is the first contribution to this debate, and that is more than we have had so far.
That is why I think it is important to support the agreement. And also to ask the Commission, to ask you, Mr Flynn, to take the necessary extra steps so that we come up with a balanced package, because then we will be further helping to defeat unemployment.
Mr President, I should like to thank Mrs Jöns for her report which draws attention to the nature of the work contract between employees in part-time work and their employers and the many ways in which discrimination against these workers occurs. There are a number of other serious implications arising from parttime work which should be brought to the attention of the Commission.
The main one is the exclusion from certain EU-sponsored schemes of many of the least well-off in our society. I regret to say that this situation pertains principally to my own country, Ireland. I refer, for example, to the Commission's programme for rural development or accompanying measures under the common agricultural policy.
In this report and in the Commission document, great importance is attached to the need for proper provision for social security and pensions for part-time workers. Yet, the Irish Department of Agriculture is at this very moment debarring applicants from the EU's early retirement scheme for farmers if they are found to have been engaged in part-time work for a period prior to their application.
I do not refer here to farmers with large holdings which are commercially viable. I speak of those farmers with holdings of 15 or 16 hectares who simply must supplement their incomes with off-farm work in order to survive. Surely it was to these farmers that schemes such as the retirement scheme were in the first instance directed. And the matter does not end there. For these small-scale farmers, who one would have considered unfortunate enough not to have secured some type of part-time work, the option of work on state sponsored schemes became available. Yet, what do we discover? We discover that the modest amount they have earned on these short-term schemes is also being used to keep them out of the retirement scheme. Before they ever reach this stage, our Department of Agriculture is seeing fit to exclude them from certain premium payments by making an assessment against them for this off-farm income.
It was always my opinion that the taxation system of our Member State was there to regulate the amount of money that an individual earned. If they earned over a certain amount they were taxed on that amount and that was the end of the matter. The majority of farmers are in that network. Yet it seems to me that what is going on here is discrimination of the most blatant nature. The weakest and traditionally most vulnerable of our rural community, in terms of social welfare, and smaller farmers are being dealt with in the harshest and most unjust manner by our state.
I most certainly hope and believe that it is against every objective and principle of the Commissioner's directive that a Member State should be allowed to manipulate what is essentially an EU social benefit in this way.
Mr President, I would also like to congratulate both rapporteurs on their reports. Many of the issues which have been raised in the Hernández Mollar report, have been under discussion here on account of the van Velzen report. I would like to bring one more point to the attention of the Commissioner, and that is that despite fine words about tax reductions, tax on labour has risen again from 43.5 % to 51 % at present. I think that most of the emphasis on Thursday and Friday should be directed at shifting tax on labour to other sources, as recommended in the Hernández Mollar report.
Mr President, the Jöns report is also under discussion. Here you may ask yourself to what extent we can leave this to the social partners. I see no sign of the participation of small and medium-sized business in the social dialogue. But now, in principle, that we have left the issue to the social partners, this is where the main responsibility lies. With each company they will have to give flesh and blood to this agreement in collective labour and others agreements, because we are not doing it now. And that is why I wonder whether we should continue to deal with proposals like this in this way.
Mr President, I would like to ask Commissioner Flynn which proposals on the issue of shifting tax on labour to other sources he considers achievable at the summit in Luxembourg. Perhaps he can indicate whether tax on energy or other taxes will indeed now stand a chance.
Mr President, first I would like to congratulate Mrs Jöns on the splendid degree of skill she has brought to this difficult issue: the blanket agreement concerning part-time work. What we have before us is the result of labour market negotiations. Given this, it is very difficult to reject this proposal, although its shortcomings are evident. I think the rapporteur has come to the right conclusion in proposing that the results of these negotiations should come in for some strong criticism, though their acceptance is recommended.
The greatest problem with the blanket agreement is its limited scope. The agreement affects only part-time workers and totally ignores others in atypical employment relationships. However, it is just these groups of workers that have problems which, as the report states, are often greater than those of regular part-time workers. The Commission must immediately start drafting a motion for the equal treatment of those in untypical employment relationships, who remain left out of this motion for a directive.
Furthermore, I am afraid that there is a danger that the same kind of watered-down decision will come out of the Luxembourg Employment Summit as from this part-time work contract. Messages emanating from yesterday's marathon meeting of the Council of Ministers have not, at least around me, increased optimism for the prospect of getting very clear and concrete decisions on how we might improve the employment situation in Europe on any large scale. Hopefully my fears are groundless, but yesterday's meeting of the Council of Ministers was not very promising. Even the Commission has shown more initiative and been more active that the Council of ministers and individual states appear to have been.
I also wonder about the attitude of my own country, given that it is not interested in the Commission's proposal to reduce the VAT burden on services. But that would help to create those very jobs which are badly needed in the service sectors.
Mr President, ladies and gentlemen, Mr Commissioner, many of us have great hopes leading up to the forthcoming summit in Luxembourg. There are not many days left to go. Above all it must be the 30 million unemployed who hope that this summit will achieve great things. I am not so sure that it will, but let us still hope.
Many people believe that growth is the only thing that can help us out of unemployment. Even Mr Hernández Mollar does so in his report. I believe that we are going to fail if we believe that growth will get us out of this mess. I do not believe, you see, that there is one single solution. I believe there are very many solutions in which we must have faith. These solutions look very different depending on what country, what region and what local conditions we are speaking of.
One such solution, which we must allow to bloom, might be to concentrate on the most serious problem we have, youth unemployment. We Greens believe that you must guarantee young people training positions in companies if they are ever to get a job. Otherwise they will end up outside the labour market for a long time. We have to be able to give them a paid apprenticeship for a lengthy period, perhaps even up to two years.
We must also encourage and support what we call the third sector or the social economy (a loved child has many names) which is concerned with cooperatives, non-profit-making organizations, small businesses, things concerned with cultural work, with nursing, caring and that type of activity. In Sweden there are in fact examples showing that this is the sector which is growing most rapidly; i.e. small cooperatives and the third sector. It is also absolutely essential to have an environmental tax reform linked to a reduction of tax on work.
I totally disagree with Mr Hernández Mollar regarding the wonderfulness of EMU and that EMU is the most important thing for getting results where employment is concerned. There are well-known economists, Mr Hernández Mollar, who maintain the precise opposite, and we have already seen the effects of EMU with the cutbacks which have been made.
Mr President, I would like to thank Mr Hernández Mollar for the quality of his report on employment in Europe in 1997. Eighteen million unemployed, very different social legislation from one country to another, economic policies that are still too nationalist, a growth rate which is still not sufficient to create true jobs and to curb, let alone reduce, the European scourge of unemployment. In the face of this balance sheet, we today have the proposals from the European Commission along with the European summit in Luxembourg which will take place in 48 hours.
My group, the European Radical Alliance, is happy with the proposals made by the Commission. How could you not subscribe to them in the face of the failures of national employment policies, at least to date? How could you not accept the setting of quantifiable objectives at last, aimed at effectively fighting unemployment in Europe? On this point, it is unacceptable that Germany and Spain are blocking the process which is to be undertaken in Luxembourg in a few days time.
The guidelines in these proposals will enable the creation of nearly 12 million jobs by the year 2003 and bring the rate of unemployment down from 10.6 % to 7 %.
An SME/SMI plan, professional training for 25 % of those unemployed, technological innovations, reduction of costs, these are the strong points of this plan. Very good. But we could go further, be more daring, more ambitious. At a time when the European Employment Summit is about to open in Luxembourg, European public opinion would not understand if we were unable to propose a strong project for employment in Europe, unable to admit the urgency, to search at a European level for solutions to this problem that undermines, traumatizes and weakens each one of our countries.
After European peace and security, which have been assured for decades by the European Union, employment is the main concern of our citizens and a good measure of the health of our societies and of the dignity of our workers.
I support a socialist government in France, which has placed employment at the heart of the European project and it is, perhaps, to reply to one of my colleagues who was asking just now, because there are today a majority of socialist governments in Europe that the Luxembourg meeting may result in a true European employment policy, which we can but welcome.
ECU 800 million of aid to SMEs, European status for company heads and workers, improved European rates of enterprise creation, the development of small home-based industries, the lightening of the tax burden, there are so many factors which could enable us to go further. Let us take courage, if we want to give meaning to Europe, if we want to make it credible and useful to our citizens. A coordinated employment policy is required. We need a Europe which leads the battle, here in Parliament as well as in Luxembourg, for modernization of our social relations.
After the failure of a social Europe, we must not mess up the employment meeting in Europe. The citizens of Europe would never forgive us.
Mr President, I consider the report by Mr Hernández Mollar to be extremely important. This report of the Community Commission was given an almost unanimous vote in this committee. Of course I also congratulate and thank its rapporteur, Mr Hernández Mollar. Mr Flynn, the report was based on a very valuable piece of work undertaken by the Commission. Today, just a few hours before the special summit on jobs, we in Parliament are having a debate on the same issue. Quite by chance rather than by good fortune. I believe that this is our opportunity to send out a strong, separate political message, but one without political oratory and without political rhetoric, but with political action. I do not feel pessimistic concerning the special summit meeting the day after tomorrow. What does worry me of course is the widespread - and well-worn - pessimism about the outcome of the meeting. Yet I believe that this meeting may, and please forgive my pomposity, be of historic importance. Since those citizens, that nightmarish number of our fellow citizens who are trapped in the vicious circle of unemployment, in the final analysis do not care about who or what is to blame, but value, quite rightly, solutions and results. This means those responsible must shoulder their obligations and take action.
Mr President, Mr Commissioner, ladies and gentlemen, I would like to congratulate Mr Hernández Mollar on his report and on a very good speech. I would just like to add and to reiterate that jobs can only be created through many more successful and expanding companies.
Particularly in the debate on employment politicians appear to be concentrating exclusively on measures which tackle the symptoms rather than the disease. Many of us appear to want to regulate a bit more. But I think that some of the wording in the Jöns report suggests a fear of leaving anything unregulated.
We must look upon the new age with confidence. I believe that employees and employers need to have more room for individual agreements. Quite clearly the labour markets also need to have fewer regulations. It can be seen that countries with a lower level of regulation have also succeeded best in the fight against unemployment. The UK under a Conservative government is a prime example.
The Commission's guidelines for the employment policies of the Member States for 1998 emphasizes four sound concepts. I welcome the debate on individual people's employability and adaptability. But the keyword is entrepreneurship. From 1988 to 1995 small and medium-sized businesses in Europe created 250, 000 new jobs per year, while businesses with more than 100 employees lost 200, 000 jobs. These 250, 000 new jobs are good, but are not sufficient. That is why the policy must now be aimed at avoiding barriers to new jobs by having more growing companies. For that we should not switch taxes, but reduce them. Working hours will also have to be flexible. Again I say to this House: the EU's Member States should not give up prosperity and growth through job sharing.
Mr President, I would like to thank the two rapporteurs for their work, which falls within the remit of improving employment policy on the eve of the European Summit. I believe that our work has shown that we have a spirit of confidence and determination with regard to this summit, because it is what our citizens are asking for. It also shows the political will of the European Parliament to make progress in this area. Furthermore, my group has demonstrated this, because we proposed the anticipated allocation of ECSC surpluses to EIB loans for SMEs which create jobs. It is a concrete proposal to make progress in this area.
Personally, I would have liked to see us go further and that the employment summit would enable social indicators to be defined, for I believe that our citizens do not understand very well why criteria exist with regard to Maastricht but not with regard to social policy.
Mr Commissioner, I would like to make a concrete proposal: as the Summit will last two days, I propose that on the first day, the Heads of State reflect, but that on the second day they invite fifteen young unemployed people from Europe and they tell them clearly what proposals they could offer them so that, tomorrow, they can find work. Share this proposal with the Heads of State and of Government. This would prove their concrete determination to make progress on this issue.
Mr President, Mr Commissioner, I believe our most important task in the eyes of the general public is to solve unemployment in Europe. That is why many people, including myself and others, have great expectations of the Luxembourg summit. In fact, it must not fail.
We need a positive business climate. We need reduced tax on employment and increased tax on environmental and natural resources, as many have said. We need new companies to grow which can take advantage of the future recycling society with new environmental technology, etcetera. We need simpler and cheaper services. We need to support female enterprise, and not just with regard to jobs for women. We also need lots of local solutions.
I do not believe in any fiscal or financial policy. Nor do I believe that EMU is a kind of 'open sesame' which is going to solve all the unemployment problems in the EU. That is not how things work. But now that there are proposals for convergence criteria for budgets and for inflation targets, there must also be convergence criteria for employment in order to balance out the budget and inflation targets. That is why it is necessary to introduce these kinds of convergence criteria, with the same standards, requirements and levels as for budgets and inflation, as a step towards solving the problem of unemployment. However, measures must be taken at the national level.
Mr President, I am going to speak on the framework agreement on parttime work, but first I should like to congratulate my compatriot Mr Hernández Mollar for his work and his speech.
Two types of part-time work exist at the moment. One relates to so-called corporate strategy, which is defined according to company interests. The second type corresponds to the strategy of the individual, in which employers adapt to their workers' needs. Obviously, the first type is the most common. This means that, generally speaking, part-time work does not satisfy the requirements of the people who are obliged to do it, most of whom - over 80 % - are women.
Mrs Jöns, I congratulate you on your report. I agree with both the thinking behind it and the resolution. Above all, I support the idea that this agreement should contribute to overcoming the gender-specific segregation of the labour market, and that no direct or indirect discrimination on the grounds of gender can ever be justified.
In calling on the Commission to prepare an annual report on part-time workers, I hope that my amendment requesting a specific chapter on the situation of women will be supported. My amendment was inspired by the following question: does part-time work liberate women and represent progress on the issue of equal opportunities, or does it perpetuate the traditional division of roles and fail to benefit women at all? I hope that chapter can be written, so that we can have an answer to this question.
Mr President, the agreement between the social partners on part-time work is, to be honest, even more dreadful than the original one which covered parental leave; what is more, the treatment of part-time workers is undermined by countless exceptions in this agreement, and the flexi-workers have simply been fobbed off. How is it possible that the European Trade Union Congress agreed to this?
Mrs Jöns uttered serious accusations in her report. It is no coincidence that the agreement was reached ten days before the Amsterdam Summit, and in doing so the social partners sacrificed the importance of part-time and flexiworkers to the preservation of their position of power in the new treaty. I am afraid that Mrs Jöns is right about that. Perhaps the fact that more than 80 % of part-time workers and most flexi-workers are women plays a part in this. Or should I say: after all, they are only women, gentlemen of the trade unions.
We are on the threshold of the summit on employment, which is in danger of becoming a disaster, although I understand that Mr Pronk continues to have faith in the socialist leaders. This agreement, too, is a missed opportunity to stimulate part-time work, and thereby create new jobs. We really must get rid of this corporatist procedure which farms out European social policy to social partners without there being a parliamentary driving force.
In her original draft resolution Mrs Jöns took the view that the agreement, and I quote her original resolution, does not need to be transformed by a Council directive, because this contributes neither to uniform standards, nor to increased legal security. That was a brave and appropriate conclusion. But unfortunately it had disappeared from the current report. Yet I continue to agree wholeheartedly with that original vision.
I would like to ask Mr Flynn if he plans to do anything with the amendments which this Parliament will adopt, and when will the Commission produce the additional directive for atypical work, as is requested in paragraph 14. Because this is particularly important in this case.
Mr President, ladies and gentlemen, the employment report for 1997 confirms the worsening of the job market situation in many details. Women's unemployment has risen further, youth unemployment is at 20 %, relaxation is not in sight. The reasons for the high unemployment lie firstly in the trend of business activity, which continues to be bad, but also in structures which have become rigid, and make it more and more difficult to act nimbly in international competition. Fair competition within the EU is also made impossible because of the existence of different social and environmental standards in the individual Member States of the EU. The consequence is that the net growth of jobs in 1996 is entirely due to part-time jobs. This is a disturbing development, which offers no real solutions, above all for socially weak groups, and above all for women. Low income, bad social security and low chances of improvement are the start of social impoverishment.
The special Luxembourg summit on employment questions takes place against this background. A summit which is linked with high expectations, because the Commission has announced the ambitious goal of 12 million jobs.
It is in the nature of things that much is expected of those who promise much, and there will be deep disappointment in the end if these goals are not achieved.
Mr President, I wish to express my congratulations to Karin Jöns for the excellent report and thorough work she has undertaken on the issue of part-time work. Secondly, I wish to congratulate and thank the Commissioner and the social partners for making some progress after many years of difficulties; but it is a qualified thank you and qualified congratulations.
I want to refer specifically to the position of women, who make up over 80 % of part-time workers in the European Union. In many Member States such part-time workers do not enjoy equal rights with full-time workers. This is reflected in their pay and pension entitlements. For example, women working full-time receive on average 80 % of men's full-time pay. However, in the United Kingdom women working part-time receive on average only 58 % of the average hourly earnings of men who work full-time. This pay gap between women working part-time and men working full-time has not narrowed in the last 20 years.
The low pay of women part-time workers is reflected in their current social insurance entitlements. Again an example from the United Kingdom: 2.25 million women workers - mainly those working part-time - are excluded from social insurance schemes because their wages are too low. This inequality between part and full-time workers is increasingly contributing to the fastest growing group of the poor in Europe. That group is older women. A recent study illustrated that two-thirds of older women are receiving minimum pensions compared with one-third of older men.
The framework agreement is a small, but I hope significant, step in a process which may lead to greater equality since it will allow part-time workers the opportunity to compare their positions with full-time workers and require employers to address the issues of equal treatment and equal pay. However, the agreement, as Karin Jöns' report thoroughly demonstrates, is very limited in its scope, and it is necessary for the Commission to draw up a new draft directive which will protect all atypical workers against discrimination.
If the Commission's proposals for its employment guidelines for 1998 are to take effect, then it is important that the Commission draws up some legislation and brings it before the institutions so that this can be implemented. We need to ensure that all our workers have equal protection in the social field and in terms of employment, pay and conditions.
) Mr President, it is clear that there is no single answer to the difficult problem of unemployment.
The adoption by the Intergovernmental Conference of Amsterdam of a special chapter on employment which facilitates the coordination of the policies of the Member States at European level is clearly a positive step, but it does not go far enough. In the same way, although the further economic backing for programmes on employment is also clearly a positive step, this does not go far enough either. The idea of a Euro-bond and the idea of backing small and medium-sized companies are constructive ones. The idea of further intervention by the European Investment Bank is also a constructive one, but it seems to me that this intervention would not go far enough if we left it at that.
I think that we must concentrate our efforts in two major areas: firstly the area of growth and secondly the area of the structural changes that are necessary with regard to employment.
As regards growth, I think that we can all agree that this is a basic precondition for employment, but growth, in its turn, is conditional upon competitiveness, given the globalization of the economy. Therefore, in this environment, I think that we must strengthen the framework of the free economy which, by so doing, will better lead us to our objective of competitiveness and, at the same time, we must promote entrepreneurship, as has already been mentioned, especially the entrepreneurship of the young.
I would like to finish by focusing once again on structural changes, since a large part of unemployment in Europe is structural in nature. For this reason we must:
firstly, promote flexible forms of employment;
secondly, lay emphasis on professional agreements and on local employment contracts;
thirdly, reduce non-wage labour costs;
fourthly, promote energetic policies of employment (with the emphasis not on unemployment benefits but on subsidies for taking on the unemployed) and, of course, Mr President, to make better use of the money in the European Social Fund for education and training.
I would like, once again, to thank my dear friend and colleague, Mr Hernández Mollar, for his excellent report.
Mr President, I should also like to congratulate Mrs Jöns and Mr Hernández Mollar on their reports. I would like to focus on the Hernández Mollar report. As many speakers have already said, coming up to the Employment Summit, it is one of the key areas where Parliament could at last have its voice heard by the Council and the Heads of Government.
Despite what other people may think, some brilliant ideas come from this Parliament. I know there is a lot of rubbish but there are some very good ideas. In particular, in Mr Hernández Mollar's report one sees the basis for employment creation and, most importantly of all, employment retention - looking at ways of maintaining jobs as well as creating new ones. If I were to hope for anything from the Employment Summit it would be for the Commissioner to come forward with three suggestions.
Firstly, that tourism as an employment growth area be recognized. Secondly, that the small and medium-sized enterprise sector, which has been spoken about by other colleagues, be given freedom to operate and create new jobs and new economic growth within the whole European Union. Thirdly, previously wrong decisions of the Council, Commission and European Parliament should be overturned. In particular, the question of the abolition of duty-free in 1999, which will cost us over 400, 000 jobs. Those are practical measures which can assist employment growth and retention.
Mr President, first of all I would like to express my congratulations to Mrs Karin Jöns for her report, which quite accurately exposes the problems caused directly or indirectly by the Agreement that was signed by the bodies of the European organizations of employers and employees and which, unfortunately, lags far behind the settlements which have been elaborated by the International Work Organization or which are already being implemented in certain Member States.
Mr President, we are faced with two sides of the same problem, with enormous implications for the living and working conditions of working people. On the one hand, an entire operation to make part-time employment common practice, a whole range of atypical forms of employment, the major responsibility for which lies in the general orientation of the economic and social policy of the European Union. On the other hand, the provocative downgrading of those rights concerning not only the part-time employed, but also all atypical forms of work, which are placing millions of workers at the mercy of their employer, with dramatic reductions in wages, in holiday entitlements, in benefits, in hours of work and in social security. Working people are being called upon, through this virulent and unjust treatment and through the widespread increase in poverty, to shoulder the burden of strengthening the competitiveness of European capital.
It would appear that the European trades unions that have signed this agreement have assumed enormous responsibilities towards working people. On the contrary, in fact this agreement promotes employer immunity and in no case does it cover the rights of working people in part-time employment. It is also clear that the European Union has not freed itself of its own enormous responsibilities by promoting a legal basis which downgrades rather than promotes the labour, wage and security rights of working people. As a result it is necessary to promote measures for the defence of those who nevertheless will work under part-time or atypical work agreements. Above all, however, an obstacle must be placed in the way of the anti-labour logic of the push to make flexible employment common practice.
Mr President, I would like to start by thanking Mr Hernández Mollar for an altogether outstanding report. On two previous occasions I have talked about the employment situation. Now that we are debating it again, we can note that the situation has improved slightly. But, in spite of everything, we now have a new situation. This time we have a new treaty with a partially new content. We also have a summit on employment which shall take place this week.
I hope that this summit does not become one more in a series of summits between Heads of Government from which people emerge with a 'book of poetry' which is put on the shelf and taken out on ceremonial occasions. We now need concrete objectives: concrete objectives with regard to youth unemployment, concrete objectives with regard to long-term unemployment and concrete objectives with regard to an active labour market policy. We also need a major effort in the area of training measures and a proper effort in the area of small and medium-sized businesses.
I would like to comment on a few things. The question of EMU and its effects on employment are disputed. What I say is that it cannot be disadvantageous to a long-term rise in employment to have balanced budgets, to have low inflation and to have low interest rates. Seen in the long term that can only be good. We now have that situation in Europe, so we should now have an opportunity for long-term growth in employment.
Secondly, Mrs Carlsson from Sweden, who is not here right now, said that there was a clear link between deregulation and higher employment. That is not true. Before Mrs Carlsson became a member of the Committee on Employment and Social Affairs, we had the Molitor report, which investigated this question. We looked into it on the committee and there is no such link. If we look at the countries in Europe which have the highest levels of employment, they do not have the most deregulated labour markets.
Finally, I want to tell Mr Pronk that it is true that there are 12 Social Democratic governments. We shall try to influence them prior to the employment summit. However, I believe that the most important person to talk to is Helmut Kohl. I therefore think that is what Mr Pronk should do, since that is the greatest obstacle leading up to this employment summit.
Mrs Lulling wishes to speak on a point of order.
Mr President, I note with amazement that we are interrupting this debate for Question Time, and that it will not be continued until 9 p.m. I know that we are running late, but if this was accepted for the mad cow issue, why not do as much for the questions.
I am asking the House to continue with the debate regardless. It should soon be finished and you do not interrupt such an important debate for questions, whose importance I contest...
Mrs Lulling, I respect your opinion, but I must remind you that the agenda is set at the start of the session by the chairmen of the political groups, and we should respect what we have ourselves approved. In the agenda, Mrs Lulling, it was approved that Question Time to the Commission should start at 5.30 p.m. today. Besides which, Mrs Lulling, there is also an agreement with the members of the Commission that they should attend here at strictly specified times. In any case, this is a question which you should refer to the chairmen of your respective groups, to see if they think the system should be changed. However, ladies and gentlemen, my duty as the Presidency's representative at this moment is to respect the agenda which has been approved. And the agenda states that Question Time to the Commission should start at precisely 5.30 p.m. today, so that is what we are now doing I am afraid, Mrs Lulling - and five minutes late.
Question Time (Commission)
The next item is questions to the Commission (B4-0901/97).
The Council's 1991 decision on the abolition of intra-Community dutyfree sales granted a particularly long transition period (up to 1999) in which duty-free sales would still be tolerated within the scope of the single market.
This was a significant exception to enable the operators and competent authorities to take all the necessary measures to adapt to the new scenario, in which these specific tax benefits will no longer be granted.
It is the Commission's duty to report the well-known distorting effects of duty-free sales, particularly with regard to the various means of transport, where in the Union in general trains and buses compete with sea and air transport, the latter two benefitting from the possibility of offering duty-free sales.
It cannot be ruled out that some transport fares may increase following the abolition of duty-free sales. The benefits of duty-free sales, on ferries for example, help them to operate to a certain degree. The Commission considers that, if Community support were provided in this sector (for Ireland or other similar cases) it would be advisable to look for a specific solution totally independent from the mechanisms of indirect taxation.
Ireland has identified the tourism sector as one area where it is possible to generate economic growth and new job opportunities for our young people. With the help of European Union structural fund investment in tourism projects in recent years, it has been possible to record significant advances in the tourism sector. Equally vital components of successful tourism policy for an island nation such as Ireland are low-cost air and car-ferry links. The cost of both air travel and ferry links has been kept at a low level, partly because of the EU-imposed competition between airlines and between car ferries and partly because of the cross-subsidizing of transport costs through duty-free sales.
Why does the Commission continue to disregard the calls from MEPs, Member State governments and the tourist industry and refuse to bring forward proposals to extend duty-free for a further ten years or until all indirect taxes have been harmonized?
Mr Collins, I would like to point out that the Commission also regards tourism as important as a sector generating growth and employment, and that the Commission regards the situation of the islands as important and worthy of attention.
At the same time, we believe it essential that the single market should operate fully and, within its scope, eliminate serious distortions to competition, because we think that those concerns, that may arise with reference to the specific cases indicated by Mr Collins, may be adequately taken into account with means that do not distort the single market and that do not have the disadvantage, as duty-free sales do, of generating unemployment in other sectors of the economy.
Would the Commissioner not agree that there are inevitably going to be distortions to air and ferry links, meaning very serious distortions to internal travel within a single market, as a result of the removal of duty free, for the simple reason that it costs a great deal more to fly from Dublin, Scotland or Milan to Brussels than possibly to take the train from one of the Benelux countries? Would he not think it is more appropriate to extend the derogation for ten years, bearing in mind not just the jobs in the duty free sector but also the fact that you are calling a special conference to boost employment in the European Union, whereas, in fact, with one fell swoop you are going to make approximately 13, 000 people unemployed?
What we know for sure is that the present system generates distortion. If the elimination of intra-EU duty does have certain consequences then, as I just said in response to Mr Collins' question, specific instruments can well be considered - and the Commission is prepared to do that - to alleviate any adverse consequences. But we must not close our eyes to the fact that the present system generates, and has for many years generated, hidden, adverse side effects on other means of transportation, on other ways of doing retail business. It also has the more subtle and perverse effect of transferring resources from general tax-payers to those benefiting from the use of duty free. Normally the average tax-payer is less well-off than the user of duty free.
Having said that, I repeat that though the Commission is definitely not prepared to consider a prorogation of the duty free system, it is willing to consider what transparent, clear instruments might be put in place to offset certain specific, adverse consequences, should they materialize.
Question No 25 by Jan Bertens (H-0820/97)
Subject: EU policy on APMs in the aftermath of the Conference of Ottawa
In December the 'Ottawa Treaty' to ban APMs will be signed. In that regard it is of vital importance that the Union gives a signal to support the global campaign to ban APMs.
What concrete steps is the Commission going to take to increase participation in the Ottawa Treaty and activities in demining of third countries?
What concrete proposals is the Commission intending to make during the Ottawa Conference in December? Do the funds set aside in the 1998 draft budget give the right signal of commitment to the Ottawa Conference in December?
As everyone knows, the European Commission is making a decisive contribution to the international action aimed at overcoming the anti-personnel landmines tragedy. In the last two years, around ECU 52 million have been allocated to mine-clearing measures in the countries most affected. The Commission has therefore been invited as such to the Ottawa Conference where it will be represented by the Commissioner responsible for humanitarian aid. The signal to support the Commission in the battle against landmines is now loud and clear. It is also clear that the signature of the agreement by the States supporting it will not mark the end of the process, but will encourage all the parties in question to intensify their efforts.
For that reason, the Commission is attributing particular importance to the Action Forum that will be held at the same time as the signature ceremony. The Commission will take an active part in all the discussion groups where it will firmly insist on the need to strengthen international coordination, emphasize the need to improve the means of management and data banks and describe the capacities it has available. At a practical level, in 1998, the Community will implement four types of measures in the mines sector.
Firstly, the European Commission will to a large extent continue to support the anti-landmine actions worldwide, using all the resources available, including the ECU 7 million of the anti-landmine budget line and the plans implemented in all the countries affected, through the budget lines for reconstruction, cooperation in development and humanitarian aid.
Secondly, the Community will become the first individual supporter of the programmes drawn up by the International Red Cross Committee, aimed at helping landmine victims and making public opinion aware.
Thirdly, the international and regional actions will be supported by plans drawn up by organizations such as the United Nations and the Southern African Development Community.
Fourthly, and finally, the technical plans will be intensified, irrespective of the type of measure. Mr President, the Commission, which will benefit from the constant support of Parliament, can make an enormous contribution to achieving the Ottawa objectives.
May I wholeheartedly thank the Commissioner, and through him the entire Commission, for the way in which they have defended themselves against the plague of landmines. We are delighted that Commissioner Bonino will be present in Ottawa. Mr Cunningham and I myself will represent this Parliament. It is unnecessary to call on this Parliament here to later on play a leading role with the Commission during the second phase of the Ottawa process. Financial efforts, as you are well aware, Mr Commissioner, even hundreds of millions are not enough, but I am in any case delighted that the first step has been taken. I have two questions. Will the Commission raise the issue of landmines, anti-personnel mines, at the transatlantic summit which is to be held the day after the Ottawa Summit? And what attempts will the Commission make to get China, Vietnam, Iran and even the United States to add their names to the signatories? And furthermore, how does the Commission hope to improve the existing technology, because I understand that at present mines are still cleared using technology which originated during the First World War?
First of all, as pointed out by the questioner, I would like to record the full agreement between the European Parliament and the Commission on this important matter. Without being able to give a very detailed answer to the second question, I can recall once again our opinion that Ottawa will certainly not end a process, as after this meeting there is a lot still to be done; certainly, the various international aspects, that Mr Bertens pointed out in his second question, will all be duly taken into consideration and, in this sense, the Action Forum that will be held at the same time as the signature ceremony will be of great importance.
I would like to add that the United States have announced that they have appointed a special representative to guide and boost the Demining 2010 initiative, which also indicates the United States' interest in this matter.
Mr President, Mr Commissioner, there was something missing from your splendid answer, at least from my point of view. It was once said - I no longer know by which Asian politician - that landmines are the nuclear bombs of poor nations. There is some truth in that. I believe that what it refers to is that the landmines, and the whole situation, which is sometimes difficult to solve, can mostly be traced back to the fact that the two great nuclear powers, Russia and the United States, have done nothing themselves, despite their earlier promises, about nuclear disarmament.
Is the Commission prepared to refer to this question in relation to landmines? Because as long as there is a nuclear bomb monopoly for two great powers, there will be no disarmament!
First of all, I can assure you that I will pass these points on to my colleague, Mr van den Broek, who is responsible for this matter. Personally, I have no doubt that the aspects of the world framework you have brought to light will be kept in mind, otherwise I cannot see how the European Union can carry out its action effectively; also, aware of the determination with which the Commission has acted and intends to continue acting on this subject, I think I can assure you that this dimension you have brought to light will be perfectly kept in mind.
Question No 26 by David Martin (H-0798/97)
Subject: Primates as laboratory animals
Would the Commission please detail its plan for involving the European Parliament in the elaboration of the 'Community Policy Statement on the use of Primates as Laboratory Animals' which is currently being drafted in the meeting of national competent authorities for the implementation of Directive 86/609 ?
Mr President, the first draft of the Community's statement of policy on the use of primates in research was produced in 1994. The initiative is aimed at improving the supervision of the acquisition and use of primates for test purposes in laboratories. Further work on this statement was put on hold until well into 1997, as first it was necessary to resolve the important question of producing statistics on the use of animals in research. The competent authorities of the Member States finally agreed on use of joint statistics in April 1997. The first discussions on the draft statement have just begun. On 4 December 1997, the Commission's service branch will have a first meeting with the national authorities responsible for protecting the animals used in animal research.
A subsequent meeting is already scheduled for early 1998. We very much hope that the meeting in December will give the Commission's service branch an opportunity to assess the situation on primates including wild animals as it appears in the Member States. It will then be possible to draw the necessary conclusions for the EU. We can then decide what tools to use. It may be a political statement, a recommendation from the Commission or an actual law initiative. Once the preparatory work is complete and the status of the statement in law has been defined more precisely, the Commission will of course involve the European Parliament in the discussions. And I would like to add that it is my personal belief that we will need to choose a form which gives Parliament a reasonable amount of influence in this very sensitive and important area.
I wish to begin by thanking the Commissioner for that very helpful response. I wonder whether she would agree with me that primates are man's closest relative and all the evidence shows that they feel pain and suffering in the same way as man? Therefore, the Commission's work - which I repeat I welcome - should be aimed at ensuring that we make the minimum use of primates and secondly that their transportation and housing is of the highest order and has the highest welfare standards in mind. I look forward to bringing this matter before the European Parliament so that we can give a political response to the Commission's technical work.
Mr President, I can only say that I agree with the additional remarks completely. I also think it is about finding a form whereby we uses animals as little as possible, and I also agree on the comments on transport. I have already had an opportunity to have discussions with the animal welfare group here in Parliament, and I certainly think we will get some results too.
Question No 27 by Ivar Virgin (H-0786/97)
Subject: Environmental assessment
Sweden became a Member of the EU on 1 January 1995. The work on a rail tunnel through the Hallandsås (Halland ridge) had then already started. The project was then governed by Swedish environmental impact assessment rules. Work was suspended in May 1995 because of difficult working conditions and environmental problems. It resumed in February 1996. Would it not have been reasonable for the project to have been subject to environmental assessment under the stricter environmental rules of Directive 85/337 before work was resumed?
Mr President, as both a Dane and an Environmental Commissioner, I have been following the news of the serious environmental incident which happened in connection with the building of the Hallandsås tunnel in Sweden very closely and with considerable interest. After such an incident, it is only natural to ask what could have been done to avoid it. Could the Commission have intervened when work was suspended in 1995 to ensure that the most appropriate solution was found to the environmental problems before work continued? And let me say straight away: no, the Commission could not. The Commission has no powers to check that the Community's environmental legislation is being observed. The relevant legislation, Directive 85/337/EC on environmental impact assessment (the EIA Directive) became binding on Sweden when it joined the Community, in other words on 1 January 1995.
Under the terms of the Directive, Sweden is obliged to assess the impact of new projects on the environment if the approval procedure started after 1 January 1995. The project in question, that is the Hallandsås tunnel, which is part of the west coast railway line, did not come under this obligation, as it had already been approved and started before that date. The relevant Directive 85/337/EC on environmental impact assessment does not state that a new EIA has to be carried out if a construction or building project which has been approved and on which work has already started is suspended temporarily and then restarted. So there is no way the Commission can intervene in such a situation. As I said, it is the Commission's responsibility to ensure that EU legislation is followed; but this does not extend to technical or engineering decisions, which are a matter for the implementing authority.
I would like to say thank you for your reply. The environmental scandal at Hallandsås which involved the release of dangerous chemicals into the environment has caused serious damage. It could most probably have been avoided. What can be said with certainty is that if the project had complied with the requirements for environmental impact assessments found in Directive 337 of 1985, the accident would never have happened. The directive includes far-reaching requirements for accounts of all the consequences of various methods of working and also for a public statement of emission risks.
I think this shows how important it is that the Commission really ensures that the directive is implemented as soon as possible and really puts some weight behind the Union's decision. Sweden has had a long time to tighten up its legislation. For investments of this type, however, I would like to question whether or not it would have been logical to have carried out a tougher environmental inspection in the light of the EU's requirements.
No, the Commission has not had an opportunity to look into this matter. I am aware that the Swedish authorities held an environmental assessment of the project themselves at an early stage of the proceedings, and I can perhaps say for Mr Virgin's information that we have of course now amended the directive in question as Directive 97/11/EC, which must be implemented by the Member States by 14 March 1999. If the environmental assessment Directive had been in force, it would have been possible to intervene and hold a new assessment, but this cannot be done with the existing Directive.
I would like to ask whether the draft directive on the assessment of certain plans, such as the programme's effect on the environment, which the Commission recently put forward, could have had an effect if it had been in force, since a lot of the damage which has occurred is not directly project-related, so to speak, but is connected with the transport planning which took place a long time ago and which resulted in the need to build a tunnel, which has since led to leakages, which in turn led to the emission of toxins.
I would like to hear the Commissioner's assessment of what effect this proposal from the Commission, which we in this Parliament also mentioned in a resolution on 22 October, could have had on developments at Hallandsås, and similar cases of course.
As I said to Mr Virgin, it is of course always interesting when an incident happens to consider whether it could have been avoided, and if it would have been better if another Directive had been in force. But there was no other directive, and so of course we have to abide by the Directive which actually was in force and, under that Directive, there was no provision for the Commission to intervene in the matter. As I said in reply to Mr Virgin's supplementary question, the matter would have looked different if it was a question of Directive 97/11/EC, but this Directive will not be implemented by the Member States until March 1999, and until it is implemented, we cannot of course use the provisions it contains.
Question No 28 by Robert Evans (H-0773/97)
Subject: Policing at international football matches
In the light of the events of Saturday 11 October in the Olympic Stadium Rome during the football match between England and Italy is the Commission intending to conduct its own enquiry into the organization and policing of the event?
With reference to previous resolutions and reports adopted in this Parliament does the Commission feel that the principles of free movement of people, including football supporters and others have been contravened?
Constituents that attended the match, or who were simply shocked by the appalling scenes on television, have asked me to raise this issue at a European level. Football is a sport enjoyed by millions; negative images and the maltreatment of genuine supporters do serious damage to the efforts of the European Union in promoting sport as an essential part of European culture. Proper planning and coordination, combined with effective but fair policing has demonstrated that many similar sporting events can take place without any such problems.
What steps does the Commission intend to take to enforce European legislation and to avoid any future repetition at similar events?
The implementation of appropriate policing measures for the purpose of preventing hooliganism and violence generally at sporting events or other occasions attended by large numbers of people aims primarily to maintain public order. The Commission thus does not have competence and is therefore not in a position to intervene in the way police forces in the Member States maintain public order on their own territories.
Within the Justice and Home Affairs Council, the police cooperation working group tackles this issue from an operational point of view, with liaison officers and an annual meeting of these contact points. In this context, the Council adopted in 1996 a recommendation on guidelines for preventing and restraining disorder connected with football matches. More recently, in 1997, a joint action with regard to cooperation in public order and safety and a resolution on preventing and restraining football hooligans were adopted by the Council.
The Commission is, of course, in favour of the promotion and implementation of closer international police cooperation. However, the implementation of appropriate measures for preventing and restraining disorders is undertaken by Member States in accordance with their own national laws and Community law. Furthermore, a Council draft recommendation on the responsibility of organizers of sporting events is currently being discussed at a technical level. The Commission is not involved in the application of UEFA regulations concerning stadiums but it does operate with organizations that have a specific role in this area such as the Council of Europe, where a standing committee has been created.
I thank the Commissioner for her answers although they are not answers to the questions I put. She mentioned football hooligans several times. If she were to look at the large number of newspaper cuttings regarding this particular event she would see that many of the people involved - and I have evidence - are not people who can be stereotyped as 'hooligans' . Many of them are barristers, executives, company managers, sales people and people from wholly different walks of life to those alluded to.
The point of my question was, does the Commission feel that the principles of free movement of people have been contravened? We hear of people being held in the football stadium until 3 a.m., by which time no public transport was available and they had to walk home. Many of them had items of clothing taken away which were never returned. I am talking about a broader issue than the one raised in the Commissioner answer. Could she address my specific points?
I would once more remind the honourable Member that the Commission does not have competence and is therefore not in a position to intervene on the way police forces of the Member States maintain public order on their own territories. We must respect that.
I just want to ask Mrs Gradin whether she is aware that a number of Members of this House will warmly welcome her statement? The Commission has got enough serious work to do without having to try to take over the responsibility of national police and national enforcing bodies. Will she, in her answer, perhaps add just one or two sentences, particularly in praise of the football authorities of Member States who sought to coordinate the many complaints of genuine football supporters who were caused a great deal of inconvenience during that particular match and managed to communicate those complaints with great clarity to the Italian football authorities? Perhaps she will agree that the imperative is that the lessons learned from that should not have to be relearned during the World Cup next year.
All of us who are interested in football really hope that the coming events will be handled in a proper way. As I said, the Commission is not involved in how UEFA and the relevant organizations are working with stadiums. We cooperate with organizations that have a specific role in the area. We should all try our best to have good football matches that we can enjoy.
Question No 29 by María Izquierdo Rojo (H-0756/97)
Subject: Vocational training in the Maghreb countries
What measures and initiatives are to be undertaken to assist the development of vocational training schemes in the Maghreb countries? What are the expected results of such action?
Mrs Rojo, as you know, Community policy on technical education and vocational training forms an essential part of Euro-Mediterranean policy as established at the Barcelona Conference, and its general aim is to increase the competitiveness of the industrial and services sectors, and to help the process of economic transition in those countries by creating a much better qualified workforce. This is being achieved by means of a series of efforts designed to restructure the systems of technical education and vocational training, in close collaboration with other aid donors, both bilaterally and multilaterally.
You ask what specific steps we have taken in the association agreements negotiated so far, of which a fundamental part relates to vocational training. Firstly, I must tell you (although I think you already know) that one of the first projects under the Meda scheme, which came into effect in October, is the Manform project being implemented in Tunisia, with a fund of ECU 40 million. In collaboration with the Tunisian Government, we have used a programmatic approach to negotiate a large project - almost ECU 40 million - which is of great importance for that country. One of its objectives is to increase the competitiveness of Tunisian businesses, but above all, focusing on the network of small and medium-sized enterprises, it aims to improve the quality and capacity of the education and training system.
At the moment we are negotiating a similar programme with the Moroccan Government, and a decision will be reached before the end of the year. It has the same overall aim of increasing competitiveness, which of course in the Moroccan case includes the private sector. In the first instance, the contribution which the European Union has offered the Moroccan Government amounts to ECU 38 million. We would like to establish negotiations covering vocational training and government attitude, which also - in the case of Morocco - take account of the demands of the private sector of Moroccan management.
I should also like to mention that in the past, within the framework of our relations with Egypt, we created the socalled Social Fund, as part of the process by which Egypt's economy is being opened up, following that country's negotiations with the Bretton Woods institutions. Of this project, which amounts to approximately ECU 70 million (if my memory is correct) a large part has been devoted specifically to helping the Egyptian Government reform its whole system of vocational training.
In conclusion, I can assure you that we are supporting the reform of the educational system, and particularly of the vocational training system, as regards its links with the manufacturing sector, and its contribution to the private sector, particularly the small and medium-sized enterprises which need it. These enterprises have the potential for good production, because they benefit from a cost differential in their favour, but the big problem faced by small or medium-sized enterprises in the Mediterranean area is precisely a lack of qualified workers. That, then, is the line the Commission is taking, and will continue to take as other countries join in, for vocational training is a key element in the economic adaptation and liberalization of these countries, and the countries themselves are specifically asking us for help in this area.
Thank you, Mr González, for your very full, even exemplary, answer. I would like to thank the Commission for its decisive actions in this area, especially now that it has enabled the European Foundation for Vocational Training to get involved in the Mediterranean countries, as we had requested.
I have been able to see with my own eyes what the European Union is doing in the Maghreb, and I think it is very successful. However, I did notice some aspects where I think we are encountering more difficulties.
With Tunisia, I think the problem lies in managing to integrate vocational training with industry. Another problem is making sure that education is adapted to the reform. Also problematic, though less so in Tunisia than in other countries, is the use of positive measures to promote the involvement of women.
I also wonder whether you will boost these policies particularly in those areas where there is a lot of emigration, such as northern Morocco? Will you reform human resources training? Will you take account of the special characteristics of the Maghreb countries, so that you do not just copy what has been done with Tacis and Phare? This last point is very important.
Thank you very much again, Mr González, Vice-President of the Commission.
Thank you very much, Mrs Izquierdo Rojo, but allow me to say two things.
Firstly, you have exceeded your allotted time by one minute. May I remind you that you are taking up time which is needed for other Members' questions. Therefore, please keep to time.
Secondly, I am a little surprised to hear you addressing your requests to Mr González. I am not sure exactly which Mr González you are referring to, but...Ah! Mr Marín González. I see, thank you very much. It was just that, had it been some other Mr González, I was going to offer to pass on your comments. However, Mr Marín González now has the floor.
Mr President, my second surname is González. I am a second son, Mr President.
You are absolutely right: that is the line we are taking. We do not have any problems negotiating with the World Bank, because in fact we are cooperating very closely with that institution in defining the objectives. However, the countries in question have difficulty understanding the dual system of vocational training (linking education, vocational training and industry) which is normal in Europe and works very well there - you mentioned the experience of CEDEFOP in Berlin. Furthermore, these are countries whose political and democratic development is relatively recent, and it is not easy to get the trade unions, the employers and the authorities to sit down together. I am not going to hide the fact that this difficulty exists, because it obviously has an effect on negotiations for collective bargains and aspects related to internal politics.
You ask if there are programmes specifically for women. The answer is yes, there are. You ask whether we have considered the most deprived regions. Again the answer is yes. In the case of Morocco in particular, one of the options offered to the Moroccan Government involves the development of industrial zones in the north, to consolidate a network of small and medium-sized enterprises, together with vocational training, so that the people who emigrate across the Straits of Gibraltar in such a distressing manner can at least be shown that they do have a future in their own country. However, that will take time.
Thank you very much, Mr Marín González.
Question No 30 by Bernd Posselt (H-0812/97)
Subject: Fundamental freedoms in Cuba
In the light of the Pope's forthcoming visit to Cuba, how do you view the current situation with regard to religious freedom in that country, and what efforts is the Commission making as part of developing economic relations to exert pressure on the Cuban Government to respect fundamental freedoms and human rights?
I have a problem with this question. It refers to fundamental freedoms in Cuba in the light of the Pope's visit, and to religious freedom and the role of the Catholic Church. I think it is a question which should be addressed to the Vatican spokesman. There is little sense in the Commission expressing an opinion about something which the Pope is going to do, acting through the Vatican State, which is completely sovereign. Therefore, I do not think the Commission should express any opinion on this matter.
Mr President, privately you can believe what you like, like any of us, but you must not mock us! You are the representative of the Commission, and what matters is that we should respect human rights in relations with third states. That is not a job for the Pope, it is a job for the European Union, to put its external relationships, its development relationships to the service of human rights. Religious freedom is an elementary human right, which you must press for! What you have said seems to me to be simply mockery of the people who have died or been imprisoned in Cuba for their beliefs!
Mr Posselt, it is my responsibility as President to request - indeed, demand - that all Members of this House to show the greatest respect for the members of the Commission who attend here to answer their questions. At no point did I notice anything offensive in the attitude of the Vice-President of the Commission, and I want to put that on record.
In any case, Mr Marín now has the floor to respond to Mr Posselt's question - if he wishes to do so.
Thank you for your comments, Mr President. Mr Posselt, I have neither insulted nor shown a lack of respect to any Catholic or any Christian in this hemicycle. Absolutely not! Your remarks seem to me to be deliberate and demagogic, and I do not accept them at all. On the contrary, I have replied in an institutional capacity, because the European Commission has no reason to pass judgement on the aims of the Pope's visit, as your question asks.
To make my point absolutely clear, let me tell you that I have been personally invited to the Vatican to give my opinion on this visit, but in an individual capacity, as a private person. I am always very respectful in this sort of situation, so please do not use such an offensive tone.
The negotiations which the Vatican State is initiating with the Cuban Government (about religious freedom, the Church's presence, the opening of new churches, and new priests) are strictly a matter for bilateral discussions between those two parties.
Furthermore, I think you should allow the Vatican authorities to carry out their work in peace. I think they are doing very well. That is all I can say to you. But I will not allow anybody to say to me in public that I was lacking in my respect to Catholics. I do not accept that at all.
Mr Commissioner, this is indeed a very delicate matter, in which I think we have to choose our words very carefully. I think there has been a misunderstanding here, Mr Commissioner. I think Mr Posselt is talking about defending human rights, and as far as human rights are concerned, there are certain attitudes in Cuba which do not respect them adequately.
My supplementary question is this: I recently received a directive about respect for human rights under the legal basis of article 130w, that is, development aid. Mr Marín, with all due respect and in an attempt to regain our sense of proportion - because I realize that we have to be extremely careful with this, and what you said is entirely reasonable - I would like to stick up for this view. Where Cuba is concerned, the Commission should also take account of the criteria expressed in the proposal I have mentioned, and should act accordingly.
Mrs Palacio, thank you very much for your balanced view, but there has been no misunderstanding. We both heard the Spanish interpreter, and I was accused of a lack of respect towards the Catholic Church. That is unfounded. I have tried to be very careful. I have a very good relationship with the Catholic Church and the Pope's diplomatic representative. However, negotiations of this type have to be conducted, as you say, with restraint and intelligence, and the Vatican authorities have to be allowed to negotiate. Let them negotiate: I can assure you they are excellent and extremely clever negotiators. That is all I can tell you, except to say that I am in contact with them.
Secondly, you asked me a general question, Mrs Palacio, but I have a completely clear conscience. Indeed, I was the Commissioner who decided to break off the Cooperation Agreement negotiations, because I judged that the circumstances at that particular moment did not correspond with the mandate issued by the European Council. How can this House ask me whether or not I am aware of problems of civil liberties? Of course I am aware of them. However, there are ways of approaching this type of negotiation. As a layman and an agnostic - which I do not deny - it seems perfectly reasonable to me that religious freedom in Cuba, as in any other country, should be included in a set of negotiations if indeed the Cuban Government wants the Pope to visit Havana next year. To me it seems common sense that they should negotiate, and we are in favour of it being done in this way, but your question was intended in a wider sense.
Therefore, let us allow the Vatican to negotiate with the Cuban Government, in order to resolve certain problems relating to the Catholic Church. Do not forget, Mrs Palacio, that Catholicism is not the only religion in Cuba; there are others, with other types of problems, making this a much more far-reaching debate. So, now that we have made contact again with the Cuban Government; now that we have made use of the new approaches they are making to a Member State - you know very well that things are improving; now that the Cuban Government has contacted us again and it seems that a point of reference is being established for the future, which the Pope's journey itself will open up: please allow us to see if we can guide this matter in a new direction. Let us see if we can reinitiate something we would like to see: far-reaching negotiations, adapted to the Cuban situation, which will allow us to persuade that country to enter into a privileged relationship with Europe.
However, I repeat: this sort of thing has to be done very carefully and cautiously.
Since the time allocated to questions to Mr Marín has now expired, Questions Nos 31 and 32 will be answered in writing.
Mr President, the Commission has already dealt twice with the subject matter which is again presented in the question. First, I have written a letter on this question to the Spanish government, and I have already commented on it once in the debate on the Green Paper on numbering here in Parliament. I will willingly repeat it.
However, I must first correct the assumption in the question. The reference to the code number for Gibraltar in the Appendix to the Green Paper about a numbering plan is not in the 'Countries' column, but in an untitled column, containing explanations of the actual use of certain code numbers, including quite different code numbers such as short codes for European services, telephone information, etc.
Also, the code numbers which have a geographical meaning are not country codes but regional codes. The fact that the regional code for Gibraltar - which was not defined by us, but by the ITU - happens to be between those of Germany and Luxembourg has no political significance at all, but is the result of the numerical sequence of the table. It was therefore decisively important to include a reference to code number 350, which is currently used for Gibraltar. That is, as I said during the debate, the table only gives an overview of technical data, based on facts. Nothing else! It does not take a political position. I said in the debate that if we were to change these facts now, by taking the code number out of the table or something similar, we would be making a political declaration, which the Commission never intended. Obviously, we would not get involved in this political question in favour of either side. That was not the intention of the table, and I hope that is now finally clear. We take the greatest possible care to be politically neutral in this question.
Commissioner, you mention a reply that was given to the Spanish Government, which does not concern us in this House. Also, you say that the column in question is empty, with no entries. Nevertheless, I can read that it says "country's dialling code' . You could have put "territorial dialling code' or "dialling codes for Member States and territories whose foreign relations are dependent on a Member State' , or anything you like. But "country' means country, whether the word is used in a political document or an annex to a political document, which is what this is. Therefore, I would ask you, Mr Bangemann, to please reconsider the situation, because there is a resolution from this Parliament requesting you to do so.
Mr President, the question has just been repeated again. I have already said: If you look at the column on the far left, there is country code today, and then indeed comes 350. In the column on the right, where the proposals are, it says quite clearly: regional code. For this reason, we refrained from changing it, because that would have been a political declaration. But I would like to ask you to take account of what I have said. It is the same as what is in the letter. Fine, the letter does not concern you, but it may interest you that we also said clearly in this letter to the Spanish government that this is not a political statement. It does not mean that we recognize Gibraltar as an independent country.
The fact that the number was assigned to Gibraltar has nothing to do with us, but is a decision of the ITU. I have already said in the debate that we do not associate any political motivation with it, and I say once again as the answer to your question: We do not take any position in this way to one or the other claim of one of the two countries which cannot agree about this question. I think that must be enough!
Question No 34 by Robin Teverson (H-0779/97)
Subject: The Millennium 'Bug'
Every owner of a computer is being faced with the potential collapse of his/her computer after the year 2000 simply because of the short-sightedness of the computer industry who have failed to program their products with the information necessary to function after the start of the new Millennium.
What action is the Commission undertaking to deal with the potential catastrophic repercussions of this 'Millennium Bug', as it is now known, not only throughout the European Union but also within the Commission itself?
Mr President, this really is a problem, and Mr Teverson is quite right to refer to it again. We have discussed this question intensively for the last two and a half to three years, prompted by the then British Minister for Telecommunications. First we marked out the extent of the problem in a group of experts. We then informed the Member States, and above all we informed those concerned in several conferences, and by now everyone is clear about what the problem means.
One can spend a long time thinking about where the roots of the problem are. It may be to do with the shortsightedness of some people at that time. It may also be, and I presume that this is the more likely explanation, that with the available memory which existed then it seemed too costly to many people, because the year 2000 was still relatively far away. So they saved costs. But now money has to be spent to make the necessary adjustments. That is not cheap. Whether a cost saving results if the two are compared to each other will surely depend on how long the old systems have been used.
So we have done everything necessary at the right time. There is now software to make some of the necessary corrections, and therefore the users and suppliers of software themselves will know best how to solve the problem, and we know that this is now happening. So we have again and again made people aware of this year 2000 problem. We have set up working parties, etc. Now we can do no more than we have already, and I think that now those who are affected must themselves do what they previously neglected. Obviously it is easy to say that it would have been better if they had all looked forward to the year 2000, but it is sometimes the case that foresight about such things is not very great.
Thank you for that reply. Very briefly I would like to come back to you on three things: firstly is the Commission itself happy and confident that its own systems will survive through from 31 December 1999 to 1 January 2000? Will the Commission's own systems actually function properly? I would be interested to know, given all the research and the work that has taken place in the committee of experts, how well prepared you now think that business in Europe, in the European Union, actually is. Are you confident that commerce will not grind to a halt on 1 January 2000?
Lastly I am concerned at reports that in the computer business itself systems are still being sold that do not sufficiently take account of the millennium bug. Is this also the Commission's understanding, and what steps is it taking in the single market to make sure that stops?
Mr President, I can really only answer the first part of the question with hope. I do not know 100 % how things will turn out, but I think that the responsible people have thought about it just as we have. Perhaps it is easier for us, and that is, if you like, an advantage of neglect. Everything has two sides. In the past, we neglected to make 100 % use of the possibilities of electronic data processing - we are now trying to change that - and to that extent we are not now in this fix, because we certainly have available data material which can be brought past the year 2000 in other ways.
That is only a provisional answer. If the MEP is interested, we will willingly tell him what we ourselves in the Commission have done to solve this problem. As far as others are concerned, they have been made aware of it. We have also set up certain research programmes to help to find solutions. The solutions are there now. There are two problems. For one thing, they are expensive. The software producers expect to be well paid for what they are offering. For another thing, even if software is used, in some cases experts still have to be involved, and there are not many experts, so that there are bottlenecks, and I must say that it is possible that some companies will not sort out the problem, despite our efforts and their efforts. Then there is a third group, to which you refer in your second question. Indeed there are companies, even today, which think it will be all right: it does not affect us, we will get round it somehow. And that means that there are still companies which have not discovered the problem, and that is alarming.
Question No 35 by Marianne Eriksson (H-0783/97)
Subject: Tunnel through the Halland Ridge in Sweden
Large amounts of acrylamide were released during the construction of a rail tunnel under the Halland Ridge in Sweden, and have polluted the groundwater for years to come. During the construction work several workers using Rhoca-Gil sealing compound suffered damage to the nervous system and are at increased risk of cancer. Farmers in the region are unable to sell their produce because of the discharge of acrylamide into the ground water. At present only those who can prove the presence of acrylamide in their ground water receive compensation, although all farmers on the Bjäre Peninsula are having great trouble in disposing of their produce.
The French chemicals firm Rhône-Poulenc, manufacturers of Rhoca-Gil sealing compound, stated before the accident that the acrylamide content of the ceiling compound was 1.5 %; it has since proved to be much higher.
What action does the Commission take against large European undertakings involved in breaches of environmental legislation?
Will the Commission investigate Rhône-Poulenc's sales methods?
Will the Commission investigate the use of Rhoca-Gil sealing compound?
Mr President, I have a very long answer, and I am wondering if I can shorten it in the interests of the other questioners.
In principle, the answer is as follows. First, we have all the necessary directives to understand this dangerous substance, which incidentally is classified as poisonous, level 2 carcinogenic and level 2 mutagenic. This means that it is not a substance which can be handled carelessly. That is legally controlled. That is the first point, and therefore the whole legal regulations are quoted here.
The second point is this. In the first place, it is the task of national authorities to ensure that substances which in our directives are classified as poisonous and dangerous are either kept out of use altogether, or, if they are used, the appropriate regulations for use are observed, so that no environmental danger occurs. We are waiting for what the Swedish government will tell us. We can then decide whether we need to make our own decision. At the moment, therefore, we see no reason to intervene, but when the Swedish government reports to us what violations have occurred and how it has been handled, we will check whether there is an additional need to act.
That is the short form of a long answer, Mr President. I can read it out, or I can give the answer to the MEP. It is six pages long, so we would lose a lot of time if I read it out.
I would like to thank Commissioner Bangemann for his reply. I look forward to receiving these six pages, since, just as the Commissioner says, it concerns a very dangerous substance.
I still do not really think that I have had an answer to the questions I put. I now wonder, among other things, whether the Commission intends to investigate the use of the substance throughout the EU's Member States. It has been used for just over 20 years, not only in tunnel construction, but also at airports and in mines, and so on. Are we totally unprepared? After all, the substance is forbidden in Japan and its use is restricted in the USA. Surely, this is not the way the EU is going to compete in the world market?
Mr President, as I have already said, we shall check that when we have the report of the Swedish government. At the moment we are also investigating this substance within our regular risk assessments, whether it should be classified at a different level or possibly use of it must be completely forbidden. That is a possible result of our current investigations.
Since the time allocated to questions to Mr Bangemann has now expired, Question No 36 will be dealt with in writing.
Mr President, Mrs Kjer Hansen, the questions concerns one of the grants which was approved for the 1993 PACTE programme. The programme is financed in the form of a global grant to the European Committee of the Regions, which was commissioned to monitor the programme administration. On the basis of the reports which were submitted to it, at the start of 1997 the Commission paid the Community resources which had been approved for it since 1993, in full. The administration office of the Committee of the Regions subjects each project to a check after the event. In some cases, claimable expenditure which differed from the amount which the project manager stated in his final report was identified.
Before the last tranche was paid out, the Committee of the Regions required the project managers to send it vouchers for all expenditure. It informed the Commission that most project managers met this requirement, and the remaining amount was paid to them. If the project managers could not submit the required vouchers within the set period, the conclusion of the projects which were then still open was based exclusively on the expenditure which was classified as claimable.
I would like to thank the Commissioner for his reply. I am glad that these payments have now been sorted out. I feel it is annoying that there have been problems with the administration of the PACTE programme, because if people do not get the resources which they are due, this puts the EU in a bad light. I would therefore like to ask the Commissioner a supplementary question, as to whether he can promise a deadline by when we can get the refunds we have been promised, so we do not find things dragging on for years again before those involved in the project can get the resources which the Commission promised. Can the Commissioner set a fixed time limit for the payments?
Yes, Mrs Kjer Hansen, indeed the execution of the PACTE programme was afflicted with many problems, and one cannot be at all satisfied with how it has gone, especially because, as you know, even during the process, because of the justified criticisms which the Court of Auditors and others made of the execution, the conditions for claimability had to be tightened. I think that in future this must never happen again. Directorate General XVI is therefore thinking very hard, first about how this cooperation can be further promoted, but on the other hand how such things can be avoided in future. I can only promise you that we have learned from the problems of the past.
I welcome that answer. I should like to ask the Commissioner to say a little more about the PACTE programme. I know in the next few weeks she will be coming to a decision about the future of the PACTE programme. I know she will not announce that today. I understand that she has concerns about some of the deficiencies in management of the programme. Will she accept today that some of the criticisms levelled at the PACTE programme are because some of her officials do not like the large number of small projects the PACTE entails: they prefer the bigger figures in the article 10 programme? Will she accept that there is some merit in the principle of having a programme run by associations of local authorities themselves, which have good contacts, rather than by private consultants? While we are trying to achieve concentration, will she accept that in this very fractional, peripheral part of the structural funds there is some merit in keeping a programme which provides very small amounts of money to large numbers of authorities that otherwise just would not get involved?
Mr Howitt, I can very well share the principle, and I also know that the effect of these programmes was partly very positive, particularly in local communities. But I also know that if we are unable to administer such programmes properly, afterwards the frustration is greater than the success. It is not a matter of whether some officials perhaps are not so keen on seeing these programmes, but simply of what the Commission is able to do. I believe that we must also have some ideas, not only with the PACTE programme, but also with all the article 10 actions, about how we ensure the mobilizing effect of such small projects, but at the same time find administrative forms which do not overstretch us. There is no point in bravely starting such things and failing in the end because we are unable to ensure the appropriate management. We therefore check all these things. As you know, that has nothing to do with the fact that because of the inter-institutional negotiations we are forced to set up programmes where we have budget lines without a legal basis, and therefore we have to investigate again how we can include such programmes in the pilot projects. I ask you please to understand that the Commission does not now simply make promises, but is really trying to find a system which can ensure responsible execution of such projects, at all levels, the Commission level and the level of the authorities which are carrying them out.
Question No 38 by Luis Marinho (H-0772/97)
Subject: Statements by President Santer
During his recent visit to Portugal President Santer stated that 'between the Year 2000 and 2006 Portugal would receive even more structural aid than between 1994 and 1999'. Could the Commission indicate the basis for this very important statement by the President?
Mr Marinho, President Santer's statements are based on the document Agenda 2000, which was submitted in July. He referred in what he said to the increase in total resources for objective 1, resulting from the retention of the Commission proposal on the weighting, until now, of objective 1, that is two thirds of total resources. Apart from the Lisbon region, which considerably exceeds the threshold value of 75 % of gross domestic product per head, the level of regional prosperity of the Portuguese regions is appreciably below this threshold, so that they continue to be eligible for support within objective 1.
Regions which lose their eligibility for support, which will probably include Lisbon, will receive a generous 'phasing out' . Finally, the proposal to retain the cohesion fund in its present form does not raise a question about Portugal's further eligibility for support within this fund, so that in future Portugal will have available considerable resources from the Structural Fund and the cohesion fund.
Mr President, I had intended to put a question to the Commissioner asking whether she knew if the cohesion fund was included in the Commission's accounts. The cohesion fund is not affected by the inclusion of a given country which benefits from it in the front line of economic and monetary union. I was very pleased with her reply, because even before I asked the question the Commissioner gave me her assurance here that the countries in the front line of European monetary union, which will therefore be adopting the euro, will not be at a disadvantage in terms of the cohesion fund and that the fund will be maintained. It was a splendid reply and very positive from the Portuguese point of view.
Mr President, Agenda 2000 makes a distinction, so to speak, between the continuation of structural policy for the 15 Member States, and pre-entry and structural support for new Members States after entry. What I said, and what Agenda 2000 also ensures in this sense, is that support for objective 1 regions will not be reduced because of the entry of new members, but that the proposal is still two thirds of resources which are increasing in total. Also, the cohesion fund will continue to be open for Member States which do not exceed 90 % of gross national product. The half-time check refers to this 90 % and not to future members which enter in the period from 2000 to 2006.
Does the Commissioner agree that in looking at which regions will qualify under the 75 % rule for objective 1 funding after 1999, it would be inappropriate to apply this rule in a rigid, statistical way given that some regions will fall just above or just below the 75 % according to some, frankly, not very reliable statistics. In the case of regions on the borderline, ought not consideration also be given to factors such as whether they came into objective 1 status during the last review - in other words whether they are regions that have only just gained objective 1 status and only just got the infrastructure and the procedures into place to benefit from it? Just as they are beginning to benefit from it and obtain results, it would make no sense whatsoever to cut them off, and that aspect merits consideration.
Mr Corbett, I must point out to you that your question goes beyond the scope of Mr Marinho's. The question being considered refers to Portugal, and you have strayed a long way from the point which was being made. I do not know whether Mrs Wulf-Mathies wishes to answer your question, but in any case, you should restrict yourself to the subject covered by the question.
The floor is yours, Mrs Wulf-Mathies, if you would like to reply.
Mr President, I think I can do that quite briefly, because afterwards I shall go into the question again specially. But the basis for calculating the eligibility for support of the regions is the last three years for which regional data is available. Our problem is that we must make fixed rules, and however much I understand every individual with his imaginative arguments, I think we would all be in an awful mess if we did not keep to preset criteria. As far as I can see, the 75 % criterion is mostly undisputed throughout the Community.
Question No 39 by Hugh McMahon (H-0777/97)
Subject: Agenda 2000
In its reflections on new objective 2, Agenda 2000 states that 'a limited number of significant areas should be identified in order to facilitate an integrated strategy for economic development'. What is the Commission's view on how these 'significant areas' should be identified, will NUTS 1 or NUTS 2 classification be used for this purpose and will the final decision be left to each Member State to decide?
Mr President, Mr McMahon, in Agenda 2000 the Commission proposed that simple, transparent and specific Community support criteria for the various types of area which fall under the new objective 2 should be set up. These criteria should take account of the regional priorities of the Member States. The affected areas should therefore be defined in the context of the partnership between the Commission and the authorities of the individual states, and the aid should be concentrated on the most disadvantaged areas.
However, implementation of an integrated strategy for regional development, in which actions to extend the infrastructure, human resources and the economy are meshed, requires a certain size. Experience with objectives 2 and 5b shows that NUTS 3 regions or areas which have a coherent local economy and can be delimited administratively are most suitable as a spacial concept. However, the Commission strives for a certain flexibility, which allows us to take account of national and regional criteria.
I thank the Commissioner for her answer. Who will make the decision on the criteria? Will it be a joint decision? Will it be a Commission decision? Will the Member States make the decision?
Secondly, what level will it be based on? Will it be NUTS 1, NUTS 2, or NUTS 3? It is important that we receive some indication of the level the Commission is thinking of. When is the decision likely to be made?
Mr President, I indicated in my answer that I assume that the NUTS 3 regions, i.e. the NUTS 3 level, is in principle the suitable level. Who decides? First, in the new Structural Fund orders, the criteria for eligibility for support are defined, and thus European criteria, which obviously require the consent of the Member States, are specified by the Commission. The national criteria, which we shall take into account additionally, will be proposed by the Member States, and the Commission will investigate in partnership how far these correspond to the objectives and effects which are aimed for.
Third question: when? The Commission proposes to submit the new Structural Fund orders next year around Easter, and all further decisions then depend on the decisions of the Council, not just about the financial prospects, but also about the Structural Fund order. Here the Commission is not the sole mistress of the procedure.
Mr President, I should like to thank the Commissioner for her answer, and ask her to say something, if possible, about the criteria for choosing these significant areas for objective 2 - the industrial zones mentioned in Agenda 2000. I should like to know whether the Commissioner thinks any of the following are going to be among the selection criteria for these significant areas for objective 2: high unemployment; the relative contribution of industry to the economic structure of these areas; the proportion of jobs which have been lost in the older industrial sectors; and additional problems such as social exclusion. Finally, insofar as these structural problems can be worse in transborder areas, could this be an additional selection criterion for areas for objective 2?
I will willingly do that, Mr President. We are currently working out the criteria. I can therefore not give a final answer. But it is correct that all the criteria which you have listed must certainly be taken into account, e.g. for industrial areas, dependency on a particular branch of industry and associated exceptionally high unemployment, for city areas, the extent of social exclusion, for instance, and for rural areas, not just dependency on agriculture, but also the danger of emigration associated with the decline of agriculture.
We shall therefore develop criteria for eligibility for support which are based on the origin of the problems - industrial regions, rural regions, parts of cities. But we want the actions to be taken to be based on a programme and an integrated development concept, because it is important now not to be always looking at the past, but to develop prospects for the future.
We shall make proposals about this in the structural fund orders, and I am certain that we can discuss the individual criteria then.
Thank you very much, Mrs Wulf-Mathies, for joining us here today.
Since the time allocated to questions to the Commission has now expired, Questions Nos 40 to 79 will be dealt with in writing.
That concludes Question Time.
Mr Howitt wishes to speak on a point of order.
I congratulate you, Mr President, on preserving the integrity of Question Time by sticking to the time and even overrunning; I fully support your decision. Could you comment briefly on the implications for the agenda this evening. At the moment there is a debate scheduled between midnight and 12.30 a.m. By overrunning that could be even later. Can you give some guidance to members on the implications for tonight's session. Will the agenda be finished or will some reports be postponed?
Parliament's administrative staff inform me that they expect us to be able to complete all of the scheduled programme tonight, and finish by 12.30 a.m. That is the information I have been given. Of course, it will also depend somewhat on the discipline of those Members who speak, and the extent to which they respect their allocated speaking time, which occasionally leaves something to be desired.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
Part-time work - Employment (continuation)
The next item is the continuation of the joint debate on the following reports:
(A4-0352/97) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the Commissionproposal for a Council Directive concerning the framework agreement on part-time work concluded by UNICE, CEEP and the ETUC (COM(97)0392 - C4-0551/97); -(A4-0353/97) by Mr Hernández Mollar, on behalf of the Committee on Employment and Social Affairs, on the Commission's report "Employment in Europe - 1997' .
Mr President, I would just like to make an addendum so that the Minutes of the proceedings are correct. A Swedish member claimed earlier that I was not here during his previous speech. I was here, and I heard his attack on me. However, there is no point in replying to it now since he is not here himself now.
Thank you, Mrs Carlsson. But how could he have overlooked you?
Mr President, I congratulate the two rapporteurs - and not just as a formality, because they really have done the best that could possibly be done on this theme. Whether the Commissioner will be able to use these arguments, or the Commission's own, to convince the fifteen young people who have been invited to attend the second day of the Luxembourg summit is another matter.
We will probably have to get used to accepting - at least in this Parliament, Mr President - that in matters of employment we have lacked a theoretical standard for a long time. We have learnt some lessons from benchmarking, that is, from the comparison of European industry with industry in the United States and Japan, who have been gradually depriving us of our market shares in the industrialized countries, and have been doing rather better than us in creating jobs. However, the lessons we have learned have not of course been enough to solve the problem.
From that experience - not from a theoretical standard - we know that the services which affect companies' competitiveness are more expensive here than on the other side of the Atlantic, and that we have to progress - to continue to progress - towards liberalization.
We know that our infrastructure is weaker, but we also know that the European Union can never find enough funds to tackle the infrastructure we need to create jobs.
We also know that we have to make the labour market more flexible.
Furthermore, we know that we spend less on research and development here than is spent in the United States, and that the involvement of private enterprise in this area is less. Also, the methods we have chosen, of direct assistance, do not work as well as earnings-related fiscal advantages.
I repeat that taxation on labour has gone up enormously, while taxation on capital has been reduced.
The solutions being suggested here do not fit this diagnosis. It is clear that a tax on energy will not resolve the problem. It is obvious that to reduce social security contributions - and that is the specific idea, Mr President - we have to start thinking whether the VAT we have, which is deducted immediately from capital goods, is appropriate in this employment situation. It was when it was brought into effect. We will probably have to start thinking about a form of VAT in which the tax on capital goods is not deducted immediately, in order to make capital relatively more expensive than labour, and to favour the replacement of capital-intensive methods by labour-intensive methods.
Mr President, I too would like to congratulate the two rapporteurs on the excellent work carried out and speak in particularly about Mr Jöns' report on the agreement on part-time work within the social protocol. For some time now, a magic word has appeared in all the documents: flexibility. The Council uses it a lot, the Commission uses it in its guidelines, the social partners also use it, and the European Parliament considers it to be one of the means of dealing with the problem of employment in its resolutions.
To really be effective, flexibility has to be of interest and convenient for everyone: workers and employers. It has to favour a solution to the problems; that is, it has to be able to increase employment, favour a reconciliation between work and family commitments for men and women, it should not discriminate with regard to working conditions, pay, social security and welfare, it should not penalize professional careers. From this point of view, the Council's position is highly contradictory - on the one hand, in fact, it calls for flexibility as an efficient means but, on the other, it is not prepared to sign commitments or to define rules governing flexibility and the way it should be applied.
The Commission's first documents dealing with the regulation of atypical employment go back to the '80s. Today, at the end of 1997, we are dealing with a partial problem on the regulation of atypical employment, part-time work, within an agreement drawn up between the social parties which we certainly welcome, because we believe that social dialogue should be developed, but we consider it very partial. We approve of Mrs Jöns' report and believe her words to be enlightening; we approve it because the agreement is actually harmless, but we realize that it does not take significant steps forward. The employers are even more contradictory; I think that they have been the fundamental reason for the agreement being very timid in dealing with the problem; often in fact, as in my country, employers understand flexibility in one way only, as the freedom to do what you want in the company, without taking any rights into account.
This agreement is therefore partial because it only deals with part of the problems; together with Mrs Jöns, we ask the Commission to finally take up its position, propose a directive on atypical employment and lay down regulations on all its aspects, because otherwise flexibility will remain an empty or even more dangerous word.
Mr President, there is an unfortunate tradition in the European Community that, when dealing with problems relating largely to women, a great deal of patience is required, for it will be at least several decades before you manage to get a legislative text adopted. This has been the case concerning the implementation of article 119 on equal pay, equal social security, adjustment of the burden of proof and so on. And too often, the mountain gives birth to a mouse.
This is once again effectively the case with part-time work. In order to eliminate the discrimination which part-time workers face, the great majority of them - more than 80 % - women, the Commission made a good proposal for a directive regarding voluntary part-time work nearly twenty years ago. It was, furthermore, on this basis, that a few years ago in my country, the Grand Duchy of Luxembourg, a law was established, after having decided to wait no longer for a European Directive as we were fighting a losing battle.
We are now confronted with a framework agreement concluded by some of the social partners - SMEs are not represented - on part-time work, an agreement that I would qualify as "watered down' in comparison with the initial proposal for a directive and even in comparison with the amended version of 1983.
First of all, it is missing an important word in the title: voluntary. For what needs to be sorted out at European level is "voluntary' part-time work. This work is not atypical, far from it. It will furthermore become less and less so, and the logical and non-discriminatory solution would be to simply apply to part-time workers the same conditions of salary, work, promotion and social security as applied to full-time workers, it of course being understood that they would be paid and covered in proportion to the hours worked. But this logical, non-discriminatory principle, which could be easily implemented, does not seem to be easily understood by everybody.
I understand that with regard to social security, for example, pensions, you need to have worked a certain length of time to be able to benefit from the right to a guaranteed minimum pension. I understand that with regard to health insurance it could seem unfair to work, for example, one hour per week and be insured by paying derisory contributions, when the illness or the operation costs the sickness fund as much as for a full-time worker.
We know there are these problems and I hope, Mr President, Mr Commissioner, ...
(The President interrupted the speaker) I wanted to say that we intended to ask for the withdrawal of the proposal. But I will vote for it, whilst hoping all the same that it will bring an end to discrimination.
Mr President, I would like to begin by saying to the Commissioner how pleased I am to see him at this late hour. One thing should be said: much is being said about flexibility here, but the Parliament gave another demonstration just now of how inflexibly we venture to manage our own Regulations. Anyhow, I would still like to congratulate Mr Hernández Molar on his report, especially as I believe, ladies and gentlemen, that it adds something to what Mr van Velzen raised in his report. This report contains a number of points of special interest which look like they might quietly disappear from the table of the summit in Luxembourg. I would like to cite three points. Firstly, and especially the importance which is attached in this report to income policy and social protection, within the scope of employment policy as well. As a matter of fact, Mr Commissioner, that was one of the most important themes at the employment week last week. I received a study recently, which I recommend my colleagues to read, which demonstrates with crystal clarity that classic OECD recipes are completely irrelevant to the European Union countries. A larger wage range, more wage flexibility, less generous benefits make very little difference to employment levels, Mrs Carlsson, and certainly make no difference to unemployment. Such a policy does, however, lead to the erosion of low wages, and most certainly to an undermining of the standard of living of the people. And that is therefore not a choice that the Luxembourg summit should make. It is neither social protection n or employment. They have to find ways to combine both. Local employment, community service, fine. We support these, but with respect for decent wage conditions, and not in the shape of compulsory workfare.
Mr Pronk, we as socialists support the promotion of part-time work and career breaks, if possible, for men and women, but only with good social security cover, so that people are not pushed into precarious circumstances.
Mr President, a second point I wanted to cite, is that this report brings up another buried topic, namely the reduction of working hours. I am delighted with that. We, as the European Parliament, Mr President, asked the Commission as far back as in 1996 to produce a study, a comparative study into good examples of how the working week can be reduced; into how the reduction of social security contributions can give a new impulse to shorter working hours. Sadly, I have not been able to find a trace of this in the Commission's new report - an employment agenda for the year 2000. I know that this issue is perceived very differently in the different European Union countries, and I also understand only too well that the employment organization UNICE is none too keen on this topic. But all the more reason, Mr President, for the European Union to put the debate on shorter working hours on the agenda once more. I know that not all of these topics will be discussed, or else they will be discussed insufficiently, at the Luxembourg summit, but I hope that the ministers will at least make a start with these important debates.
Mr President, let me thank Mrs Jöns for her report. I agree fully with her assessment, and indeed with the original version of the document, and for this reason I wish to make a number of general comments on the subject of social dialogue. Of course the latter has a valuable contribution to make. However, the achievements of the social partners in Europe, whether in respect of career breaks or part-time work, are sadly minimalist in the truest sense of the word. We cannot be satisfied with this. For this reason, Mr Commissioner, I do not share the euphoria which has so far surrounded the results of social dialogue. We have but one foot in the door, and we will have to push much harder if we are to achieve anything. I hope that we can count on your support here, though I personally am not convinced that your support will prove strong enough.
If we are to be presented for a third time with an agreement of such minimal value, then I believe, with some regret, that we must reject it. I also wish to express my thanks to Mr Hernández Mollar. His contribution to the employment summit has been significant and I would like to give it my wholehearted support. However, I fear, Mr Hernández Mollar, that like the social partners in Luxembourg, the Council will adopt the minimalist approach and the peoples of Europe will ultimately blame us for this, since we in the front line may well have aroused more expectations than the Council is prepared to fulfil. I only hope that my prophesies in this respect do not come true.
I would like to thank all those who have contributed and all those who have come back for the end of the debate. There are two distinct topics here and I would like to address the two reports separately.
Firstly, the 1997 Employment in Europe report is part of the package on employment adopted by the Commission on 1 October along with the joint report and the Commission's proposal for employment guidelines. Honourable Members will recall that we had an excellent debate on the guidelines at the last session here when we discussed the van Velzen report. Indeed Mrs Van Lancker contributed eloquently on that occasion as well. On the subject you are talking about now I would just like to say to you that this matter is covered in the Green Paper on work organization and the deadline for submissions is 30 November. It is an on-going debate and certainly we are going to hear more about it.
The Employment in Europe report is the Commission's analysis of the employment situation and its presentation of the policy messages which come out of that analysis. Similarly the report by Mr Hernández Mollar puts forward Parliament's view on all of these matters. I am very reassured by the degree of convergence between the two views.
We all agree on the importance of the overall economic situation. Achieving and maintaining a substantial rate of growth is a fundamental element in our ability to meet the objectives that are set out in our guidelines. This was very much highlighted by several of the speakers. We also agree that tax and benefit systems should be employment-friendly, providing the necessary incentives for employment while still providing the income support which is the hallmark of the European social model.
Among the many interesting points put forward in Mr Hernández Mollar's report I detected two areas on which I think he is trying to place somewhat more emphasis. I would like just to pick up on these points because I believe that this emphasis is shared by the Commission as well.
The first is that there is the need to address the skills gap and the strategy for education and training that is required to fill and plug that skills gap. In the draft guidelines submitted to the European Council the Commission has identified three areas of attack that we need to improve: the basic education of young people setting out on their working life, because that lays the foundation for the adaptable and employable workforce of the future. We need to provide a system of life-long learning to enable people to upgrade their skills throughout their working life. We need to address the problem of the skills of the unemployed to help to get them back into a position where they are able to compete once again on the labour market. Parliament and the Commission are in complete accord. We hope that the Member States will take this on board.
The other issue is the problem of the gender gap, which has been highlighted as well. We need to help women to participate in the labour market. Despite the growth in jobs for women over the past ten years - and there have been many new jobs - we still have a major gap in the employment rates of men and women and a somewhat lesser one in the unemployment rates. Promoting better reconciliation between home and work is but the first step in dealing with this problem. You will be very interested to know that the joint meeting that took place yesterday evening of the Ecofin ministers and the employment ministers was a very good one. My impression, after spending the whole day listening, is that there is a lot of common ground there. We eased out a lot of the misunderstandings as well. The joint meeting had a very high level of representation. In fact it is the highest level of representation that I have seen in my four-and-a-half years here. So this says something for the possibilities for a very successful job summit. Our guidelines - the ones we discussed just recently - and the joint report have provided the main basis for the discussion as far as the preparation for this summit is concerned.
It is my estimation now that there was overwhelming agreement at the jumbo Council meeting for the procedure to be followed: that is, on the action plans of the Member States, the joint surveillance, the recommendations if warranted, and, on the substance, the four pillars that I outlined here on the last occasion are agreed by all. Also agreed is the need for both quantified and qualitative targets. The European Union targets on the long-term unemployed - we have all spoken about youth and employment - and also on the question of training; training is not quite as settled yet. There is going to be some other representation on the text. My opinion is that the whole thing now has reached a watershed as a result of Amsterdam. That is what is different. I would think that we are set fair just now for a major breakthrough in the progress and development of the European employment strategy. Everything is in place for this to be a success. That is my estimation of what went on yesterday. I hope it will convert. If it does I will be coming back here to say very strong, favourable things in regard to what you recommended and the Commission put forward to make all that a success.
Regarding Mrs Jöns' report, the importance of the new forms of flexible working, especially part-time work, has increased very substantially over the years and the trend continues on national employment markets. In June 1996, UNICE, CEEP and ETUC expressed their common wish, as you know, to enter into negotiations on the parttime aspects of this issue. After a very long and detailed negotiation these three organizations agreed on 6 June 1997 the framework agreement on part-time working. On the same occasion they requested the agreement to be implemented through a Council instrument. We all know that. The Commission is bringing forward this proposal to the Council pursuant to article 4(2) of the agreement on social policy. To our mutual regret this article does not provide for involvement of the European Parliament. However, the Commission has kept its promise to Parliament and informed it about the various phases of consultation of the social partners. It has also provided Parliament with the proposal in order to enable it to deliver its opinion. I would like to take the opportunity to thank the rapporteur, Mrs Jöns, for her report and for all the efforts she has made to get a general consensus here. I appreciate it personally. But having said that I would like to underline that I do not share the overall criticism of the social partners agreement contained in the report for this reason: I will not conceal from you that the Commission finds itself in a difficult position vis-à-vis one single amendment which affects the material content of the agreement. In order to respect the autonomy of the social partners under the social protocol procedure, the Commission made it clear in its communication on 14 December 1993 concerning the application of the agreement on social policy that the Council could not amend the social partners agreement. For this reason any amendment which alters the terms of the agreement and, in particular, the terms concerning objective reasons and casual work cannot be accepted. In this context the compromise Amendment No 3 added by Mr Pronk and Mr van Velzen cannot be accepted in so far as it involves a definition of the above-mentioned terms.
The Commission will, however, monitor the implementation of the directive to ensure, in particular, that derogations concerning objective measures and casual work are strictly limited to those notions. The Commission does not favour the inclusion of such a proposal which imposes new obligations under Amendment Nos 1 and 2 on the Member States and the social partners. However, the Commission will monitor the implementation of this directive and will address, therefore, the issues referred to by Amendment Nos 1 and 2.
Concerning the more general question of Parliament's role during this specific procedure, the debates both in the Committee on Employment and Social Affairs and the Committee on Women's Rights have shown that this is one of your major points of concern. In this regard the Commission is currently reflecting on the possibility of the European Parliament playing a somewhat more active role in this process while respecting both the terms of the Treaty and the autonomy of the social partners, as we are bound to do. Part-time work is only one aspect of the broader issue concerning the protection and promotion of other flexible forms of work. In fact the Commission consulted the social partners in a much wider context which included other forms of non-standard employment contracts. This agreement is to be seen, therefore, as a very important first step forward.
In the preamble to the framework agreement the social partners have already expressed their intention to consider the need for similar agreements on other flexible forms of work. In their joint contribution to the employment summit adopted last Thursday, 13 November, the partners state that they are considering the possibility of a new negotiation. So the Commission hopes that the social partners will soon be able to agree to open the relevant negotiations and would welcome an early announcement in this regard.
Finally, since the question of social security has been mentioned by a few contributors, I should say that the adaptation of social security rules to stimulate more innovative forms of work organization is one of the issues covered by the Commission's Green Paper on work organization. We cannot prejudge the outcome of the ongoing debate by making proposals for action at this stage. However, the question will certainly be addressed in the social action plan for the Commission that we are going to adopt next year.
Mr President, on my Amendment No 3, is the Commissioner not misreading it? We do not ask in that amendment to take care of that in this directive. We ask to take care of it in general. This is the essential difference between the Amendment No and the original text of the resolution as passed by the Social Affairs Committee. Did the Commissioner take this difference into consideration in his answer?
The answer is yes. I said that we would be considering the matter he has referred to.
Thank you, Mr Flynn
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Aircraft safety
The next item is the report (A4-0335/97) by Mr Gonzalez Triviño, on behalf of the Committee on Transport and Tourism, on the proposal for a Council Directive establishing a Safety Assessment of Third Countries' Aircraft using Community Airports (COM(7)0055 - C4-0140/97-97/0039(SYN)).
Mr President, as rapporteur for this report on the safety of aircraft from third countries using Community airports, I am very pleased with the progress we have made in the Committee on Transport and Tourism. We have been able to reach a unanimous opinion on the improvements which can be made to the text of the Council's proposed directive.
The terrible air accident in the Dominican Republic in February 1996, in which nearly 200 people lost their lives, alerted us to the need to improve the inspection procedure for aircraft from third countries which use our airports. The text of the directive, which seems to enjoy the Member States' unanimous support, represents an important step forward in improving safety levels, by means of equipment being inspected and its operation being forbidden when there are reasonable doubts about its safety.
Of the fourteen amendments approved by the Committee on Transport and Tourism, there are three which deserve special mention.
First, I would like to draw your attention to the amendment to article 3, allowing the scope of this directive to be extended to cover aircraft which, while operating with a company from within the European Union, are to all effects and purposes chartered from third countries -sometimes even with the crew included - to operate from Community airports. This was the case with the unfortunate accident in the Dominican Republic to which I referred earlier.
Secondly, I should like to mention that the Committee on Transport and Tourism has approved an amendment to allow the inspection of most aircraft showing potential signs of a defect with safety implications. article 5 of the original text envisaged the inspection of just 10 % of such aircraft.
Thirdly, I think it is important to mention the amendment which will make it possible to publish the names of companies whose aircraft have been grounded for safety reasons. We think publicity is an indispensable means for further dissuading companies from operating inadequately maintained equipment.
Finally, I should like to explain the purpose of another of the amendments. It is designed to clarify that when the directive talks about the safety of people on the ground, it does not just mean airport personnel, but also people living near airports.
In the next few months, we will have the opportunity to improve the text of this directive even more, but the most important thing at the moment is to speed up the timescale for its implementation as much as possible, and guarantee the technical, economic and administrative resources which will be needed for it to be put into practice rigorously and effectively.
This directive will also be a step forward in the creation of the single market. At present, an airline company can have its permission to fly withdrawn for safety reasons by one Member State but can nevertheless continue to operate in a neighbouring country without correcting the original defects. This directive will prevent that situation.
Finally, my own personal opinion is that sanctions against companies with defective equipment would perhaps be more effective if the European Commission were the competent body, rather than the individual Member States.
If we are to have a directive which applies to all the airports of the European Union, and in such a sensitive area as safety, it would be a good idea to have a body of technicians who could apply the regulations in a consistent and rigorous fashion.
I would like to end, Mr President, by expressing my gratitude to Commissioner Kinnock, and to his whole technical team at the European Commission who once again, arm-in-arm with this Parliament, have made it possible to modify the original Council text. I believe that between us, including the members of the Committee on Transport and Tourism, we have achieved a good directive, which will greatly improve aircraft safety.
Mr President, the contents of the directive and of the report on safety inspections for third country aircraft were not at issue in the Committee on Transport and Tourism. Though this may seem like a purely administrative process, it has to be said that the fate and lives of many people will depend on this particular resolution. In February 1996 a Boeing 757 operated by the Turkish company Birgen Air crashed in the Dominican Republic. All 189 people on board, most of them tourists returning home to Germany, were killed. This accident involved a third country aircraft manufacturer, a third country airport of departure, a third country flight operator and a third country pilot. This complexity was reflected in the accident investigations which followed.
In Germany the accident triggered a fierce public debate on safety standards, landing and take-off bans, blacklists, etcetera. The search for the cause of the accident and for those responsible for it saw some real buck passing, with the tour operator blaming the airline, the airline blaming the airport maintenance crew, then the plane makers and even the German government. At the end of the day it was apparent that because of competitive pressures and the liberalization of air traffic procedures all those involved had adopted sloppy working practices and that the almost voluntary system of aircraft inspections worldwide were simply inadequate.
If in Europe a third country aircraft is banned from landing in EU country A because of some particular technical fault, it simply diverts to EU country B. For this reason alone I believe that we must introduce common regulations to ensure the safety of aircraft passengers and crew.
Such a directive would allow all information on pre-flight ramp inspections to be centrally compiled and would lay down standards for aircraft inspection work. The Commission could then issue flight bans on certain aircraft or could even prohibit certain airline companies from taking-off or landing at all EU airports. We in Parliament call for a safety check on all aircraft which have been reported for technical faults, or which are suspected of such, and not just the 10 %. We also demand that the flight ban list be published every 3 months.
This directive will certainly lead to better standards in aviation safety. However, binding regulations are still required on cabin crew working hours, in order to reduce the number of human errors attributable to excess fatigue, and on training standards for maintenance crews, in order to cut the number of technical malfunctions on a more consistent basis. There is therefore still much to be done by the Commission, by the Council and by this Parliament, before these vital regulations can become a reality.
Mr President, Mr Commissioner, ladies and gentlemen, this Parliament's concern for aviation safety goes back to before the crash of a Turkish aircraft in the Dominican Republic in February 1996, which Mrs Schmidbauer has reported on so fully. Our concern here is now focused on the safety of aircraft from third countries. We already have adequate regulations to cover aircraft from EU countries, though if I may say from personal experience, there are still some areas requiring definite improvement here.
Like the directive on port state control in the maritime transport sector, we must introduce regulations to ensure that our standards are imposed on third country aircraft wishing to land at EU airports. We in the European People's Party therefore support the proposal of the rapporteur, which constitutes a major improvement in many areas.
The EPP does however have a problem with one aspect of the proposal. Can it really be logical to consult the opinions of non-governmental organisations in this connection? Passengers, people living close to airports, pilots, maintenance services, incident reports - yes, but non-governmental organizations, whatever they may be? We in the EPP cannot accept this proposal, let me make that absolutely clear.
Pre-flight ramp checks are without doubt the best way to improve safety. Information exchange and cooperation also constitute a important element. On top of this, sanctions must of course be available, otherwise the proposed measures will lack the necessary bite. Some of the proposals contained in the report are excellent. Publication, for example, is a very important means for ensuring greater transparency in this area.
I would ask the Commission to take a long hard look at Parliaments proposals and not simply to dismiss them from the agenda with the slogan "We are in the process of collaboration' . There is no doubt that these measures would have a major impact on passenger safety in Europe and beyond.
Mr President, Mr Commissioner, ladies and gentlemen, I would like to congratulate the Commission on this valuable proposal and the rapporteur on his excellent report. In his explanation, the rapporteur points to the fact that, under commercial pressure, lesser airports are more inclined to turn a blind eye to an aircraft which is in a less than perfect state of repair.
The inertia of the regional authorities in the presence of the frequent risks which hang not only metaphorically, but literally over the people living around the airport of Ostend is unacceptable to me. I will be relying fully on this legislative initiative to see that the attitudes of the authorities and the airport itself change. Not only passengers but also people living nearby can be the victims of an aircraft which is in a less than perfect state of repair. In the case of cargo planes, with few people on board, it is the people on the ground who are most vulnerable.
I have submitted two amendments on behalf of the Committee on Transport to include explicitly in the risk categories people living near airports. At the same time I think that they, and not only the passengers should be able to lodge a complaint in the event that they find an irregularity. I hope that this guideline will be given early approval.
Mr President, Mr Commissioner, there is so much talk about what the Union should look at. But here we really do have a field which the Union should be seriously involved in. It is appropriate to discuss safety on board aircraft arriving in the Union from non-Member States. This is about as international as it gets. Here we have aircraft which are operating on behalf of companies who are subject to Community legislation but which are in fact owned by companies outside the Union. This is a very, very important question, and I am pleased at the political unity which is prevailing. Air traffic is increasing, partly because fares are falling, but also because demand is rising. Increasing competition means that operators need more aircraft, to some extent this means building new ones, but there are also some which have come out of the dustbin! The aircraft which are replaced are not always put into retirement, but simply go to another company in new colours.
Each year, there are a number of accidents; and we at the European Parliament must also help put a stop to aircraft which fail to meet the necessary safety standards, and this must of course be done in partnership with the Commission and the Council. People should feel safe when they travel. People should not have to be nervous about getting on board a bus or an aircraft, or a ship for that matter. But we are also finding that aircraft safety, especially in aircraft from non-Member States, is not meeting the requirements we set. So we need to go on working on this directive. Of course, there may be different proposals and isolated action by Member States, but that will not be effective. So we need to coordinate our efforts and exchange experience to enable aircraft and airlines which fail to meet safety requirements to be excluded quickly. With this proposed Directive, we have taken a major step within the EU towards people's safety when they travel.
Mr President, the accident in the Dominican Republic in February 1996 clearly highlights the problem before us today. That particular case involved a Turkish aircraft chartered by a German tour operator in which all 176 passengers were killed. There it would appear that insufficient pre-flight ramp checks and pilot errors could be said to have turned a minor technical problem into a major disaster.
I congratulate the Commission on introducing this proposed directive and the rapporteur for his excellent work in preparing this report. This is the first of a series of measures recommended by the high-level group of experts charged with defining the Community aviation improvement strategy which formed the subject of an earlier report in my name. In that opinion the European Parliament wanted to introduce a similar system of safety checks for third country aircraft using European Union airports to that used in port state control in the maritime transport sector. That is to say that ICAO safety standards should be applied in relation to all third country aircraft to create a blacklist of those third country carriers not meeting European Union safety standards.
Clearly the standards required by ICAO ought to be imposed on third country carriers carrying European Union passengers or using European Union airports. I welcome here the fact that for the first time JAA is to centralize all information relating to ramp checks, specific conditions under which ramp checks must be carried out and set down in specific EU measures for action to ensure that these standards are applied. These are a very welcome first step and I hope they will lead to even greater safety throughout the European Union.
Mr President, firstly I thank the rapporteur for his excellent report on our proposal to improve aviation safety by providing for a system of inspection of third country aircraft that are suspected of non-compliance with internationally agreed safety standards. Naturally I am pleased that the rapporteur and other Members who have spoken tonight are supporting us on this very important issue and also that many of the 15 amendments which are proposed are useful additions or suggestions which complement the Commission proposal.
The House will recall, as Mr González Triviño and others said, that after the tragic accident at Puerto Plata in February last year in which 176 European Union citizens were killed, both the European Parliament and the Council asked the Commission to study possible measures to improve safety. Consequently, in June last year the Commission published its communication on a Community aviation safety improvement strategy which included a programme of action. The first element of this programme to be presented as a formal proposal is the one being considered by the House tonight. That was issued in February of this year.
The Commission is happy to accept all the committee's amendments as they stand with the exception of two, as well as the new Amendment No 15 which covers issues similar to those of Amendment No 2. With regard to Amendment No 14 which requires the Commission to draw up a report on the application of the directive no later than two years after its entry into force, I would say that if the proposal is adopted along the lines of the rapporteur's opinion, I do not believe there would be any need for a further proposal in the near future. However, I am willing to accept that circumstances may change and maybe a new proposal would then have merit. Consequently, the Commission will incorporate the substance of Amendment No 14 in a modified proposal.
Finally, there is one amendment that the Commission cannot support. Amendment No 13 to the proposal as it now stands calls for the deletion of article 12 which requires Member States to lay down a system of penalties for breach of the national provisions adopted to implement the directive. We consider that article 12 is a necessary instrument to guarantee the proper application of a Community legal instrument in the member states and we therefore want to keep it in the text. I hope that on further reflection, especially since there is very clear and strong support for our proposal, the House will come to share our view of article 12 as a necessary provision for enforcement.
I am pleased to see such a positive common effort in attempts to improve air safety. That common view is completely consistent with the approach of this Parliament over many years. I look forward to the future adoption of this proposal which should contribute to improving the security of European citizens and, indeed, many other air passengers, as well as providing additional protection for people living near airports. I am therefore very appreciative of the efforts yet again of Mr González Triviño.
Many thanks, Mr Kinnock
The debate is closed.
The vote will take place tomorrow at 12 noon.
Economic and social cohesion
The next item is the report (A4-0329/97) by Mr Izquierdo Collado, on behalf of the Committee on Regional Policy, on the First Triennial Report on economic and social cohesion (COM(96)0542 - C4-0016/97).
Mr President, Madam Commissioner, this report was submitted by the Commission before the Members of this House had ever heard of any Agenda 2000 document, even in draft form. Nevertheless, many of its concepts and criteria have now become commonplace, because as time passed, the report on cohesion came to virtually overlap with other important reports, including Agenda 2000.
The cohesion report which Parliament is presenting starts out by challenging the philosophy of cohesion. Cohesion is not the Red Cross; it contributes to fairness within the Community. Cohesion is the other side of the coin of the single market. It does not consist of indefinite and indiscriminate subsidies, but of efforts to achieve competitiveness in the different regions of the European Union. The Commission's report pointed out to us something obvious: there had been uneven progress in matters of cohesion. The Member States had moved closer in this respect, but cohesion had nevertheless failed to affect the regions in the same way.
Variations in employment, research and many other areas also showed that we were a long way from achieving the European Union's cohesion objectives. We state quite clearly in the report that Parliament is satisfied with the European Union's political structure. We are happy not only with its policies, but also with those who are responsible for them, and I am glad that the Commissioner can be with us here today. I have heard her speak in Germany and other Member States with the same language, and I must say, Mr President, the Committee on Regional Policy feels honoured to have been able to work with her. Any positive features of Parliament's report owe a great deal to the Commissioner's help and judgement during our discussions with her.
So, we agree that the structural policies have to change many things. But we want to state clearly and explicitly to Parliament, and to the institutions and people of the European Union, that we are very critical of the remainder of the European Union's policies, insofar as they relate to cohesion. Article 130b of the treaty calls for policies to contribute jointly to achieving the objective of cohesion. We cannot afford to let our efforts be wasted. We cannot take away from the regions with one hand what we have given them with the other. All the European Union's policies need to work together before we can really achieve the objectives of cohesion which Parliament and the whole of the European Union are aiming for.
Therefore, we think there must be substantial improvements in the way all Community policies are adjusted to the objective of cohesion. We do not want research to be limited to the most well-developed regions. We want the trans-European networks to be laid out logically and cohesively. We want competition policy to wake up to cohesion, and focus to an increasing extent on the cohesive aspects which it needs to respect. We want the common agricultural policy to carry on progressing and introducing cohesion. That is our message.
Mr President, we have had long discussions about whether or not 1.27 % of the European Union's GNP is a sufficient allocation for questions of cohesion, and whether repeating the objectives already agreed at Edinburgh might give a negative image of the European Union by suggesting that we have not made any progress. We are in favour of realism - of admitting that this is not the right time to demand that Member States should contribute more, while we are preoccupied with monetary union. However, Mr President, before we embark upon enlargement, a new financial approach will be needed, in order to really tackle the enlargement process seriously.
I should like to thank all my colleagues, Mr President, for the enormous amount of work they have contributed to this report, and for the help they have given me personally. I should also like to thank you for allowing me to overrun a little.
Mr President, the Committee on Research, Technological Development and Energy has discussed with great interest the Commission's first report on cohesion. Its conclusions, which are in the form of a summary, overlap with those reached by Mr Izquierdo Collado in his magnificent and thorough report, although of course they are far less extensive than his. Thus, although we think the Commission's report performs a useful analysis of cohesion, it nevertheless displays shortcomings, both in its methodology and in the scope of the study, and these aspects should be improved in subsequent versions.
The main points which attract criticism and recommendations from the Committee on Research, Technological Development and Energy are the same as those mentioned by Mr Izquierdo Collado. They are: firstly, to take account of the effects of enlargement when defining future instruments for cohesion; secondly, to extend and improve both the amounts of the funds and the effectiveness with which they are used; thirdly, to devote specific lines of the funds to achieving a consistent structure for research and development throughout the European Union, to allow the percentage of GNP devoted to these functions to approach that of our competitors, and to make appropriate adjustments to the fifth framework programme for research, technological innovation, and job creation; fourthly, given the importance of the information society, to use these funds in a consistent fashion; fifth, to adapt the definition and future extension of the common agricultural policy to these objectives; sixth, bearing in mind the role played by the supply and accessibility of energy in achieving social cohesion, to focus a significant part of these funds on the supply infrastructure; and lastly, the seventh point is to demonstrate the contradiction which exists in the current model of economic growth - which is resulting in increased inequality - and to alter it so that in the future we are able to change this economic model and make it fairer.
Mr President, I am delighted that we are having the opportunity tonight, even at this very late hour, to discuss cohesion policy. The Commission's first triennial report on cohesion policies and their impact has been an essential part of the evaluation reflection on future priorities for cohesion policies. It takes place at an important watershed with the reform of the structural and regional policies and the Agenda 2000 package.
We can begin the process of taking stock, reviewing the achievements and success and, as our rapporteur has done very effectively in his comprehensive analysis of cohesion, set down markers for the future that we can use as our reference manuals. But there can be no doubt about our commitment to cohesion. In fact, we have it in every Treaty, including the Treaty of Amsterdam. Everyone agrees that it is important just like motherhood and apple pie. Of course the proof is in the commitment in translating those obligations into practical policies. The rapporteur stresses the equal value - and I agree with him - of cohesion policy alongside achieving the single European market and economic and monetary union. Sometimes you could be forgiven for getting the impression that economic and social cohesion is a flanking policy. It is not. It is a key priority of the EU to make the European Union more than a single market, a free trade zone or a currency zone.
Cohesion policies are vital to delivering a citizen's Europe and giving tangible support to regions and communities, to open up access to the opportunities of the single market for jobs and training. The visible projects that I see in my constituency, such as the computer training suite that I launched yesterday, is the human and proactive side of European Union policies. Support for coalfield communities, learning projects are an essential component of achieving economic and social cohesion. Member States at the extraordinary summit this week on employment would do well to remember that. Quite frequently they do not remember or think about the role that cohesion policy has.
We know that inequalities persist and it is the objective of cohesion to continue to try to overcome these. I have to say that my comments are not addressed to Commissioner Wulf-Mathies, because we know of her commitment to cohesion policy, but to the whole College of Commissioners. We need to see more evidence of other policies contributing to, or addressing, the cohesion imperative. I should like to ask the Commissioner if she thinks it might be useful for us to have a cohesion audit on an annual basis and try to build that into the Commission's work programme. The other Commissioners would do well to review their own policies and see how they are supporting cohesion.
One of the few criticisms I have of this excellent report is that the Commission has not dealt with EMU in a very effective way. The future is running fast to meet us and we still have no clear analysis of the impact of EMU on our regions. It is high time we looked at those issues. Finally, we have to have the means to match our ambitions for our cohesion policies as Jacques Santer said. Regional and cohesion policies can be successful if everyone works together - the Member States, the regions and the local authorities. The key priorities are: to be effective, to have a fair and equitable distribution, to have affordable policy, because less sometimes can be more, and to have a sustainable cohesion policy that will take us into the new millennium.
Mr President, Madam Commissioner, ladies and gentlemen. The report which has been presented by Mr Izquierdo Collado is very comprehensive indeed and goes far beyond the remit for a critical analysis of the achievements of the structural fund over a period of three years, in respect of economic and social cohesion, and the resulting conclusions.
We are in full agreement with the rapporteur on a number of points, namely the call for a greater concentration of resources, better coordination of community policies, improved economic competitiveness, sustained development and the creation of competitive jobs, since these are in fact priorities in the Union's structural policy. However, detail regulations pertaining to agriculture, Union financing for the whole of the next planning period, and the enlargement process due to take place during this period, do not belong directly to the motion for a resolution contained in Mr Izquierdo Collado's report.
Now that these items are included, in spite of considerable opposition to some of them in the Committee, we are now obliged to examine them in this House, whereas the best solution would still be to delete them altogether. Here the rapporteur is becoming entangled in his own contradictions. On one hand it is said quite correctly that the limited instruments and resources should be deployed deliberately and purposively to reduce inequalities in economic development in those areas which require them most. At the same time we are focusing too much on ownership, the cohesion funds, the questioning of the upper limit for own resources and precautionary adjustments upwards, and paying too little attention to one of the fundamental principles of cohesion - namely the promotion of less-developed regions to the point where support of this kind is no longer needed. From the conception of the European structural policy it therefore becomes clear that the available aid is always to be of a temporary nature and is intended to make the recipient region independent of financial support of this kind in the medium and long term. Here, transitional instruments can serve as an effective bridge for those who are emerging from the benefit stage.
Economic and social cohesion should not be a one way street. Giving and receiving cannot become too much of a one-sided arrangement, otherwise solidarity can all too easily become just the reverse. Put another way, financial agreements are always set-up for a specific period of time, and correctly so. At the end of this period the cards can be reshuffled to correspond with the new economic situation in the countries of the Union, this applying to both givers and receivers alike.
The rapporteur quite justifiably calls for criteria for the promotion targets, but these criteria must be objective and easy-to-calculate, such as objective 1 regions receiving 75 % of GDP under the NUTS II scheme. Though the report may be controversial, various compromises have been reached in the preliminary debate. Its acceptance by the majority of the House will depend on the adoption of important amendments.
Mr President, the structural funds have played a positive role in helping the less developed regions on the periphery of the Union to develop their economies closer to their full potential and to close the gap with the well-off regions in the core of the Union.
This is particularly true in Ireland where the structural funds have been concentrated on constructing new improved roads, airport facilities, industrial modernization and vocational training for young people. The results of this concentration of resources are beginning to bear fruit as the Irish economy records consistently high economic growth rates and new employment opportunities emerge throughout the country. However, the objective of improving average living standards in Ireland to the levels existing in the better-off regions of the centre of the Union is still a long way from being achieved. There are continuing structural problems in the economy which must be removed if our economy is to achieve its full potential and be able to maintain a GNP level similar to that of the better-off regions of the Union.
The structural funds have played a central role in encouraging the advances of recent years. I believe the use that Ireland has made of these funds can serve as a model for other regions and countries of the Union.
It is vital to continue the programme of capital investment now under way, not just in order to finish the many important projects that have already begun, but also to maintain the impetus which has resulted in the economy recording consistently strong growth levels in recent years. These strong growth levels have led to many commentators suggesting that the need for structural fund investment in Ireland is declining. I would strongly disagree with this view. The criteria for assessing whether or not a country or region qualifies for maximum structural fund levels can mask continuing, underlying problems.
For example, the use of GDP levels suggests that Irish economic development has made stronger advances than is the case if use is made of GNP levels. Consequently our level of development as compared with better-off regions of the Union is also exaggerated. This is because of the amount of foreign investment in our economy which distorts the situation to our advantage.
The issue should be addressed when the next round of structural funds is being divided between qualifying regions. Secondly, unemployment levels must be given a prominent place among the criteria being used to determine qualification for Objective 1 status.
Finally, the Irish authorities, like those of many other less-developed regions of the Union, have a particularly serious problem trying to find employment opportunities for the long-term unemployed who are often without even the most basic skills which they could offer potential employers. This problem should be taken on board when determining eligibility.
Mr President, Madam Commissioner, the first thing I want to do is congratulate Mr Izquierdo Collado on his report on the triennial report on economic and social cohesion. Obviously, this report was produced at a time when the earliest information about Agenda 2000 was just becoming known. I think the rapporteur has done the right thing in basing his report on all the information available to him at the time, because the reports which we produce in Parliament are living documents which are in touch with reality, and we should not restrict ourselves to watertight compartments. There will be time to modify, if need be, the opinions which Mr Izquierdo Collado is expressing today in the current report.
Economic and social cohesion is the basis of the European Union. I should like to remind you that although it was not one of the themes of the Treaty of Rome, nevertheless somebody - in fact, it was Minister Spaak - was already predicting the future need for instruments to promote economic and social cohesion in the various regions and zones of Europe. I believe the European Union has progressed in some ways in this respect, as regards the instruments, the structural funds, the cohesion fund, and the common agricultural policy itself, in order to strengthen this economic and social cohesion. And it is clear - one of the speakers said so - that the assistance provided for this strengthening of economic and social cohesion cannot consist of unlimited aid granted for an indefinite period of time, but has to be properly controlled - which it is. I would even say that it is controlled precisely because it is measured in terms of the domestic product of those regions which receive help in the form of structural funds. Of course, even if this aid is for a limited time, I should say that the period is a long one, because a region cannot be developed, nor its situation improved, in a short time. Therefore, this should be thought of as long-term aid.
In this sense, I agree with the rapporteur when he calls for more coordination in implementing these policies. I would say we need the subsidiarity principle to be applied to a greater extent, giving regional and local bodies their proper role and allowing them more responsibility in executing these funds. I do not think we have the right legislation for applying this principle of competence to the regional bodies, in order to allow them to manage the cohesion funds and the structural funds.
I therefore think this is a good report and that this structural fund policy should be maintained.
Mr President, Madam Commissioner, ladies and gentlemen, none of us can be satisfied or comfortable with the Commission's report on the development of economic and social cohesion in the European Union.
If a few Member States' GDPs do approximate to a very limited extent to the Community average, that cannot conceal the fact that such progress is clearly insufficient in itself and, as such, incompatible and out of line with the fundamental objectives established by the Treaty of Europe in that respect.
We also note a clear aggravation of the inequality between the richest and poorest regions, and the real and obvious inappropriateness of many policies to the objective of cohesion is confirmed beyond doubt, particularly the common agricultural policy, whose lack of structural and regional balance results in the richest farmers receiving over 80 % of subsidies and cohesion countries such as Portugal, for example, being a net contributor to the common policy.
Yet these clear limitations and insufficiencies were quite clearly foreseeable, since, the budgetary resources provided for the period from 1994 to 1999 were and are insufficient, thus confirming the appropriateness of the ceiling for the Community Budget in 1999 as proposed by Jacques Delors in Edinburgh, or the essential need for the even greater sums suggested at that time by various economic fact-finding studies, which proved that such sums were vital to ensure a real convergence rate that could deliver genuine internal cohesion.
And also because resources were paltry from the outset and therefore national capacities for financial absorption were and still are limited, not for lack of projects or needs, but because of budgetary restrictions designed to achieve the purposes of the single currency, which are thus in clear conflict with the objectives of cohesion.
On the eve of decisions on the future financial framework of a Union with more members and new and growing needs for structural and other forms of support, it is becoming increasingly obvious -despite what Mr Berend has just said, in the light of what we know about the proposals contained in Agenda 2000, and we and the rapporteur prefer not to hide our heads in the sand like ostriches - it is becoming increasingly obvious, as I was saying, that certain aspects put forward in Mr Izquierdo Collado's report are highly relevant. We must maintain the cohesion fund for its present beneficiaries with a GDP of less that 90 % of the Community average; we need to ensure that the present levels of aid to existing Member States continue in force; it is absolutely essential to match policies to principles and practise real cohesion; and it is vital that we face the new problems arising from enlargement with our financial capacity strengthened.
The consensus of opinion on these central issues inevitably brings us back to the need to reconsider the level proposed by the Committee for future financial perspectives (1.27 % of Community GDP, the same proportion as before, which has been shown to be too low a ceiling for 1999). This makes it necessary to alter the proposed figures, or at least to revise them appropriately before the first enlargement takes place.
Mr President, the European internal market has produced remarkable gains for national economies, but has so far failed to bridge the gap between rich and poor. Unemployment in the ten poorest regions is almost seven times higher than in the ten richest regions. The concentration effect of the internal market is clearly bringing greater wealth to the industrialized areas, but at the expense of the disadvantaged regions. In spite of substantial structural funding we have yet to redress this inequality. Are we to allow this to continue?
While the initial trend was to do away with economic and social cohesion as the European Union's own solidarity policy, the cohesion report is becoming a symbol for the preservation of the European social model. Yet there are still finance ministers in individual Member States who are haunted by visions of fantastic sums being paid out by Europe's net contributors. On a number of recent occasions the German Finance Minister has forgotten that the structural fund is not there simply to transfer financial resources between Member States, but rather is designed to use the EU's economic potential in the best possible way for the good of the Community.
Does the Commission really want to change the message of the cohesion report and to make greater use of the structural policy for the harmonious development of the Community? Here I fail to see the substantive embodiment of sustained development in Agenda 2000. In this context sustained means restoring the balance between ecology, economy and social security - not only for the industrialised areas but also for the disadvantaged regions. At the moment, and for the foreseeable future, the latter tend to be the rural areas. But an effective cohesion policy is only possible with the cooperation of the people on the ground. They are entitled to a development policy which meets their needs and should not have centralized projects, such as the current plan for trans-European networks, imposed upon them from above.
Mr President, Madam Commissioner, firstly I should like to congratulate Mr Izquierdo, as my colleagues have done, for producing this complicated, difficult, important and interesting report. We have repeatedly discussed this report during long meetings in the Committee on Regional Policy. The report evaluates the results of Community cohesion policy during the last few years, and considers it to be a basic and fundamental element in the building of the European Union, and its future. In discussing and voting on this report, we need to think about certain points which have not only been vitally important in the recent past, but will continue to be so in the immediate future, because of enlargement. It must be stressed that cohesion policy has had the positive effect of reducing the existing disparities between the Member States, as regards cohesion and other aspects. However, there are still regrettable regional differences in income, while differences in unemployment rates have increased.
This fact reveals the lack of coordination between the various Community policies, and demonstrates the need for a global approach to ensure that they are consistent with the objective of economic and social cohesion. Another worrying aspect which has arisen during the debate on this report, Mr President, is the attempt to withdraw the cohesion fund from those countries which join the first phase of economic and monetary union. This idea, which in itself displays a lack of solidarity, contradicts the spirit and the letter of the treaty, where the cohesion fund and the method for its application are set out explicitly. Projects to do with the environment and with transport infrastructures are vital for these Member States, and these projects take a long time and require a lot of funding. Nevertheless, access to economic and monetary union is absolutely appropriate, and is not at all contradictory to or incompatible with what I have just said. That is what the European Commission said in Agenda 2000 because, among other things, its legal department has set out the basis for applying the cohesion fund, and this is absolutely independent of whether or not the convergence criteria have been met and whether monetary union has been accomplished.
As Mr Izquierdo's report says, a country's efforts to join the third phase of economic and monetary union will be of no value to that country if it is immediately punished by having the cohesion fund withdrawn. This fund is essential at all stages of the process. Therefore, Madam Commissioner, we think it would be a good idea for you to convey to this House the content of your legal department's document on this question, so that we can learn what is in it, and devote some thought to it.
It is up to us in the European Parliament to emphasize why cohesion was included in the treaty: to define a fair Europe, characterized by solidarity and social commitment.
Mr President, ladies and gentlemen, the European Union is more than a common internal market. It is more than a common currency, which will soon be introduced, it is a Community because of its constitution and because of its composition and it is cohesion which sustains it. For the benefit of those who do not meet it every day, it is worth explaining exactly what is meant by the term cohesion. Cohesion is a characteristic trait, that means, we look at one another and together try to get this European Union going, the stronger working with the weaker and the weaker with the stronger.
For this purpose we have at our disposal a great European instrument, and that is the structural fund. I will talk about this later. Returning to the subject, however, it has to be said that individual national policies also form part of the European policy of cohesion. Mr Izquierdo Collado and the cohesion report itself drew attention to this fact and we should be thankful for it. Policies should not undercut or counteract each other. Here the first step is to ensure that National States do not introduce policies which block what is being done at European level - otherwise the policies we apply here become completely nonsensical.
This also means, however, that we must coordinate our policies, while at the same time guarding against a policy in which everything is submitted to absolute diktat, since this would render us incapable of focusing on individual objectives. Research is one such area. Here quality is the most important factor and this must be upheld.
I am truly grateful to Mr Izquierdo Collado, and this contrasts with the remarks made by Mr Berend, that he has dealt with the subject on a much wider basis. It is a matter which also includes the structural fund. In our discussion we had to ensure that we were not tying ourselves to the present. The debate on the structural fund will take place next year. There is no doubt whatsoever that guidelines are required for this debate and it without doubt also right to draw lessons from the cohesion report.
In the committee and in the following discussions we encountered difficulties when agreeing the cohesion fund for the coming years. This is to be my final remark on the subject. We did not want to make any commitments as far as subsequent debates on the structural fund are concerned. We do not wish to introduce a fund which at the end of the day only results in a transfer of revenue. For this reason we have made it clear that the compromise which has been found is for us, in its wording, both binding and reasonable. In this respect I want to thank Mr Izquierdo Collado, who has devoted an enormous amount of time and effort to the project. He has done great service to the subject matter, namely economic and social cohesion, and I would like to congratulate him on his report.
Mr President, ladies and gentlemen, cohesion and competitiveness are complementary ideas. Cohesion may strengthen competitiveness while competitiveness may in turn contribute to the promotion of convergence, growth and employment.
The results that have been achieved throughout the period examined in the report on cohesion could have been more satisfactory. There has been progress at the level of the convergence of the Member States, but, in many objective 1 regions especially, the gap has widened with regard to the average community income and things have got worse with regard to unemployment, especially unemployment amongst the young, amongst women and amongst the long-term unemployed. As we are rendering account I have to say that the Commission must undertake in-depth work for the development of a more accurate methodology as concerns the effects of the action of the structural funds, so that we know what results we are talking about, which will enable us to budget more equitably for the future.
As we are rendering account our mind necessarily turns to what will happen beyond 1999 with the new regulations of the structural funds, and I believe that it is necessary:
firstly, to proceed on the basis of the following three principles: simplification, transparency, efficiency;
secondly, to restrict the number of programmes and the number of Community initiatives;
thirdly, to condense the currently six objectives of the structural funds into three;
fourthly, to proceed with more effective structures to monitor the reliability and the proper execution of the programmes;
fifth, to harmonize the procedures and mechanisms of the structural funds;
sixth, to increase the participation of the private sector in the actions of the structural funds and to give better information to the public concerning participation in the programmes.
As regards financial matters, Mr President, I would like to say that enlargement is necessary, but it brings up issues concerning the level of funding for the programmes. The Commission considers that the 1.27 % of the Community budget is sufficient, basing its prediction on specific rates of growth. Nobody knows, however, if these predictions will be fulfilled. For this reason, prior to enlargement, we need to revise our financial prospects for the European Union.
I would like to end by congratulating Mr Izquierdo Collado on his report.
Mr President, Madam Commissioner, the realization of cohesion is affected by the globalization of economies which has been very progressing very quickly, and which the activity of the EU should act as a counterweight to.
In its essential internal policy, however, the EU had not acted in the spirit of article 130b. For example, EU policy on traffic, competition, science and research has focused its influence more on the economy than on the enhancement of solidarity. Likewise with energy policy, there should be alternatives for the promotion of cohesion, rather than centralization. One example of this is the bio-energy resources of the Nordic regions and their effective exploitation.
The EU seems more concerned these days with the blending of economic policies and monetary systems than the preservation of the essentials of life in remote areas. This is also seen in the decisions on cuts in Member States' budgets for miserly hand-outs in the future. The EU should, in the name of cohesion, ensure that the complimentary principle takes root in Member States. As it is now, EU funds are often used as a substitute for former national regional policy funds.
Of great importance to cohesion in the EU is, furthermore, the viability of agriculture throughout the entire EU region. The present system of agricultural aid does not account sufficiently for production difficulties due to factors of climate and other conditions in nature in both the northern and southern peripheral regions. Cold or drought, sparsely-populated areas and long distances from main markets are major drawbacks that require compensation. This is one of the main issues of cohesion policy and this report merely glosses over it. A workable and efficient cohesion policy requires the EU to aid the development of the regions, given their particular conditions, and to operate more flexibly than it does now.
Mr President, cohesion policy will soon have to face two challenges: economic and monetary union, and enlargement.
Either of these could result in the existing regional inequalities becoming more pronounced, as previous speakers have repeatedly said. The fact that it is possible for these differences to become more pronounced shows that the application of the cohesion fund has been relatively unsuccessful.
Recognizing this failure should be the starting point for any thinking about its future. For one thing, the budgetary rigour imposed by the stability pact can endanger even the objectives which have been achieved. The imminent dangers demonstrate that the cohesion fund has to be made more redistributive than it is at present.
In conclusion, I should like to say that we support the measures which this report proposes as regards coordinating Community policies, administrative transparency, job creation, and so on. However, all these measures become meaningless if the cohesion fund is not supported as an end in itself, rather than as a subordinate measure of less importance than other policies.
Mr President, the short time available forces us to make choices and omit aspects of context or appraisal of the Commission's report. This report shows how dangerous the theory of a fair return is, developed by several Member States, when the policy of cohesion is applied, and show that the other policies only make a relative contribution towards achieving the objective of cohesion.
I want to concentrate on the essential message Parliament wishes to send through the Izquierdo Collado report, because we are about to reform the funds and the enlargement process, to achieve monetary union and hold the Extraordinary Council on Employment. These all deadlines which, in our opinion, will be affected by the follow-up to this report and, in particular, by the items taken from Parliament's report: the difficulty of overcoming regional differences; the fact that other Union policies, but also many national policies, do not contribute towards cohesion and the fact that the report has some gaps in it, for example that of not dealing entirely with the consequences of expansion and the achievement of the monetary union and particularly post monetary union.
I would like to conclude by asking the Commissioner whether he can tell us in his reply what value the Commission will place on the report but also on Parliament's opinion so as to enlighten subsequent choices.
Madam President, Madam Commissioner, ladies and gentlemen, if the first triennial report on cohesion was good, and the Commission, and particularly Directorate-General XVI, deserve our congratulations for the analysis and thought that went into the document, then the report on that document presented by our colleague Juan de Dios Izquierdo Collado is a balanced and well-structured text, containing rigorous and thorough analysis, and just to read it gives an idea of the huge efforts which such an undertaking required.
I should like to draw attention to two statements which appear in the report: firstly, the inequalities within the European Union have hardly been reduced in the last ten years, despite the progress which has been made and the effectiveness of structural policies; secondly, nearly all Community policies have effects which are clearly counterproductive to cohesion. These statements mean that neither article 130a nor article 130b of the Treaty are being rigorously applied. On the one hand, structural policy does not receive sufficient funds to allow regional inequalities to be reduced quickly in the medium term. On the other hand, Community policies are not formulated in such a way as to include the basic aim of reducing regional inequalities.
Agenda 2000 can correct these shortcomings. Regional policy reform; concentrating the effects of the structural funds; rationalizing regional programming; preserving the cohesion fund in its present form; and maintaining the relative position of the designated objective 1 regions: these measures, if applied using strict criteria, can be a golden opportunity to make progress in reducing regional inequalities. Especially if, in the context of enlargement, we can undertake a revision of the financial perspective, to provide the European Union with additional resources above 1.27 % of GNP.
Reform of the common agricultural policy can allow the European Union's agriculture to regain its balance, if we do not follow the Commission's status quo policies, and achieve a balance between continental and Mediterranean farming, so that the best-funded policy in the Community budget is also ruled by criteria based on economic and social cohesion.
I end by expressing once more my sincere congratulations to our rapporteur for his excellent work.
Madam President, we regard Mr Izquierdo Collado's report as essentially constructive because it does indeed get to the heart of the crucial issue of economic and social cohesion.
However, I would like to make a few comments concerning certain omissions, gaps and inconsistencies contained in the report. Nowhere does it mention that problems of foreign policy or of obstacles faced by various peripheral regions of the Community have an adverse effect on their cohesion and development and also on their progress towards equal ranking with other regions.
First, I will take Greece as an example, where the situation in the Aegean, Turkish aggression, the stocking of stupid and dangerous weapons, adversely affect the development and growth of certain regions, especially the Aegean islands.
Secondly, the report does not mention the unequal distribution of the, rather limited, funds. Madam President, while funds for Germany and Spain for 1994-1999 are increasing, they have been reduced in the case of Greece and Portugal, two of the poorest countries of the Community.
Thirdly, I am rather surprised that there is no mention in the report of where those funds go, because, in the case of Greece, and Madam President is aware of this, they go on stupid things, on doing up music halls which do not contribute to growth or to employment, and which cannot be regarded as productive investments.
Consequently, Madam President, this report must be supplemented, either by means of amendments or, on another occasion, to correct what the report emphasizes, namely the fact that the funds that are available do not meet the needs of real economic and social cohesion.
Madam President, ladies and gentlemen, may I begin by saying that cohesion is vital for a Union which is becoming increasingly integrated and will very soon be adopting a federal monetary system. The historical experience of federal or proto-federal states clearly shows that budgets must be designed with a view to redistribution, dispensing equity and justice. In addition to responding to enlargement, the European Union budget cannot evade that essential issue.
Mr Izquierdo Collado's report makes an excellent critical analysis of the Commission's three-yearly report, which in itself is a report of high technical quality and great analytical rigour, but, not wishing to be constantly reiterating what has already been said, Mr Izquierdo Collado skillfully bridges the gap with Agenda 2000, introducing essential ideas on the future of the Union.
Three comments seem to me to be necessary. The 1.27 % ceiling proposed for financial perspectives should be rejected. It is a dangerous strait-jacket. Once upon a time, in the Delors package, it was a stimulus; now it is a hindrance. Secondly, the cohesion fund must be maintained in view of its efficiency and relevance to the present situation. Thirdly, the present cohesion countries and regions cannot as a matter of principle pay the costs of enlargement, even partially. So it would be deplorable if aid to the cohesion countries were reduced. Portugal, for example, should not be penalized for the fine results she achieves by being a good pupil of the European school.
If Portugal has achieved the feat of meeting the eligibility criteria and if she succeeds in maintaining a genuine convergence line - in 1995 Portugal achieved 67.4 % of the average Community GDP; in 1996 it went up to 68.3 %; and in 1997, with a calculated 4 % growth rate, it may rise to around 70 %, and, moreover, with unemployment under control - it would be serious, unjust and paradoxical if Portugal were penalized for her success. It would be like punishing virtue.
This sort of confusion has happened before. In committee I have already suggested that we use first names when addressing each other. Madam President, Madam Commissioner, the previous speaker, Mr Lage, gave us the cue when he said it was all a matter of redistribution. I am of a quite different opinion and I believe that this is a subject which we must tackle and discuss in detail in the months ahead. It is something which is going to occupy us for some time to come. What does economic and social cohesion mean? To my mind it does not mean the creation of equal living standards, since the socialist model of wealth redistribution has failed in practice. It is a policy which cannot be implemented. What we can and should try to do is to create comparable living standards, and I am not just playing at semantics when I say this. What this wordplay conceals is that we can fully accept the differences which exist within the European Union, and that this actually allows free competition and indeed makes it necessary.
My second comment is that economic and social cohesion is not, and never has been, primarily the responsibility of the European Union, but rather is a matter for the Member States, since the instruments and resources available to the Union can only act as an accessory to the main event.
Madam President, the Commission's report is an important analysis of what has happened in the area of cohesion in the European framework. Furthermore, Mr Izquierdo Collado's report is an excellent analysis in connection with this. But as important as it is to analyze, we have to know what is going to follow on from this analysis. How is equality going to be enhanced among the regions? How can the less developed regions gain access to the more developed regions, to tap their resources?
We must have a background strategy on this. Without any clear thinking on the influential forces that obtain in regional development we will not get beyond the situation where we only have projects scattered about here and there, all of which are unconnected, which threaten to take up enormous sums of money. We must also bear this in mind when we consider what is going to happen in the future to our cohesion fund. This kind of strategic view might be guided by Arlene McCarthy's idea that we should regularly check how cohesion is progressing. Then we would definitely have to give consideration to the real results.
Neither can we underestimate the effects of national economic policies, national structural policies, and EMU. It is actually quite true that structural funding and cohesion funding are small items compared to national economic policy and what EMU is going to bring along with it.
Madam President, Madam Commissioner, ladies and gentlemen, European economic and social cohesion is an essential principle and a prime objective in the building of Europe, and is just as important as monetary union or the single market. Nevertheless, the objectives of articles 130a and 130b of the treaty have not been achieved. The Commission's cohesion report shows this clearly. The inequalities between Member States have been reduced, but there is still a gulf separating rich and poor regions. The per capita income in the 25 best-off regions is three times greater than in the 25 least-developed regions. Therefore, we need to strengthen cohesion policy and European solidarity. We must not forget that this benefits everybody, not just those to whom it is specifically directed.
We are not designing different sectoral policies: we are building a continent. We are providing Europe with territorial cohesion, in the face of the historic challenges of monetary union and the achievement of a great Europe. Therefore, we need to rise to the occasion we are living through, and plan financially for the challenges we face, by contributing the means to achieve our ambitions.
Our inevitable enlargement cannot be achieved at the cost of our current European cohesion. We should simplify the programmes and concentrate resources in the less-favoured and peripheral regions of the European Union, maintaining - as we have done so far - two-thirds of the structural funds for objective 1, as the Commission has proposed. We should obey the treaty, and make sure that all policies tend towards economic and social cohesion - not just structural policies, but policies on agriculture, fisheries, research and development, transport, competition, state aid - from which, in the last analysis, the rich regions benefit more than the poor ones.
The Izquierdo Collado report considers all these questions, or nearly all of them. Reports do not always contain everything we would like them to, of course, but in this area we need consensus. I know very well, however, that consensus is difficult to achieve, because as Mr Izquierdo Collado knows, I was the rapporteur for the Committee on Regional Policy's first report on the future of economic and social cohesion.
However, I want to finish my speech, Mrs President, ladies and gentlemen, by expressing my sincere congratulations to Mr Izquierdo Collado for his magnificent piece of work, for its thoroughness and rigour, and everything that has been achieved in it.
Madam President, Madam Commissioner, ladies and gentlemen, I totally share the views that have been expressed on the report under debate and I would like to stress that the assertion that, after ten years of action of the structural funds there continue to be enormous economic and social inequalities between the various regions of the European Union, means that the objective of economic and social cohesion is part of a long term, steady process. The policy of convergence and cohesion, this key policy without which European integration would be impossible, must be pursued in order to consolidate what has been gained and to ensure steady progress towards growth, competitiveness and convergence throughout the coming years. The financial restraints that have been imposed by the pact of stability and growth, the anticipated realignments in the European market following the imminent enlargement of the Union, and the possible adverse effects on the less developed regions of the Union, such as Greece, underline the urgent need to intensify community efforts and to push forward the cohesion policy with adequate financial backing, during the new programming period.
Madam President, there is no doubting the fact that economic and social cohesion is a fundamental part of the European Union's policy. The aim of this cohesion policy is to reduce the inequality which exists between EU regions. Europe is regarded thus, and solidarity too, but solidarity naturally has its limits - and even rich countries have poverty and structural problems within their boundaries. Looked at this way, net contributors want to be more than just payers. They therefore insist that the absolute limits of 1.27 % of GDP below 0.46 %, as far as the budget and structural policy is concerned, should remain as real limits.
In this context the question which arises for me, and probably for others too, is whether a report which covers the period 1994 to 1996 really has to include subject matter relating to the future of the cohesion fund and to the future financing of the Union. As I have already said, there are still a number of question marks hanging over the whole thing.
In other respects we can accept this report and its contents in full. Support for SMEs and greater inclusion of private initiatives in EU structural and reform policies should be considered important, particularly when this means the creation and/or preservation of jobs, and consequently a reduction in unemployment levels. Here Europe really is living not just in abstract solidarity, but in the kind of solidarity which matters to individual job seekers.
On the subject of enlargement, which Mr Izquierdo Collado's report also covered, one can only emphasize that the preparatory phase must be supported by a special financial instrument so that new Member States can really be brought into the European community of nations.
Madam President, this report by my compatriot and political rival, Mr Izquierdo Collado, is not good: it is magnificent. It is magnificent because he has managed to approach the theme, not from a national viewpoint, not from a party-political viewpoint, but from a thoroughly European viewpoint - from the point of view of the philosophy and social model which should dominate the process of the building of Europe.
Mr Izquierdo Collado's political group and my own, which are the two most important groups in the building of Europe, both agree that Europe will only be possible if it is based on two elements: a functioning market, and the strict application of the principle of social compensation. That is why everybody has so often said that the building of Europe rests on three equally important pillars: the internal market, economic and monetary union, and economic and social cohesion.
How did cohesion perform during the period we are considering? The conclusions are clear: if you add together the effects of domestic aid (state aid), non-structural Community policies (basically, research and development policies) and truly structural policies, there has been a loss of cohesion. This is because the differences between the 25 best-off and the 25 worst-off regions is the same at the end of this period as at the beginning, and because the differences between the states have increased. There has been a loss of cohesion, furthermore, because the amount of per capita aid (adding the three types together) is much greater in those countries not included in cohesion policy than in those countries which are included.
What should we do? There are three reasons why we should not decrease our efforts towards cohesion. Firstly, because it has not been enough. Secondly, when the internal market and economic and monetary union are complete, they will increase the extent to which activities are concentrated in the richest countries. Thirdly - and this is an aspect the report does not take into account - once we no longer have exchange rates and monetary policy as a way of dealing with crises of asymmetry, funds to address the principle of cohesion will be needed more than ever.
Congratulations, rapporteur; my only regret is that you do not belong to my political group.
Madam President, Madam Commissioner, ladies and gentlemen. This report, and the matter under discussion, focuses attention on two particular areas, namely structure and agricultural policy. Here I must contradict Mr Rack. What is the point of examining the past without also drawing conclusions for the future. Mr Izquierdo Collado tries to train his argument on the future, knowing well that the EU is in constant flux and that we are right now faced with major changes if we are to include European enlargement in our considerations. Yet this approach is the correct one, since enlargement is coming and in political terms it is both necessary and desirable.
We also have to ask how much this will cost. Can the European family continue to manage its affairs in the same way as before when it has to look after a number of new members? Is it not time for some reorganizing here and there? Should we also be tightening our belts? Here talk of ownership is simply out of place. The structural fund has been introduced to enable the EU's poorer regions to adapt. I am assuming here that these regions will in fact be able to adapt over a period of years by the efficient use of resources. There are in fact some early indications of success in this respect.
Were this not to be the case, then the resources in question will have been misappropriated. It is simply premature to be discussing increased levels of self-generated resources. Of course we will have to think about this again in five years time and review the situation. I advocate this, as does my group.
I believe that the same applies to the cohesion fund, which was set up to help Member States move towards monetary union. When this has been achieved, then I would say that the cohesion fund will have fulfilled its role. Should further support be required, then we should consider some other arrangement, possibly also involving a structural aid scheme.
Economic and social cohesion cannot only be measured in terms of financial resources. But cohesion must also come from within. I regret that we have had so few positive things to say this evening, but I too am running out of time. Let me just say one final thing: structural policy and regional policy have both scored successes and that is something we should not forget.
Madam President, ladies and gentlemen. Let me first thank the rapporteur, Mr Izquierdo Collado, for his excellent report, and let me also thank him for saying that the European Parliament was satisfied with the structural policy. I think his remarks also include a degree of criticism, but nevertheless, one is pleased to hear a positive comment on the subject. In this respect I also wish to express my sincere thanks to Mrs Klaß for recognizing the success of the structural policy.
On behalf of the College of Commissioners may I say unequivocally that the cohesion report carries the full conviction of the Commission that cohesion policy is a mainstay of the European integration model. I think that this is borne out by a number of decisions, not only in the area of cohesion policy. Economic and social cohesion as the guiding principle for a common policy therefore extends far beyond the economic dimension.
The aims of the structural policy and its practical implementation on the ground are extremely important when it comes to understanding and accepting the European Union and reinforcing the social dimension in Europe. I believe that the cohesion report also brings this clearly to the fore.
A number of you also mentioned other EU policy areas which were first looked at in conjunction with the cohesion initiative. I would like to emphasize once again that here we should not lose sight of the primary objectives of community policy. From our point of view its contribution as far as cohesion is concerned is much more positive than has been suggested in the report and by a number of speakers in the debate. The reform of the common agricultural policy, for example, has had a positive effect on cohesion since 1992 because it has guaranteed higher transfers of funds to the poorest Member States and regions. The Committee on Agriculture and Rural Development has also referred to this in its opinion statement.
It is important, in my opinion, that we pursue this through the Agenda 2000 package. The main objective of European research policy, if I may comment briefly on the subject, is to strengthen the EU's competitive position as a supplier of flagship technologies, primarily vis-à-vis the United States and Japan. Nevertheless, one of the key roles of the research framework programmes is also the dissemination of research results and technology transfer projects; this new knowledge will be of benefit to everyone and indeed they will find a wealth of information in the framework programmes. Yet the Commission still sees its future role in helping develop the use of synergies and improving the coordination of all Community policies.
The Committee welcomes the support for its reform proposals and, if I understand the situation correctly, there seems ultimately to be a consensus, if one reads between the lines, in favour of reforming the structural funds regulation, both in the budget framework as well as in terms of its priorities and necessities.
The Commission is convinced that the proposals of Agenda 2000 will guarantee unlimited solidarity with the poorest regions of the Union for years to come and will provide a progressive access route for new member countries. We therefore consider that changes to the budget plan or even to the financial forecast are unnecessary.
I believe that we can also sense agreement on the need to concentrate objectives and programmes. I think that we also agree on basic objectives, such as the reduction of development disparities, the fight against unemployment and of course the need for sustained development.
Allow me again to clarify the Commission's proposal for the cohesion fund, since this was a key part of the discussion. The proposal is designed to ensure that Member States whose GNP is below 90 % will continue to receive assistance after joining the monetary union, the reason for this being that there are still considerable infrastructure backlogs, even in the most successful cohesion countries. Certainly, the 90 % criterion will have to be reassessed half way through, and if it is no longer applicable, then we should still be in a position to draw conclusions from the success of our previous policy.
I cannot support the call for an additional structural policy support instrument in respect of economic and monetary union. The structural funds were not designed as a short-term response to regional economic crises, neither were they intended to be a long-term instrument for fiscal adjustment. Maintaining the cohesion fund will, in my opinion, promote the continued extension of Europe's infrastructure, even under the difficult conditions imposed by the stability pact.
Neither should we forget that Member States and regions with weak infrastructures are the very ones who stand to profit most both from increasing levels of growth and from falling interest rates, which even now are evident as a result of stability initiatives. Nevertheless, I believe that it is correct for us to keep a close watch on development within the Union and to report on it at regular intervals. I think that I will do this anyway in the Committee on Regional Policy at very regular and frequent intervals.
Finally, the Commission also welcomes the broad consensus on the guideline principles for the reform of the structural funds Regulation. Simplification and transparency are basic pre-requirements for the success of decentralization. But the Commission wants not only to decentralize but also to ensure that local and regional actors and social partners have a greater involvement in the framing and implementation of the programmes - otherwise decentralization can quickly turn into renationalization. And that is something which we all want to prevent.
Let me conclude by thanking you once more for the extremely constructive dialogue which has taken place between Parliament and the Commission. You can be sure that we continue to regard Parliament as an important ally when it comes to safeguarding the economic and social cohesion of the Union.
Thank you, Madam Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Contributions to International Fund for Ireland
The next item is the report (A4-0317/97) by Mr Gutiérrez Díaz, on behalf of the Committee on Regional Policy, on the proposal for a Council Regulation on Community financial contributions to the International Fund for Ireland (COM(97)0130 - C4-0233/97-97/0116(CNS))
Madam President, ladies and gentlemen, I should like to begin my presentation of this report by once more pointing out how important we in this House think it is to undertake initiatives to support the process of peace and reconciliation in Northern Ireland. We respect that region's ability to provide its own solutions, but we also have a firm wish to cooperate in their implementation. In the European Parliament there is unanimous support for peace, reconciliation, recovery and development in a territory which, since it is part of the European Union, we all feel part of. The Committee on Regional Policy has repeatedly expressed this wish for solidarity, in the form of concrete proposals, and is doing so again today before the European Parliament with this report which I am honoured to present. Opinions and votes have been contributed to this report by the representatives of all the political groups who sit on the committee, and I must also mention the important role played by those Members of the European Parliament who are directly related with Northern Ireland, whose names we are all familiar with, and whom we thank once again for their efforts.
The proposal for a regulation which the Commission is presenting to us is along the same general lines as the existing 1994 regulation. The European Parliament contributed to that regulation, by means of an excellent example of collaboration with Council, who incorporated all our amendments into the text. The new element of the current proposal is the reference to the Community initiative programme Peace. It is essential to take this into account, since it pursues the same objectives. The proposal rightly seeks to ensure consistency between projects financed by the fund and those supported by the Peace initiative. Such consistency is vital, but proper coordination is also needed between measures financed by the fund, and those financed by the structural policies.
That is the purpose of our Amendments Nos 1, 3 and 5. We also think, Mrs President, ladies and gentlemen, that it is important to stress that financing from the fund must be exclusively additional in nature, being directed towards objectives which will increase the region's innate potential. That is what we intend with Amendment No 2.
Finally, bearing in mind that the European Union is the leading donor to the International Fund for Ireland, we think it is right - and important - that the citizens of Northern Ireland should be made aware of our efforts to express our solidarity with them as fellow Europeans. This is the purpose of Amendment No 4.
The European Parliament longs to catch a glimpse of fresh hopes for peace rising above the mountain of difficulties. It is our constant wish to help to break the vicious circle of violence, economic problems and exclusion which hinders the peace process. Therefore, we are in favour of the fund's continuation, and we hope that our amendments can help it to become better coordinated, to be used in a way which will complement and assist other initiatives, and to be better known and appreciated by the public.
Madam President, I wish to thank the rapporteur for his tremendous work and cooperation on this report. The future of social cohesion in the two communities in Northern Ireland is inextricably linked to the future of the International Fund for Ireland for such is the importance of the fund as an instrument for reconciliation and development. The key to lasting peace on the island of Ireland lies with the process of reconciliation at ground level in communities and in neighbourhoods. This is work that is carried out away from the public eye, far from the high-profile peace talks currently taking place. However, it is this work at community level which will bring people together to recognize what they have in common rather than that which divides them. It is vital that this work underpins the continuing quest for a lasting and just peace in my country.
The International Fund has played a uniquely valuable role in facilitating and promoting the community level process. However, this is work for the long haul; it will take many years for the scars of the past to heal and to banish the mistrust and suspicion. It is vital, therefore, that the fund continues to prosper and grow. The emphasis that the fund places on cross-Community projects is particularly important and must be given every support. I welcome the strong contribution and continuing support from the European Union but, in particular, from Parliament here towards searching for that reconciliation and that peace.
The continued existence of poverty and disadvantage in Northern Ireland and in the border counties serves only to exacerbate the challenges of the peace process. In this regard the focus of the fund on disadvantaged areas is of particular importance. If people feel discriminated against, it is much harder for them to feel they belong to part of a community or to be part of that process. As well as that, the key work and cooperation that can be created at cross-border level has been neglected for too long and the fund has brought together communities on both sides of the border to create greater understanding and a greater belief in what they can do for themselves.
Madam President, on behalf of my political group and my Prime Minister and the British Government, I very much welcome the contribution the EU is making in this area. I want to say a special thank you to Mr Gutiérrez Díaz for the commitment he has shown on this issue, both as a former chairman of the Committee on Regional Policy, a Vice-President of our Parliament and someone who has keenly followed these issues from the beginning of the peace process. He has demonstrated a great deal of sensitivity in this area and for that I thank him.
I consider the International Fund for Ireland to be an essential part of the confidence-building process for the communities, alongside the peace and reconciliation programme. It is very important to engage local communities in groups, outside the institutional level of the current peace talks. These are their channels and their programmes and they have the ownership of this community-building peace programme.
My government welcomes the continuing efforts being made by the Commissioner and the programmes she has launched. It is particularly important in this critical phase of talks for the EU to continue its commitment and for the International Fund to give a signal to our international partners that we still need to underpin the peace process with grass roots projects. I agree with the rapporteur that as the single biggest donor we would like to see the Commission fly the flag more often. Indeed, we would like to see Commissioner Wulf-Mathies there backing these projects and launching them.
Equally, we need to have budgetary rigour. We want to see more effective use of funds and we do not want to see them duplicating what we do in mainstream funds or in the P & R programme but giving added value to work that is going on.
Finally, I wish that all Members of this House could come and see the difference this makes to grass roots communities. Our Northern Ireland colleagues know this very well working as they do among the local communities. They will have seen the efforts made by groups to work in partnership, to rebuild communities. I pay tribute to the efforts of those local people, sometimes in impossible circumstances. In particular last year, when there was a breakdown of the peace process, these projects were vital peace lifelines. I should like to relate an anecdote. We conducted hearings on how these funds work. I was very impressed when a local community worker came up to me and I felt as if I had brought a case of money to him he was so grateful and so pleased for the support that the European Union was giving. He said: ' The people, the areas, the community groups at the heart of the problem must be at the heart of the solution.' There are no quick fixes and we cannot overstate the importance of the alliance-building that has been done to date with the support of the International Fund for Ireland.
Madam President, first I should like to compliment the rapporteur, Mr Gutiérrez Díaz, on his report and in particular for the sensitive appreciation of the situation in Northern Ireland that his explanatory text displays. Let me say straight away that I welcome the proposal by the Commission to extend European Community support for the International Fund for Ireland for a further two years. Although the proposed level of funding is lower than the last two years, we must recognize that it represents an increase on the original amount subscribed prior to 1995.
I support the thrust of the amendments by Mr Gutiérrez Díaz, in particular with regard to the need for proper coordination between the fund's activities and projects financed under Community structural programmes: with regard to ensuring that assistance from the fund is additional to and not a substitute for other public expenditure; with regard to pursuing objectives that are consistent with the peace fund programme and with regard to ensuring that appropriate measures are taken by the Commission to publicize the Community participation in the activities of the fund. Let us get some credit for our support and if, in the process of attracting publicity, we also subject the workings of the fund and its governing body to more scrutiny then so much the better for transparency.
This fund was established under the Anglo-Irish Agreement, which was not a treaty as suggested in the explanatory statement, with the objectives of promoting economic and social advance, while encouraging dialogue and reconciliation between the two communities of Northern Ireland. That is to be warmly supported and it is worth noting that it has been supported by countries of the Commonwealth as well as the United States, in addition to Member States of the European Union.
However, we must remember that it is not easy to apply the consensus and conciliatory approach that characterize this Parliament to the deep historical divisions of Northern Ireland society. I hope very much that the new government in my country will not trample on Unionist wishes in its own desire to achieve a settlement but will remember that political solutions can only work if there is consent.
Madam President, I also wish to pay tribute to the rapporteur and also to the Commission and Parliament for their continued support for the International Fund for Ireland. We are now at a crucial juncture in the peace process and I hope that in the months ahead we will see the forging of a lasting peace and the establishment of a historic accommodation between the communities on the island of Ireland.
The work of peace is slow and much of the real work will be carried out behind the scenes to bring communities together in a spirit of openness and friendship, after generations of conflict and suspicion. The fund plays a vital role in this process and the purpose of the fund is to promote economic and social advance and to encourage contact, dialogue and reconciliation between nationalists and unionists throughout the island of Ireland.
The fund has made great strides in fulfilling this objective and much has been achieved. The US has of course contributed ECU 270 million to date and the European Union ECU 150 million. This is a significant practical contribution on the part of the European Union to forging of peace. When the fund was put in place in 1986 many areas of Northern Ireland and the six border counties were experiencing business difficulties; high unemployment was the norm. Things have improved since then. Unemployment is down but still remains unacceptably high. The IFI jobs impact is estimated at an impressive 27, 800. Most importantly, support has been given to 639 organizations engaged in promoting social and economic development, involving 7, 600 community leaders.
I would like to pay tribute to the chairman of the fund who has brought great experience to his role and has been particularly successful in securing much needed employment in Northern Ireland and the border counties. There is an important role for the International Fund for Ireland in supporting the development and in catalyzing the economic potential of the border counties. All those involved in the peace process have an onus to put in place a lasting peace and the International Fund together with peace and reconciliation, a major contribution for the European Union, and Interreg all play an important role and I hope that in the years to come we will see tremendous developments in Northern Ireland and the border counties where we will have a just and lasting peace.
Madam President, the objective of the International Fund for Ireland to break the vicious circle of violence in Northern Ireland by contributing to peace and reconciliation is more important than ever at the moment. The European Union is now a major source of finance for the fund. I agree with the rapporteur, and I pay tribute to him here for his interest tonight, that it is vital to ensure proper coordination between the fund's activities and those financed under Community structural policies.
I admire the way that Commissioner Wulf-Mathies has engaged with Northern Ireland. I know her commitment to direct participation by the citizens. In order to achieve this properly in this very difficult situation, careful monitoring of the funds and how they are disbursed is most important. The objectives of reconciliation and peace, establishing contacts between the two communities and forging links between them have an impeccable record in the fund. The number of community and cross-border groups brought together in projects financed by the fund reaches into the hundreds. We hope to increase it further.
Madam President, I would also like to congratulate the rapporteur on his report. I think he was the right man picked for the job for he has a depth of knowledge of Northern Ireland. I am very pleased to see the Commissioner here tonight as well because she also has acquired a good knowledge since she took office.
The IFI has had a credibility problem in the community I represent since its inception in 1986. When I compare this fund to the Peace and Reconciliation Fund for effectiveness, I am afraid I have to say that the IFI disappears totally into oblivion. This, to me and the people I represent is unacceptable.
The rapporteur has called for increased transparency. We need more accountability. There is little doubt about that. The IFI continues as if nothing is wrong. It seems to me that whatever representation is made is overturned, overlooked and never given any credence. They seem to be able to come out to Brussels and brainwash the people there. They do not look to see where the problems actually lie in the fund. They have made no attempt to make the fund more acceptable to the broad Unionist community. In the next two years there must be a root-andbranch change. Instead of hiding behind box numbers as they do at present in Belfast, they have got to come out into the open. We need to see real transparency.
I would like to be more positive but I would be misleading this House and the Commissioner if I did not spell out the weaknesses I see in this fund at the present moment in time. I hope we will question why the chairman and the secretariat have not been more pro-active in ensuring the IFI achieve that which it was designed to do, and that is to lend support. Unfortunately I cannot hold out the same degree of hope for the chairman of the fund and the secretariat. We need to get a total clearance of some of the people that are there at the moment. We need it now, and we need the fund to achieve what it was originally designed to do.
Madam President, I want to thank the rapporteur, the Commissioner and other colleagues who are here tonight. I think it is symptomatic of the goodwill that has been shown towards the peace process in Northern Ireland.
The International Fund, as has been said here, has played a very positive role in the quest for a lasting and peaceful settlement to the Northern Ireland conflict. Since its inception, this particular fund has supported more than 3, 400 individual projects and has helped in the creation of roughly 28, 000 jobs.
There might be a perception that the IFI is an American programme while the Special Programme for Peace and Reconciliation is a European one. I think it is time we dispelled this perception because Europe, in fact, is now the main contributor to both of these programmes. Today we can see that we provide here, in Europe, almost half of the IFI's annual budget. As the managers of the fund themselves acknowledge, the European Union's contribution represents a major international recognition of the efforts by both the Irish and British Governments to seek a peaceful solution to the Northern Ireland conflict.
With regard to what Mr Nicholson has said, I know there has been a perception in the past that the nationalist communities have benefited to some extent over the unionists, but I think that criticism has now been redressed. I hope that the fund continues to treat, and will be seen to treat, all sides fairly. That is very important. Also, it is very necessary for MEPs - and not only MEPs, but the public at large - to be able to find out more about what is going on there. Monitoring is very important. This point has been made and I want to endorse it.
Finally, the funding must be additional. It must not replace other public or private sources of finance.
Madam President, I want to support the rapporteur's point that there could be a greater awareness of the European contribution to this fund. The Delors package has not been so long in existence. It has, thanks to the efforts of the Commission and Parliament, been better publicized in Northern Ireland. To date the European Union has given ECU 150 million, as people have said, and has involved itself with more than 3, 000 projects.
Given the relatively small size of the area that is Northern Ireland and the border counties, it has touched a large proportion of the population. What is most in evidence is that it has brought voluntary organizations together and these organizations in turn have brought their public representatives into closer contact and greater cooperation with each other.
There is one big lesson to be learned from this fund operating together with the Delors package: this is that small amounts of money can very often have a bigger political impact than the investment would suggest. That has happened in this case.
As a representative of the border region of Ireland I want to take this opportunity to thank the rapporteur, Parliament, the various groups and the Commission for the consideration and sympathy that they have always shown with the problems in Northern Ireland. I want to thank too the Commissioner whose name is well known in the border regions and in Northern Ireland and who has made a remarkable contribution to bringing the spirit of European goodwill and cooperation into that divided community.
The goodwill has been translated into three packages: Northern Ireland got Priority 1 status when its economic development stage would not have justified it; the Delors package and the International Fund for Ireland all together have made a fairly remarkable contribution to getting voluntary workers to come together. I regret it if there are people in Northern Ireland who have a feeling that one community has benefited more than the other or that the transparency that should be there is not there. It takes a while to break down prejudices, but I will certainly support any case that is brought to me on behalf of the Unionist community, just the same as the nationalists, if it is shown that they have not got their share of this money. I am sure the Commissioner will do the same.
Madam President, ladies and gentlemen, let me first express my thanks to Mr Gutiérrez Díaz for this very important report. The Commission also thanks Parliament for its commitment to the peace process in Northern Ireland and in particular for its support of the International Fund for Ireland. The IFI has a vital role to play in promoting dialogue and reconciliation between Nationalists and Unionists, and through this it complements the measures provided under the structural fund for the whole island of Ireland and the considerable efforts which the Commission has made through its programme for peace and reconciliation in Northern Ireland.
It is especially important, in my view, that those who are acting for the IFI should be based in both population groups and should make every effort to involve both groups in the various projects. The draft regulation now before you clearly states that European resources should be used primarily for projects which are in accord with the Peace programme and that in this case priority should be given to projects which extend across the political and religious divide. The Commission is therefore pleased to accept the rapporteur's proposals, on behalf of the Committee on Regional Policy, for coordination between the IFI, the structural funds and the Peace programme.
The same applies to proposals for giving greater publicity to the work of the IFI. This may also help to break down mistrust. I believe it to be in all our interests that everyone should regard not only these projects but also those introduced at European level as measures designed to help both groups - and primarily those who have suffered most from the violence of recent years and months.
The Commission has already agreed with the IFI that it will give greater prominence to the involvement of the European Union in projects which are promoted jointly by Peace and the IFI or by one of the structural funds and the IFI. As an initial step in this direction flagship projects which have a high proportion of cofinancing from EU resources shall in future be known as IFI/EU flagship projects. I hope that this is given due attention in our publicity campaign.
Allow me yet again to express my thanks to Parliament for its support of the peace and reconciliation process in Northern Ireland and in Ireland as a whole. Our most ardent wish is for a lasting peace in Ireland, something which will also highlight Europe's role in the application of the principles of the Union, which are to establish, and provide long-term support for, a process of peace and reconciliation by working together for the benefit of the common good.
Thank you very much, Commissioner Wulf-Mathies.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Practice of the profession of lawyer
The next item is the recommendation for second reading (A4-0337/97), on behalf of the Committee on Legal Affairs and Citizens' Rights on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive to facilitate practice of the profession of lawyer on a permanent basis in a Member State other than that in which the qualification was obtained (C4-0440/97-94/0299(COD)) (rapporteur: Mrs Fontaine)
Madam President, ladies and gentlemen, here we are at the happy end of a long journey because, as I have been told, the legal profession has desired this directive on freedom of establishment for more than twenty years. But if everyone apart from the Grand Duchy of Luxembourg, for reasons of their specific situation, were agreed on the principle, then discussions on the content led to a ferocious clash of two philosophies, I would even say two cultures.
In brief, I would say that the liberal concept came up against the integrationist concept and the positions taken by both sides appeared so entrenched that some said it would be impossible to reconcile them.
It was in May 1995 that the Commission submitted a first proposal for a directive to our Committee on Legal Affairs and Citizens' Rights. It was the fruit, Mr Commissioner, of worthy efforts which attempted to resolve, it has to be said, the squaring of the circle. But this exercise in compromise had its limits. Some could not accept that an aptitude test should be maintained for joining the Bar of a host country, even in a toned down form, because who says test says potential lock-out, with no recourse to appeal. Others could only accept that, after practising for five years in a European Union country, a lawyer who wished to continue to practise under his home-country professional title would be abruptly sent home.
So the Committee on Legal Affairs set about taking up the challenge. Drawing considerable inspiration from the proposal which the Advisory Council of European Barristers managed to achieve through the impetus of its chairman, Maître Weil, whose patience and talent I applaud, we proposed an ambitious approach, based on the mutual confidence already long maintained between European lawyers, in the practice of their profession. This approach has led us, on the one hand, to replace the aptitude test by a rigorous verification procedure of the effective and regular activity of the lawyer in question over a period of three base years, added to this the possibility of recourse to the domestic courts in the case of a refusal and, on the other hand, to guarantee, for those who want it, the permanent nature of establishment under their home-country professional title.
The scope of this text must be clearly specified. It is in no way a question of undermining the national regulations which, in each of our countries, govern access to the profession, nor the procedures for individual or group practice. Subsidiarity rightly imposes on us respect for these rules. It is simply a matter of facilitating the movements of lawyers within the community and of enabling them to practise their profession in a Member State other than their own, either individually or collectively. Furthermore it is a shame that this second aspect of group practice, which is extremely promising for the future, has been somewhat overshadowed by the liveliness of the debate on individual practice.
It has not been easy for your rapporteur, or for the members of the Committee on Legal Affairs, and I would like to say to my colleagues how much their 100 % commitment to this difficult but fascinating affair, their openness, driven on by the search for a fair balance and the wish for a successful conclusion, have been a strong encouragement to me. I would today like to thank the Commission and the Council, who have agreed to concur with our new approach and this seems to me, Mr Commissioner, an exemplary model of the fruitful cooperation between our institutions.
The Committee on Legal Affairs has attentively studied the Council's proposal for a common position, dated 24 July last. We are happy to note that most of the amendments voted for at the first reading have been taken up, the few differences observed having the sole objective of making certain points in the text more clear and precise.
Madam President, ladies and gentlemen, we propose that this House approves the common position as it is presented, so that its rapid conclusion may enable the legal profession to move further towards its opening up within Europe, for which it has hoped and prayed for so long.
Madam President, Mr Commissioner, in June of last year, at the time of the first reading, I congratulated Mrs Fontaine, as I do this evening, for her work and I urged the Council, without too much hope, to crystallize this work as soon as possible, for I was convinced, as were my colleagues, that if we did not seize this chance, we would run the risk of finding it extremely difficult to recommence once more the work of concluding an acceptable result for our "lawyers' directive. And this is what has happened today. The Council has been able to seize this opportunity. It has been able to take up the delicate balance proposed by Parliament, with certain acceptable nuances and with some useful clarifications. Our rapporteur proposes we accept the common position without amendment, supported in this by the Committee on Legal Affairs and tomorrow, I am sure, by the House. I congratulate them and I am very pleased.
We must also now look further, Mr Commissioner, and ensure the faithful implementation of the future directive. I therefore turn to you, Mr Monti, in order to express a certain concern of the professional sector and to ask you for some assurances. I remember the terms of the exchange, if I may repeat them: freedom of permanent establishment, under one's home-country professional title on the one hand, and acceptance at the Bar of the host country without an aptitude test on the other.
The hope is that freedom of establishment will enable the development of the profession of lawyer at a European level; the fear is that hindrances will remain through a too rigorous implementation of the demands of the directive, in particular the verification of effective and regular activity by the appropriate authority. The anticipated interview must not become an examination, a filter, a barrier imposed once more.
Furthermore, Commissioner Monti, I ask you to vigilantly ensure, on behalf of the Commission, the faithful implementation of the directive in this regard and to assure us that you will not hesitate to note failures in the implementation and to punish them, if necessary, for we also have to convince lawyers, often young, that this directive is an opportunity for them and that it is an opportunity for Europe. I believe it; it is still necessary for it to become a reality, and that depends largely on you, Mr Commissioner.
Madam President, ladies and gentlemen. Freedom of settlement has long been enshrined by European treaty. There are certain occupational groups, however, which have until now been excluded from this right due to specific de facto circumstances. European lawyers constitute one such group. The reason for this must surely lie in the fact that legal training differs considerably from one Member State to the next and that differences have always existed between our various national laws and legal arrangements. However, and this is a matter which I am keen to raise here, academic studies undertaken in the area of commercial law have indicated that almost 60 % of the laws which are in force in the various Member States have their origins in European legislation. In this respect the harmonization of legislation within the internal market is now so well advanced that the fundamental differences which many legal experts say still exist are in reality no longer there. In some cases it is simply the paragraph numbers and legislative machinery which differ, while considerable convergence has already been achieved in respect of the content of European regulations.
On this basis it makes absolute sense to apply the principle of freedom of settlement to European lawyers and ultimately to introduce this basic European right for the benefit of this particular professional group. At this point may I congratulate the rapporteur, Mrs Fontaine, on the successful outcome of her efforts. It is mainly down to her that compromise has been achieved. This matter has been the subject of great contention between the different national interests. I still recall the arguments which took place in my homeland where early on the relevant technical committees in the German Bundestag refused point blank to approve the directive. The compromise solution which has now been adopted is so well thought out that with one exception, namely the small country of Luxembourg, all Member States have agreed to it. The professional groups concerned, which are represented by the CCBE - the European lawyers' association -, are satisfied with this arrangement and support it unreservedly.
For me this is an excellent example of how Parliament, through its own initiative, has been able to take steps to achieve a compromise and to actually get the Council to accept its proposals. I believe that we can regard this as a major success for this House vis-à-vis the Council and its role as a legislator. It is an achievement which should not be underestimated.
The new agreement will make it possible for those of my profession - for I too am a lawyer - to make full use of their rights and opportunities within the European internal market, under certain conditions of course. But it will also benefit other professions and sectors in which legislative assimilation has become necessary. I therefore leave this House tonight feeling extremely satisfied because I believe that we have achieved real progress towards European integration and the creation of the internal market - albeit only in a small sector.
Madam President, Mr Commissioner, Parliament is once again examining the draft Directive on the lawyers' right of establishment, which is of extreme importance not only to European lawyers but also to all European citizens, as potential users of the legal service.
The Committee on Legal Affairs and Citizens' Rights recently pronounced judgment unanimously in favour of the adoption without amendments of Council's common position that accepted most of the amendments proposed by Parliament and caught the spirit of them. On behalf of the Group Union for Europe, I hope that the part-session House will take up that position this week.
The work of the rapporteur, Mrs Fontaine, has in fact been persistent and useful and has enabled intelligent compromises to be reached between positions that often seemed irreconcilable. If this House approves the motion as it left the Committee on Legal Affairs and Citizens' Rights and in accordance with the requests of the Council of European Forensic Associations, European lawyers will be given two considerable opportunities: that of setting up, for an unspecified period, in a state other than their own, keeping their original name and providing advice on all European rights except for that of the state of establishment, and that of being equivalent for all purposes to their colleagues in the state of establishment, following the favourable appraisal of their legal competence made by the competent authorities of the host country.
This directive takes an important step forward on the path to the actual achievement of the internal market, with regard to a highly important professional sector. I am grateful to Mrs Fontaine, both as a lawyer and as an MEP. I would like to recall here that this year sees the twentieth anniversary of the adoption of the first directive on the freedom of European lawyers to provide services, subsequently completed with few results in 1989.
The approval and actual implementation of the new directive, for which I too call warmly upon Mr Monti, will be the most useful way of celebrating this anniversary.
Madam President, I could repeat my arguments from the first reading, but I have to say that my group, for the moment, concedes defeat. Nevertheless, we have presented some amendments to our rapporteur's compromise, for which we congratulate her.
I ask with insistence, Mr Commissioner and Madam Rapporteur, why, for a profession that is exactly the same as many others, for example, the medical profession, we need either a work placement or an examination? It is effectively because, in our Member States, professional groups want to protect themselves and have wanted to do so since the very beginning, when we demanded the freedom of establishment for lawyers as for any other group of professionals. Now we are accepting a compromise, a rather dull one I would say, which certainly offers some possibilities, but possibilities only for a professional group which has done so much to promote the idea of Europe in the Court of Justice and in the national courts of law. Now they are protecting themselves just like all the others, with quite weighty requests and demands.
But whilst sharing the pleasure of finally finding, once again, a certain leeway in the freedom of establishment, I still wonder why a lawyer would register at the Bar of another Member State whose law he does not know. It is because he believes he has a future in this other country and that he has the knowledge to enable him to do so.
The fact that we now admit that the national Bar must itself impose conditions is also a form of defeat. I am not particularly proud of this or happy about it. But I congratulate Mrs Fontaine on having found a compromise.
Madam President, this process, which I believe is coming to an end with this evening's debate and tomorrow's vote, has indeed lasted many years. The possibility of practising the profession of lawyer in a Member State other than that in which the professional qualification was obtained is indeed provided for by this draft directive, which is finally taking shape through the recommendation for second reading.
Twenty four of the twenty eight amendments that the European Parliament submitted during the first reading are already included in the common position of the Council of Ministers, since they had previously been accepted by the European Commission. It is this Parliament that not only sketched out the more general direction but also determined the more specific solutions to most of the problems. It would have been difficult to achieve this without the persistence, the steadfastness, and the ability of Mrs Nicole Fontaine to reconcile those things which initially appeared impossible to reconcile. I think that my colleagues on the Committee on Legal Affairs helped her to overcome opposition and, working closely with Bar Councils in most of the Member States, to arrive at today's report, which satisfies most people. But the work is mainly her own and she is worthy of our heartiest congratulations.
This special directive was demanded by the profession, which had never been satisfied with the general system of Directive 89/48/EC. The solution that is presented today is linked to three significant innovations: the permanent nature of establishment with the original professional qualification; making it easier to obtain this qualification; the practice of the profession in the welcoming Member State and the regulations concerning the collective practice of the profession. However, more than all this, it ensures the dignity with which lawyers who establish themselves in another Member State deserve to be treated. Citizens of medium-sized and smaller States, such as the country I have the honour of representing here in this Chamber, or even of the larger States, such as Germany, France and Great Britain, may, in this way, look to equality of treatment in other countries. In this way the freedom of movement of persons and the freedom to establish oneself acquires much greater substance, and the European Union gains one more reason to justify its existence. This is no small step, Madam President.
We are, of course, conscious of the fact that this directive will not automatically solve all the problems created by certain companies of lawyers. Nor do we ignore the fact that the moment we arrive at a European solution which is more generally accepted, the problem assumes an even greater dimension through the globalization of the economy and the guidelines of the World Trade Organization which ensure the freedom of related professionals, chartered accountants and chartered surveyors, to establish themselves in almost all countries.
However, these facts do not undermine the importance of the achievement of Mrs Fontaine, and they show the way for us to address other similar problems. Parliament, the Council and the Commission have done their duty. Tomorrow it is the turn of the Member States. It is now their duty, with the assistance of Bar Councils and the ever watchful surveillance of the Commission, to fully implement and exploit this forward-looking directive, which will provide opportunities and freedom.
Madam President, at this late hour and in this almost intimate atmosphere - almost like a chat between friends - allow me to begin by recounting an anecdote. When I first came to this Parliament in 1994, the only piece of internal Community legislation with which I was familiar was a single directive. In fact, it was an unsuccessful directive. Specifically, it was this directive about the free practice of the profession of lawyer. I was familiar with the discussions which had taken place in legal circles in Lisbon and Bremen, and I knew the directive had poor prospects.
Then I remember, in the spring of 1995 we finally received the text of the Commission's proposal, and when discussions on it started in the Committee on Legal Affairs, in October or November of that same year, I said to my colleagues in the General Council for European Lawyers, "I think it is going to happen; it will be approved within two years' . And they smiled at me, as if to say, "Honestly, her Euro-enthusiasm knows no bounds' . Nevertheless, Madam President, Commissioner, Mrs Fontaine, that is what we have achieved, thanks to the particular work of those people I have mentioned - especially you and your team, Commissioner. I see that Mr de Visee is looking at me with that calm manner of his, which has been so important on many occasions. And the rapporteur has mentioned Mr Hans Weil, to whom we all owe a great deal. Mr Weil is the epitome of a truly European lawyer: a German by birth, living in France, and practising law of a standard and worthiness that is a source of pride to us all.
So, we have managed it, and today's result is doubly valuable for me: we have demonstrated what the codecision process can achieve; there has been the highest degree of cooperation between the institutions; the Commission had the courage to issue a proposal at a time when everybody thought it was bound to fail; this House shouldered its responsibilities and, often confronting its groups in the Member States, ensured that reason prevailed over people's fears. I am looking at Mr Cot and Mr Lehne, and I am thinking of other people too, who are not with us today, but who assisted us throughout the whole process. For I do not subscribe to the opinion, Mrs Fontaine, that this matter should be seen as a confrontation between a liberal view and a protectionist view. We have faced up to the fears of the various Member States, manifested in different ways - in one way in Spain, another in France, and yet another in Germany.
Madam President, there is not going to be a flood of immigrants from one country to another. That is not where the political value of this directive lies. The political value of this directive is of a symbolic nature. This matter lies at the very heart of the building of Europe. The labelling of toys is very important, common agricultural policy subsidies are very important, but even more important is the ability of lawyers - the people who manipulate that instrument which in the final analysis is the grand instrument of integration - should feel involved, should feel European. Recalling once again the words of the Spanish king, Alfonso the Wise: they become the true spokespeople of that European Law which we are all building.
Madam President, the Commission is pleased that the European Parliament has accepted Council's common position and the results of voting on that wording within the Committee on Legal Affairs and Citizens' Rights which approved it without adopting amendments. I too wish to congratulate Mrs Fontaine in particular, who managed to draw up a text constituting an acceptable compromise for the Commission and for Council, as well as for almost all associations of lawyers. Her task has not been an easy one as the need for the motion had initially been strongly opposed. I wish to pay homage to Mrs Fontaine, to the great determination and balance we have been able to admire in her once again.
The directive is important, not only to the lawyers who are playing a decisive role in implementing Community law and affirming this lawful Community, but also to their clients, such as the companies operating in the single market and individual citizens. This also represents progress with regard to recognition based on reciprocal trust between Member States, as indicated in the report on the freedom of movement of persons drawn up by the senior group chaired by Mr Veil; the directive we are dealing with this evening is, in fact, the first to authorize establishment for professional purposes, without checking qualifications and experience.
I think that this has been an exemplary case of cooperation between the institutions. And as an extension to this cooperation, Mr Cot and Mr Florio, as a way of ensuring that the legislator's wish is actually implemented, I undertake, on behalf of the Commission, to do what you have asked. I believe that the application of the rules of the single market, the enforcement, is just as important as the legislative production of the rules themselves. I should mention here the Commission's commitment to your request. The Commission will pay careful attention to the correct implementation of the directive; for this purpose, my services have already met the national delegations asking for explanations in this connection and are available for further meetings. The Commission will take any complaints made by lawyers into account.
I too congratulate this Parliament, the Committee on Legal Affairs and Citizens' Rights and you, Mrs Fontaine.
Madam President, I asked the chairman a clear question and he has not deigned to reply to it. What I mean is that I truly wonder why someone who is a lawyer would change countries without having a deep knowledge of the legal system of the country in which he is going to practise. The Commissioner continues to support the demands of lawyers who ask for either an examination or a work placement, yet cannot answer me. It is perhaps his right to say he has no answer, but he cannot be allowed to ignore justifiable parliamentary questions, that is not done!
I am happy to try and answer, Mr Wijsenbeek. As you will certainly know, in the case of doctors, training is coordinated, which is not the case with lawyers. The problem therefore arises in a different way. In the case of lawyers, we were faced with an initial situation that needed a directive which today is luckily nearing final adoption.
Thank you, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Gender issues in development cooperation
The next item is the report (A4-0318/97) by Mrs Junker, on behalf of the Committee on Development and Cooperation, on the proposal for a Council Regulation on integrating gender issues in development cooperation (COM(97)0265 - C4-024/97-97/0151(SYN)).
Madam President, ladies and gentlemen, one of the consequences of the Fourth World Conference on Women, which was held in Beijing in 1995, was the submission by the European Commission of a proposal for a regulation on the integration of gender issues in development cooperation. This is meritorious, but it is also inadequate. In order to develop the concept of mainstreaming to include development cooperation, we need more than a regulation which is restricted to sensitisation measures and has only been allocated a modest budget.
Of course it is good to see something being done to promote targeted projects with a high multiplier effect. But we can only talk of a successful concept when it is immediately succeeded by measures which correct the current deficit in practical development cooperation in favour of women. In practical terms this means defining salient points on the basis of which the living standards of women in the poorest countries can be improved by integrating gender issues in development cooperation.
By and large there has been a distinct improvement in the lot of women in recent years, even in the developing countries, though it has to be said that this has varied enormously from one region to another. However, the gap between men and women has scarcely narrowed. There is still much room for improvement, especially as regards the participation of women in politics in general and their involvement at governmental level in particular.
In the developing countries equality for women is also about the redistribution of labour, wealth and power. The worldwide processes of transformation, which have also thrown the developing countries into turmoil, and the increasing globalization have together given rise to two trends which European development cooperation fails to take fully into account - namely, the feminization of the workplace, on one hand, and the feminization of poverty, on the other.
Feminization of the workplace is the result of growing adaptability in the labour market and the transfer of jobs to the developing countries, where they are being increasingly taken up by women. This often means exploitation under the most deplorable conditions, but it also means new opportunities for women. Their productive capacity is an increasingly important factor for economic growth and must be considered as such.
The feminization of poverty stems from the fact that women who find themselves in materially difficult situations are responsible to a significant extent for the survival of the family and are also dependent on income from their male partner, or must often do without this altogether. The figures bear this out. In 1970 there were only 37 gainfully-active women for every 100 working men. By 1990 this figure had risen to 62 per 100.
In the developing countries there is a demand for cheap, adaptable, unqualified and non-Unionized labour. In most cases this means women. However, as living standards increase, witness Hong Kong and Korea, women again become threatened by unemployment, particularly when there is a demand for technical and educational qualifications, which are often denied to women. Sustained development as far as the female population is concerned also means that women must be imbued with skills and knowledge which are geared to the future and which create permanent employment opportunities.
The worldwide extension of the services sector creates job opportunities for women, though these are often socially unsecure. We should therefore oppose this trend. How far women in developing countries still have to go to achieve equality of opportunity can be dramatically illustrated by taking as an example the food production and supply sector. In the developing countries women produce more than 55 % of the cultivated food, and in Africa this rises to over 70 %, yet only 5 % of the advisory services provided to farming through international development aid goes to women. Only 13 % of the agricultural consultants in development countries are women. In Latin America the figure is 8 %, in Africa 7 % and in the Middle East a mere 1 %.
Negative statistics of this kind can be reeled off ad infinitum. These figures must be borne in mind if we are to put a stop to this unfortunate trend, instead of just bemoaning the situation. The international women's movements have put the spotlight on women's lives and have contributed much to the development of a global civilized society. Empowerment is the watchword here. This means the participation of women in political, economic and social activities so that structural changes can be made to the economy and to society in general.
The present regulation, which to my mind still requires a number of improvements - and which I am asking you to support -, is a step, albeit modest, in the right direction. I hope that it will lead to a general programme for promoting the political development of women, and one which is really capable of making progress. This does not mean spending vast sums of money, in fact it would constitute a major achievement if the needs and objectives of women could only become a yardstick for all development-policy measures. Real democracy cannot exist where women are denied legal, economic and socio-political equality, and this applies just as much to the developing countries.
Madam President, Mrs Junker says in her report that men must take greater responsibility for social and reproductive behaviour if we are to truly promote the aim of equality for women in developing countries and therefore it is right that the male Members of the European Parliament take part in this debate and support her excellent report to protest against the denial of adequate reproductive health facilities to women across the world. One-third of illnesses amongst women aged 15 to 44 in developing countries are caused by sexually transmitted diseases, back-street abortions or pregnancy. Around 350 million women are still denied access to safe family planning. We should protest against the impact of poverty which is felt disproportionately by women. Seventy percent of the world's 1.3 billion poor are women and lone women heading households are increasing dramatically across the world.
We should protest against all forms of discrimination against women, which at its most extreme is represented by sexual violence and the female infanticide practised in India and China, which has not only perverted the gender ratio but has created a social atmosphere in which girls are seen as a curse. Two years after the Council regulation was passed I do not think there is mainstreaming of gender issues in Europe's development policies. If so, Commissioner, why was gender analysis so abysmally omitted from the Lomé Green Paper? Let us do better in the future.
Madam President, ladies and gentlemen, women are not being asked, but they are the answer. Non-governmental organizations and executive bodies have known this for a long time and act accordingly, when they are allowed to. An effective development policy cannot be implemented without the participation of women. They are the driving force not only for their families, but also for any future development in this area. One must in principle welcome the fact that the Commission has recognized this in its regulation and has drawn up a certain code of behaviour for practical policy implementation.
At this late - or indeed early hour, I would like to express my sincere thanks to the rapporteur, Mrs Junker, whose appraisal of the present regulation has clearly set out the objectives and requirements of development cooperation from a woman's viewpoint. Our group approves the report. Naturally, we hope that as many as possible of its noble objectives will become a reality. This will depend on the political will generated at all levels and also on cooperation from reliable partners in Europe and in the recipient countries.
It is the women of the world, particularly in the poorest countries, who bear the burden of life and who have to endure the stresses and strains of their circumstances. Giving them aid in the form of self-help implies more than simply assisting individual women and their families. The promotion and participation of women in the economic, political and social process means giving the developing countries a chance for the future. We must therefore give all due attention to this report and this Council Regulation and wish them every success.
Allow me finally to say something about the general scope of this debate. In fact it is not really a debate at all, but rather something undeserving of the few speakers and reporters who have to be present, and I wish at this point to express particular thanks to the interpreters and other ministering angels who have endured with us to the bitter end. No-one is listening to us here, apart from the minute-takers and the tape-recorders. It is unworthy, especially since the important subject under discussion is one which requires our full attention if we are to find a solution, or even to begin the search for one.
I propose that we put an end to debates of this nature. After 10 p.m. we could, for example, state that we are giving the written text of our speeches to the secretariat. Who is listening to us anyway? Certainly not the world, certainly not Europe, not even our fellow MEPs. There is no-one here but ourselves. We all know what our opinions are. Such debates do no justice to us, let alone to the subject matter.
Madame President, the Commission's proposal to integrate the gender aspect as an important factor in development cooperation has the right aim. As far as the implementation is concerned, not much has been done so far. Karin Juncker talks about equal rights, but with the gender role pattern in the developing countries, what we need is rather positive discrimination in favour of women. In other words, the aid must be tailored directly to women to do the most benefit. We must support women directly through allocating ground, loans, better equipment and technology. Women must be brought in at all stages of development work and in all policies. The Commission's general mainstream approach could be part of this strategy, if the principle is otherwise put into practice and does not remain empty words. When it comes to evaluating development aid, gender-based statistics should also be used all round. Without such statistics, there is no way of measuring the effects on men and women respectively. The EU does not appear to be serious on gender policy. We saw this in the Green Paper on Lomé and in the lack of priority of staff in the field, which must be increased from its present three and appointed at high level to give them some effectiveness.
Madam President, Mr Commissioner, let me first express my sincere thanks to the rapporteur for her presentation, which I hope has helped us make some headway.
In the last part-session we discussed reports dealing with the depiction of women in advertising and with violence against women, and I thought to myself that many women in developing countries would be only too glad to have our problems, rather that the burden which they have to bear. They still have a very long road to travel. When we call for women to have their fair share of power, income and so on, we are setting objectives which are still a very long way off indeed.
I would like the Commission to tell us if it is planning short-term measures to promote these objectives, such as moves to improve women's earnings and projects aimed at easing the daily toil of women who are responsible for supporting their families and who are certainly in no position to change their traditional circumstances overnight.
The report again raises the issue of a special committee. I now ask the Commission to ensure that this committee continues to examine the matters referred to by Mrs Junker and that it does this in close collaboration with the Parliamentary Committee on Development and Cooperation. I hardly dare express the hope that our amendment, which proposes the participation of Parliament in this committee, will become a reality. I therefore ask that we cooperate as closely as possible with it so that we can improve the situation and take another step towards the complete achievement of our goals. What interests me above all, however, are the methods which the Commission is intending to adopt in order really to include those who are suffering hardship in this respect, without using the standards of our society as a yardstick for what we believe to be good for women in developing countries.
Madam President. Two years have elapsed since the World Conference on Women in Beijing and a lot has happened - but it is still not enough. I also see that the Commission's proposal and the proposed regulation are a step in the right direction, namely mainstreaming, and that they focus on gender issues in development cooperation. However, while we have made a number of starts, we have seen very few practical proposals. The Commission's administrative services are understaffed. There is no real support for those nongovernmental organizations in the developing countries which are providing direct aid to women.
Traditions have become ingrained and the regulation contains little about combatting violence. We have scarcely touched on trafficking in women - a new phenomenon in our society and one which has assumed alarming proportions. I must reiterate that if we are to achieve sustained development here, we will have to include women much more in the drafting, planning, implementation and evaluation of the projects in question.
If we are to take the findings of the World Conference on Women seriously, then we need to come up with some real results.
Let me conclude by emphasizing that women are the vital ingredient for future development. We have already brought this out in the opinion of the Committee on Women's Rights. Women are the key to sustained development because with them you always have the next generation on board, so to speak. All current findings, such as the experience with micro-credits, indicate that women must be regarded as the key to future development.
Madam President, the Commission welcomes the draft report by Parliament and expresses its appreciation of the support given by Parliament to the creation of this budget line in 1990 and to policy developments since the Beijing Conference in 1995.
The Commission's position on the 18 amendments submitted for consideration and voting is as follows. We can accept fully seven Amendments: Nos 1, 2, 4 (as concerns articles 1(2)), 5, 7, 8 and 11.
The Commission much appreciated in particular Parliament's support for the regulation's overall approach. This seeks to prioritize strategic sensitization functions, which can improve the overall quality of the Community's whole development/cooperation concerning gender issues and focusing particularly on the major development budget lines rather than financing small-scale initiatives for women in isolation, which will not have an impact on the scale required.
We can also partially embrace Amendment Nos 3 and 9. In both these cases there seems to be substantial policy agreement with the objective of the amendment but we would suggest rewording in order to clarify the text.
We are unable to accept the following amendments: Nos 4 (as concerns article 1(1)) and 12 to 18 inclusive. The Commission's detailed comments on the amendments which we cannot accept or where a rewording is suggested are as follows. In Amendment No 3 to recital 17, the amendment's wording needs revision to retain clear criteria for the budget line. We would suggest deletion of the word 'small-scale' from the amended text, and that the last phrase should read as follows: ' European Union funds for operational development projects should be used more for interventions which integrate gender issues or specifically target inequalities between women and men' .
In Amendment No 4 to article 1(1), consistency with existing policy and the outcome of the Beijing Conference necessitate retaining the references to mainstreaming and to intervention, as well as policies.
In Amendment No 6, we wish to retain the reference to the need for action against gender disparities 'on an appropriate scale' . The extent of gender gaps in fundamental areas such as literacy, access to health care and nutrition is clear from the Beijing Conference, which also emphasized the need for large-scale action. This does not necessarily imply additional funding but rather a reallocation of existing funds.
In Amendment No 9, we welcome the amendment's proposed intention but find the extension of scope too ambitious for the human or financial resources available so far. We could accept a reference to decision-makers, and I suggest 'within the Commission and in developing countries' as an alternative.
In Amendment No 10, the regulation is concerned with development cooperation and cannot easily address issues of trade - at least of international trade.
In Amendment No 12, we prefer to retain the flexibility of the references to services. This is a standard text approved in many other recent regulations. Restriction of cover for operating costs would cause problems for some projects covered by these budgets, particularly support for institution building which often requires some support for these items throughout the project before reaching viability. The proposal for a new subarticle referring to the budgetary authority's powers seems to us premature. This question should be considered at a second reading as it is normally addressed only in response to specific Council proposals for indicative budget figures.
In Amendment Nos 13 and 14, we prefer for reasons of consistency and legal clarity to retain the framework established in a series of recent regulations of this type.
In Amendment No 15, we support Parliament's desire to reduce costs to the EC budget but think that the Member States might reasonably wish to retain an option of additional representation for important or specialized projects. We find the additional reporting requirement unnecessary as full annual reporting to Parliament is already provided for in article 9(1).
The proposal for the committee to coordinate bilateral and Community cooperation, is too ambitious and exceeds the competence of the committee. Concerning the declarations of interest, the Commission does not think that inserting references in legislation is the most effective or appropriate approach.
Generally concerning comitology, and particularly in Amendment Nos 12, 15 and 18, we favour retention of agreed comitology for reasons of consistency, practicality and clarity. Changes of minor detail to their organization and competence in every regulation are impracticable, particularly as these committees in practice deal with projects under numerous different regulations at each sitting.
In Amendment Nos 16 and 17, we appreciate Parliament's intention but these are internal administrative questions which cannot be appropriately addressed in legislation.
Let me add that the Commission's proposals, made just a week ago to Council and also to Parliament, for the political framework for the future Lomé Convention, identify quite clearly the strategic approach in the future Lomé Convention. I am very pleased to say that if something is underlined as a top priority, it is the mainstreaming on gender issues and, not only that, of taking it into account in the strategic approach for development that the Union should adopt according to the proposals of the Commission.
Finally, this is just a simple regulation but I think this topic merits a major debate. I fully agree with the honourable parliamentarian who regretted so few Members were here, because this is important and deserves the full attention of this House.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 0.25 a.m.)